Exhibit 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

TRANSFER AND SERVICING AGREEMENT

 

by and among

 

ACAS BUSINESS LOAN TRUST 2004-1,

as the Issuer,

 

ACAS BUSINESS LOAN LLC, 2004-1,

as the Trust Depositor,

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Originator and as the Servicer,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Indenture Trustee and as the Backup Servicer

 

Dated as of December 2, 2004

 

--------------------------------------------------------------------------------

 

ACAS Business Loan Trust Notes, Series 2004-1

Class A, Class B, Class C, Class D and Class E Notes

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

        

Section 1.01

       Definitions         

Section 1.02

       Other Terms    52    

Section 1.03

       Computation of Time Periods    52    

Section 1.04

       Interpretation    52    

Section 1.05

       Section References    53    

Section 1.06

       Calculations    53

ARTICLE II

 

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

   53    

Section 2.01

       Creation and Funding of Issuer; Transfer of Loan Assets    53    

Section 2.02

       Conditions to Transfer of Initial Loan Assets to Issuer    55    

Section 2.03

       Acceptance by Issuer    57    

Section 2.04

       Conveyance of Substitute Loans    57    

Section 2.05

       Conveyance of Additional Loans    60    

Section 2.06

       Release of Released Amounts    62    

Section 2.07

       Delivery of Loan Files    62    

Section 2.08

       Certification by Indenture Trustee; Possession of Loan Files    63

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

   64    

Section 3.01

       Representations and Warranties Regarding the Originator    65    

Section 3.02

       Representations and Warranties Regarding Each Loan and as to Certain
Loans in the Aggregate    69    

Section 3.03

       Representations and Warranties Regarding the Initial Loans in the
Aggregate    70    

Section 3.04

       Representations and Warranties Regarding the Loan Files    70    

Section 3.05

       Representations and Warranties Regarding Initial Loans and Collateral
Criteria    70    

Section 3.06

       Representations and Warranties Regarding the Trust Depositor    71    

Section 3.07

       Representations and Warranties Regarding the Servicer    74    

Section 3.08

       Representations and Warranties of the Backup Servicer and the Indenture
Trustee    76

ARTICLE IV

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

   77    

Section 4.01

       Custody of Loans    77

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   

Section 4.02

       Filing    77    

Section 4.03

       Changes in Name, Corporate Structure or Location    77    

Section 4.04

       Chief Executive Office    78    

Section 4.05

       Costs and Expenses    78    

Section 4.06

       Sale Treatment    78    

Section 4.07

       Separateness from Trust Depositor    78

ARTICLE V

 

SERVICING OF LOANS

   79    

Section 5.01

       Appointment and Acceptance; Responsibility for Loan Administration    79
   

Section 5.02

       General Duties    79    

Section 5.03

       Administration    80    

Section 5.04

       Disposition upon Termination of Loan    80    

Section 5.05

       Subservicers    80    

Section 5.06

       Further Assurance    81    

Section 5.07

       Notice to Obligors    81    

Section 5.08

       Collection Efforts; Modification of Loans; Release of Loan Files    81  
 

Section 5.09

       Prepaid Loan    83    

Section 5.10

       Acceleration    84    

Section 5.11

       Taxes    84    

Section 5.12

       Insurance Premiums    84    

Section 5.13

       Remittances    84    

Section 5.14

       Servicer Advances    84    

Section 5.15

       Realization upon Defaulted Loan    85    

Section 5.16

       Maintenance of Insurance Policies    85    

Section 5.17

       Other Servicer Covenants    86    

Section 5.18

       Servicing Compensation    87    

Section 5.19

       Payment of Certain Expenses by Servicer    88    

Section 5.20

       Records    88    

Section 5.21

       Inspection    88    

Section 5.22

       The Backup Servicer    89

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   

Section 5.23

       [Reserved]    91    

Section 5.24

       Covenants of the Backup Servicer    91    

Section 5.25

       Appointment of Successor Backup Servicer; Successor Backup Servicer to
Act    92

ARTICLE VI

  COVENANTS OF THE TRUST DEPOSITOR    93    

Section 6.01

       Legal Existence    93    

Section 6.02

       Loans Not to Be Evidenced by Promissory Notes    93    

Section 6.03

       Security Interests    93    

Section 6.04

       Delivery of Collections    93    

Section 6.05

       Regulatory Filings    93    

Section 6.06

       Compliance with Law    94    

Section 6.07

       Activities; Transfers of Notes or Certificates by Trust Depositor    94  
 

Section 6.08

       Indebtedness    94    

Section 6.09

       Guarantees    94    

Section 6.10

       Investments    95    

Section 6.11

       Merger; Sales    95    

Section 6.12

       Distributions    95    

Section 6.13

       Other Agreements    95    

Section 6.14

       Separate Legal Existence    96    

Section 6.15

       [Reserved]    96    

Section 6.16

       Liability of Trust Depositor and Others    97    

Section 6.17

       Bankruptcy Limitations    97    

Section 6.18

       [Reserved]    97    

Section 6.19

       Chief Executive Office    97

ARTICLE VII

  ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND    98    

Section 7.01

       Trust Accounts; Collections    98    

Section 7.02

       Reserve Fund Deposit    99    

Section 7.03

       Trust Account Procedures    99    

Section 7.04

       Holder Distributions    100    

Section 7.05

       Allocations and Distributions    100    

Section 7.06

       Determination of LIBOR    104

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VIII

  SERVICER DEFAULT; SERVICER TRANSFER    105    

Section 8.01

       Servicer Default    105    

Section 8.02

       Servicer Transfer    106    

Section 8.03

       Appointment of Successor Servicer; Reconveyance; Successor Servicer to
Act    107    

Section 8.04

       Notification to Holders and Swap Counterparties    108    

Section 8.05

       Effect of Transfer    108    

Section 8.06

       Database File    109    

Section 8.07

       Successor Servicer Indemnification    109    

Section 8.08

       Responsibilities of the Successor Servicer    109    

Section 8.09

       Rating Agency Condition for Servicer Transfer    110

ARTICLE IX

  REPORTS    110    

Section 9.01

       Quarterly Reports; Compliance with Collateral Criteria    110    

Section 9.02

       Officer’s Certificate    110    

Section 9.03

       Other Data    111    

Section 9.04

       Annual Report of Accountants    111    

Section 9.05

       Annual Statement of Compliance from Servicer; Obligor Financial
Statements    112    

Section 9.06

       Annual Summary Statement    112    

Section 9.07

       Reports of Foreclosure and Abandonment of Mortgaged Property    112    

Section 9.08

       Notices    112

ARTICLE X

  TERMINATION    113    

Section 10.01

       Optional Repurchase of Notes    113    

Section 10.02

       Sale of Loan Assets    113

ARTICLE XI

  REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION    114    

Section 11.01

       Repurchases of, or Substitution for, Loans for Breach of Representations
and Warranties    114    

Section 11.02

       Reassignment of Repurchased or Substituted Loans    114

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE XII

  INDEMNITIES    115    

Section 12.01

       Indemnification by Servicer    115    

Section 12.02

       Indemnification by Trust Depositor    116    

Section 12.03

       Liabilities to Obligors    117    

Section 12.04

       Tax Indemnification    117    

Section 12.05

       Adjustments    118    

Section 12.06

       Operation of Indemnities    119

ARTICLE XIII

  MISCELLANEOUS    119    

Section 13.01

       Amendment    119    

Section 13.02

       Protection of Title to Issuer    120    

Section 13.03

       Governing Law    121    

Section 13.04

       Notices    122    

Section 13.05

       Severability of Provisions    124    

Section 13.06

       Third Party Beneficiaries    125    

Section 13.07

       Counterparts    125    

Section 13.08

       Headings    125    

Section 13.09

       No Bankruptcy Petition; Disclaimer    125    

Section 13.10

       Jurisdiction    126    

Section 13.11

       Tax Characterization    126    

Section 13.12

       Prohibited Transactions with Respect to the Issuer    127    

Section 13.13

       Merger or Consolidation of Originator or Servicer    127    

Section 13.14

       Assignment or Delegation by the Originator    127    

Section 13.15

       Limitation of Liability of Owner Trustee    128    

Section 13.16

       No Partnership    128    

Section 13.17

       Successors and Assigns    128    

Section 13.18

       Acts of Holders    128    

Section 13.19

       Duration of Agreement    128    

Section 13.20

       Servicer Assignment and Resignation    129    

Section 13.21

       Limited Recourse    129    

Section 13.22

       Non-Confidentiality of Tax Treatment    129    

Section 13.23

       Alternative Exchange Listing    129

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS AND SCHEDULES

 

Exhibit A

   Form of Assignment    A-1

Exhibit B

   Form of Closing Certificate of Trust Depositor    B-1

Exhibit C

   Form of Closing Certificate of Servicer/Originator    C-1

Exhibit D-1

   Form of Initial Certification    D-1

Exhibit D-2

   Form of Final Certification    D-2

Exhibit E

   Form of Request for Release of Documents    E-1

Exhibit F

   [Reserved]    F-1

Exhibit G

   List of Loans    G-1

Exhibit H

   Form of Quarterly Report to Holders and Swap Counterparties    H-1

Exhibit I

   Form of Subsequent Transfer Agreement    I-1

Exhibit J

   Form of Subsequent Purchase Agreement    J-1

Exhibit K

   Credit and Collection Policy    K-1

Exhibit L

   List of Subordinated Loans    L-1

 

vi



--------------------------------------------------------------------------------

 

TRANSFER AND SERVICING AGREEMENT

 

THIS TRANSFER AND SERVICING AGREEMENT, dated as of December 2, 2004, is by and
among:

 

  (1) ACAS BUSINESS LOAN TRUST 2004-1, a statutory trust created and existing
under the laws of the State of Delaware, as the issuer (together with its
successors and assigns, in such capacity, the “Issuer”);

 

  (2) ACAS BUSINESS LOAN LLC, 2004-1, a Delaware limited liability company, as
the trust depositor (together with its successor and assigns, in such capacity,
the “Trust Depositor”);

 

  (3) AMERICAN CAPITAL STRATEGIES, LTD., a Delaware corporation (together with
its successors and assigns, “ACAS”), as the servicer (together with its
successors and assigns, in such capacity, the “Servicer”), and as the originator
(together with its wholly-owned subsidiaries, successors and assigns, in such
capacity, the “Originator”); and

 

  (4) WELLS FARGO BANK, NATIONAL ASSOCIATION, (together with its successors and
assigns, “Wells Fargo”), not in its individual capacity but as the indenture
trustee (together with its successors and assigns, in such capacity, the
“Indenture Trustee”), and not in its individual capacity but as the backup
servicer (together with its successors and assigns, in such capacity, the
“Backup Servicer”).

 

R E C I T A L S

 

WHEREAS, in the regular course of its business, the Originator originates,
purchases and/or acquires Loans (as defined herein);

 

WHEREAS, the Trust Depositor acquired the Initial Loans from the Originator and
may acquire from time to time thereafter certain Additional Loans and Substitute
Loans (such Initial Loans, Additional Loans and Substitute Loans, together with
certain related property as more fully described herein, being the Loan Assets
as defined herein);

 

WHEREAS, it was a condition to the Trust Depositor’s acquisition of the Initial
Loans from the Originator that the Originator make certain representations and
warranties regarding the Loan Assets for the benefit of the Trust Depositor as
well as the Issuer;

 

WHEREAS, on the Closing Date (defined herein) the Trust Depositor will fund the
Issuer by selling, conveying and assigning all its right, title and interest in
the Initial Loan Assets and certain other assets to the Issuer;

 



--------------------------------------------------------------------------------

WHEREAS, during the Replenishment Period, the Issuer intends to acquire
Additional Loans from the Trust Depositor from time to time using Principal
Collections with respect to the Loan Assets and the Trust Depositor wishes to
convey any such Additional Loans to the Issuer;

 

WHEREAS, the Issuer is willing to purchase and accept assignment of the Loan
Assets from the Trust Depositor pursuant to the terms hereof; and

 

WHEREAS, the Servicer is willing to service the Loan Assets for the benefit and
account of the Issuer pursuant to the terms hereof;

 

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions.

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“ACAS” has the meaning given to such term in the Preamble.

 

“ACAS Transfer Agreement” means the ACAS Transfer Agreement, dated as of the
date hereof, between ACAS and the Trust Depositor, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

“Addition Notice” means, with respect to any transfer of Additional Loans or
Substitute Loans to the Issuer pursuant to Section 2.04 or Section 2.05, as
applicable, (and the Trust Depositor’s corresponding prior purchase of such
Loans from the Originator), a notice, which shall be given at least five days
prior to the related Subsequent Transfer Date, identifying the Additional Loans
or Substitute Loans, as applicable, to be transferred, the Outstanding Loan
Balance of such Additional Loans or Substitute Loans, as applicable, and, in the
case of Substitute Loans, the related Substitution Event (with respect to an
identified Loan or Loans then in the Loan Pool) to which such Substitute Loan
relates, with such notice to be signed both by the Trust Depositor and the
Originator.

 

“Additional Loan” means any Eligible Loan acquired by the Issuer from the Trust
Depositor for inclusion in the Loan Pool and having a Cut-Off Date during the
Replenishment Period.

 

2



--------------------------------------------------------------------------------

“Additional Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor during the Replenishment Period with Principal Collections, which
assets shall include the Trust Depositor’s right, title and interest in the
following:

 

(a) the Additional Loans and all Collections and other monies due or to become
due in payment of such Loans on and after the related Cut-Off Date, including
any Prepayment Amounts, any Prepayment Premiums, any Late Charges, any payments
in respect of a casualty or early termination, any Insurance Proceeds and any
Liquidation Proceeds received with respect to the foregoing;

 

(b) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the security interest of
the Trust Depositor in such Collateral, all proceeds from any sale or other
disposition of such Collateral and all Insurance Policies;

 

(c) the Loan Files and all documents and records (including computer records)
relating thereto;

 

(d) all guarantees, indemnities, warranties and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Loans; and

 

(e) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

 

“Additional Principal Amount” means, with respect to any Payment Date, the
positive excess, if any, of the Aggregate Outstanding Principal Balance prior to
any distribution on such day over the sum of (i) the Aggregate Outstanding Loan
Balance as of the last Business Day of the related Collection Period plus (ii)
all Principal Collections on deposit in the Collection Account as of the last
Business Day of the related Collection Period.

 

“Additional Servicing Fee” means an amount, in addition to the Servicing Fee,
necessary to induce a Successor Servicer to serve as Servicer hereunder.

 

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person. For the
purposes of this definition, “control” (including the terms “controlling”,
“controlled by” and “under common control with”), when used with respect to any
specified Person means the possession, direct or indirect, of the power to vote
5% or more of the voting securities of such Person or to direct or cause the
direction of the management and policies of such Person whether through the
ownership of voting securities, by contract or otherwise.

 

“Agented Notes” means one or more promissory notes issued by an Eligible Obligor
wherein (a) the Loan is originated in accordance with the Credit and Collection
Policy as a part of a

 

3



--------------------------------------------------------------------------------

syndicated loan transaction, (b) upon an assignment of the note to the Trust
Depositor under the ACAS Transfer Agreement and in turn to the Issuer under this
Agreement, the original note will be endorsed in blank, and held by the
Indenture Trustee, on behalf of the Noteholders and the Swap Counterparties, or,
in the case of a Noteless Loan, a copy of the related Loan Register shall have
been provided to the Indenture Trustee, as applicable, (c) the Issuer, as
assignee of related indebtedness, will have all of the rights (but none of the
obligations) of the Originator with respect to such indebtedness and the
Collateral, including the right, directly or through the administrative agent,
to receive and collect payments in its own name and to enforce its rights
against the Obligor thereof, (d) the indebtedness is secured by an undivided
interest in the Collateral which also secures and is shared by, on a pro-rata
basis, all other holders of such Obligor’s notes of equal priority, and (e) the
Originator (or American Capital Financial Services) is the collateral agent for
all loans made to such Obligor under the Designated Loan Agreement; provided,
however, Agented Notes shall not include (1) the obligations, if any, of any
agents under the Loan Documents evidencing such Agented Notes, and (2) the
interests, rights and obligations under the Loan Documents evidencing such
Agented Notes that are retained by the Originator or are owned or owed by other
noteholders.

 

“Aggregate Notional Amount” shall have the meaning given to such term in the
Indenture.

 

“Aggregate Outstanding Loan Balance” means, as of any date of determination, an
amount equal to the Loan Pool Balance, minus the sum of (i) the Outstanding Loan
Balances of all Ineligible Loans then in the Loan Pool and (ii) the Outstanding
Loan Balances of all Defaulted Loans then in the Loan Pool.

 

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of each Class of
Notes outstanding on such date.

 

“Agreement” means this Transfer and Servicing Agreement, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

“American Capital Financial Services” means American Capital Financial Services,
Inc., a Delaware corporation and a wholly owned subsidiary of the Originator.

 

“Assignment” means each Assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of Loans and related property
by the Trust Depositor to the Issuer.

 

“Assignment Date” means each date on which the Trust Depositor transfers Loans,
or portions thereof, to the Issuer, which date shall be (i) the Closing Date, in
the case of the Initial Loans and (ii) the applicable Subsequent Transfer Date,
in the case of the Substitute Loans and Additional Loans.

 

“Assignment of Mortgage” means, as to each Loan secured by an interest in real
property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of an undivided

 

4



--------------------------------------------------------------------------------

interest in the related mortgage, deed of trust, security deed or similar
security instrument and all other documents related to such Loan to the Issuer
as assignee of the Trust Depositor and to grant a perfected Lien thereon in
favor of the Indenture Trustee on behalf of the Noteholders and the Swap
Counterparties; provided, however, with respect to Agented Notes and all other
Loans where a collateral agent has been appointed under the related Loan
Documents to hold the collateral securing the Loan, Assignment of Mortgage shall
mean such documents, including assignments, notices of transfer or equivalent
instruments, each in recordable form as necessary, as are sufficient under the
laws of the relevant jurisdiction to reflect the transfer to the Originator (or
American Capital Financial Services), as collateral agent for all noteholders of
the Obligor, of the related mortgage, deed of trust, security deed or other
similar instrument securing such notes and all other documents relating to such
notes and to grant a perfected Lien thereon by the Obligor in favor of the
Originator (or American Capital Financial Services), as collateral agent for all
such noteholders.

 

“Average Life” means, on any Measurement Date with respect to any Loan, the
number obtained by dividing (a) the sum of the products of (i) the number of
years (rounded to the nearest one tenth) from such Measurement Date to the
respective dates of each successive Scheduled Payment of principal of such Loan
and (ii) the respective amounts of principal of such Scheduled Payments by (b)
the sum of all future Scheduled Payments of principal on such Loan.

 

“Backup Servicer” has the meaning given to such term in the Preamble and
includes any successor backup servicer hereunder.

 

“Backup Servicer Termination Notice” has the meaning given to such term in
Section 5.25(a).

 

“Backup Servicer Transfer” has the meaning given to such term in Section
5.25(b).

 

“Backup Servicing Fee” has the meaning given to such term in the fee letter,
dated as of the date hereof, among the Originator, the Trust Depositor, the
Issuer and the Backup Servicer, as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.

 

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 of the
United States Code, as amended.

 

“BB&T Deal Agent” means Branch Banking & Trust Company, as administrative agent
under the BB&T Transaction.

 

“BB&T Transaction” means the Credit Agreement, dated as of March 25, 2004, among
the Servicer, as borrower, Branch Banking & Trust Company, a North Carolina
banking corporation, as administrative agent, the lenders party thereto and
Wells Fargo, as the collateral custodian, as amended, waived, modified,
supplemented or restated from time to time and all documents executed in
connection therewith and all transactions contemplated thereby.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day which is neither a Saturday or a Sunday, nor
another day on which banking institutions in the cities of New York, New York or
Minneapolis, Minnesota are authorized or obligated by law, executive order, or
governmental decree to be closed; provided, that, if any action is required of
the Ireland Paying Agent, then, for purposes of determining when such action is
required, Dublin, Ireland will be considered in determining “Business Day”.

 

“Calculation Agent” has the meaning given to such term in the Swap.

 

“Call Period” means the period beginning on the date after December 3, 2006, on
which the Outstanding Principal Balance of the Offered Notes is less than or
equal to 10% of the Outstanding Principal Balance of the Offered Notes on the
Closing Date.

 

“Casualty Loss” means, with respect to any item of Collateral, the loss, theft,
damage beyond repair or governmental condemnation or seizure of such item of
Collateral.

 

“Certificate” means each ACAS Business Loan Trust 2004-1 Certificate
representing a beneficial equity interest in the Issuer and issued pursuant to
the Trust Agreement.

 

“Certificate Distribution Account” has the meaning given to such term in the
Trust Agreement.

 

“Certificate Register” has the meaning given to such term in the Trust
Agreement.

 

“Certificateholder” has the meaning given to such term in the Trust Agreement.

 

“Class” means any of the group of Notes identified herein as, as applicable, the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes or the
Class E Note.

 

“Class A Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the Outstanding Principal Balance of the
Class A Notes as of the first day of such Interest Accrual Period (after giving
effect to all distributions made on such day) and (ii) the applicable Class A
Note Interest Rate for such Interest Accrual Period.

 

“Class A Noteholder” means each Person in whose name a Class A Note is
registered in the Note Register.

 

“Class A Note Interest Rate” means the annual rate of interest payable with
respect to the Class A Notes, which shall be equal to 2.66% per annum for the
first Payment Date and, thereafter, shall be equal to LIBOR plus 0.32% per annum
(in each case calculated on the basis of a year of 360 days and actual days
elapsed in the Interest Accrual Period).

 

“Class A Notes” means the ACAS Business Loan Trust 2004-1, Class A Floating Rate
Asset Backed Notes, Series 2004-1, issued pursuant to the Indenture.

 

“Class B Accrued Payable” means, with respect to any Payment Date, the sum of,
for each preceding Payment Date, the excess, if any, of (i) the amount that
would have been calculated as the Class B Interest Amount on each such preceding
Payment Date if the calculation had been

 

6



--------------------------------------------------------------------------------

made using clause (ii)(a) of the definition of “Class B Interest Amount” only
and clause (ii)(b) of the definition was not used over (ii) the amount
calculated as the Class B Interest Amount on each such preceding Payment Date,
together with interest accrued thereon at the then applicable Class B Note
Interest Rate in effect on such preceding Payment Date.

 

“Class B Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the applicable Class B Note Interest Rate
for such Interest Accrual Period and (ii) the lesser of (a) the Outstanding
Principal Balance of the Class B Notes as of the first day of such Interest
Accrual Period (after giving effect to all distributions on such day) and (b)
the excess, if any, of (x) the Aggregate Outstanding Loan Balance as of the last
day of the related Collection Period over (y) the Outstanding Principal Balance
of the Class A Notes as of the first day of such Interest Accrual Period (after
giving effect to all distributions on such day); provided, however, that for
purposes of this definition, in no event will the amount determined pursuant to
clause (b) hereof be less than zero.

 

“Class B Noteholder” means each Person in whose name a Class B Note is
registered in the Note Register.

 

“Class B Note Interest Rate” means the annual rate of interest payable with
respect to the Class B Notes, which shall be equal to 2.84% per annum for the
first Payment Date and, thereafter, shall be equal to LIBOR plus 0.50% per annum
(in each case calculated on the basis of a year of 360 days and actual days
elapsed in the Interest Accrual Period).

 

“Class B Notes” means the ACAS Business Loan Trust 2004-1, Class B Floating Rate
Deferrable Asset Backed Notes, Series 2004-1, issued pursuant to the Indenture.

 

“Class C Accrued Payable” means, with respect to any Payment Date, the sum of,
for each preceding Payment Date, the excess, if any, of (i) the amount that
would have been calculated as the Class C Interest Amount on each such preceding
Payment Date, if the calculation had been made using clause (ii)(a) of the
definition of “Class C Interest Amount” only and clause (ii)(b) of such
definition was not used over (ii) the amount calculated as the Class C Interest
Amount on each such preceding Payment Date, together with interest accrued
thereon at the then applicable Class C Note Interest Rate in effect on such
preceding Payment Date.

 

“Class C Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the applicable Class C Note Interest Rate
for such Interest Accrual Period and (ii) the lesser of (a) the Outstanding
Principal Balance of the Class C Notes as of the first day of such Interest
Accrual Period after giving effect to all distributions on such day and (b) the
excess, if any, of (x) the Aggregate Outstanding Loan Balance as of the last day
of the related Collection Period over (y) the sum of the Outstanding Principal
Balances of the Class A Notes and Class B Notes as of the first day of such
Interest Accrual Period after giving effect to all distributions on such day;
provided, however, that for purposes of this definition in no event will the
amount determined pursuant to clause (b) hereof be less than zero.

 

7



--------------------------------------------------------------------------------

“Class C Noteholder” means each Person in whose name a Class C Note is
registered in the Note Register.

 

“Class C Notes” means ACAS Business Loan Trust 2004-1, Class C Floating Rate
Deferrable Asset Backed Notes, Series 2004-1, issued pursuant to the Indenture.

 

“Class C Note Interest Rate” means the annual rate of interest payable with
respect to the Class C Notes, which shall be equal to 3.34% per annum for the
first Payment Date and, thereafter, shall be equal to LIBOR plus 1.00% per annum
(in each case calculated on the basis of a year of 360 days and actual days
elapsed in the Interest Accrual Period).

 

“Class D Notes” means ACAS Business Loan Trust 2004-1, Class D Principal Only
Asset Backed Notes, Series 2004-1, issued pursuant to the Indenture.

 

“Class D Noteholder” means each Person in whose name a Class D Note is
registered in the Note Register.

 

“Class E Note” means ACAS Business Loan Trust 2004-1, Class E Principal Only
Asset Backed Note, Series 2004-1, issued pursuant to the Indenture.

 

“Class E Noteholder” means each Person in whose name a Class E Note is
registered in the Note Register.

 

“Class Scenario Loss Rate” means, with respect to any Class of Offered Notes
rated by S&P, at any time, an estimate of the cumulative default rate for the
Current Portfolio or the Proposed Portfolio, as applicable, consistent with
S&P’s rating of such Class of Offered Notes on the Closing Date, determined by
application of the S&P CDO Monitor at such time.

 

“Closing Date” means December 2, 2004.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation thereto.

 

“Collateral” means the assets of each Obligor that have been pledged as security
for each Loan, including but not limited to real and personal property, accounts
receivable, inventory, equipment and intellectual property rights.

 

“Collateral Criteria” means the criteria set forth below:

 

  (a) the Moody’s Weighted Average Rating Test is satisfied;

 

  (b) the Fitch Weighted Average Rating Test is satisfied;

 

  (c) the Weighted Average Life Test is satisfied;

 

  (d) the Weighted Average LIBOR Spread Test is satisfied;

 

8



--------------------------------------------------------------------------------

  (e) the Weighted Average Prime Spread Test is satisfied;

 

  (f) the Weighted Average Coupon Test is satisfied;

 

  (g) the Diversity Test is satisfied;

 

  (h) the Moody’s Weighted Average Recovery Rate Test is satisfied;

 

  (i) the S&P Weighted Average Recovery Rate Test is satisfied;

 

  (j) the Portfolio Profile Test is satisfied; and

 

  (k) the S&P CDO Monitor Test is satisfied.

 

Compliance with the above criteria will be determined, in the case of a
Measurement Date relating to any Additional Loan or a Substitute Loan, after
giving effect to the acquisition of all Additional Loans or Substitute Loans, as
applicable, on such date.

 

“Collection Account” means the Trust Account so designated and established
pursuant to Section 7.01.

 

“Collection Period” means (a) with respect to the first Payment Date, the period
from and including the Initial Cut-Off Date to but excluding the 10th day of the
calendar month in which the first Payment Date occurs, and (b) with respect to
any subsequent Payment Date, the period from and including the 10th day of the
calendar month in which the prior Payment Date occurred to but excluding the
10th day of the calendar month in which such Payment Date occurs.

 

“Collections” means all payments received on or after the related Cut-Off Date
for a Loan on account of (i) interest on the Loans including payments of
capitalized interest with respect to Deferred Interest Loans and all Late
Charges and default and waiver charges, (ii) principal on the Loans, (iii)
Scheduled Payments and Prepayments, (iv) Liquidation Proceeds on Defaulted
Loans, (v) Insurance Proceeds, (vi) Servicer Advances, (vii) the purchase or
repurchase of any Loan, (viii) the amount of any gains or losses incurred in
connection with the investment of funds in the Trust Accounts other than any
Swap Counterparty Collateral Account, and (ix) Net Trust Swap Receipts and Swap
Breakage Receipts, all as related to amounts attributable to the Loans in the
Loan Pool or the related Collateral, but excluding any Excluded Amounts and
Retained Interest.

 

“Commission” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Computer Records” means the computer records generated by the Servicer or any
subservicer that provide information relating to the Loans and that were used by
the Originator in selecting the Loans conveyed to the Trust Depositor pursuant
to Section 2.01 (and any Substitute Loans

 

9



--------------------------------------------------------------------------------

and Additional Loans conveyed to the Trust Depositor pursuant to Section 2.04
and Section 2.05, respectively).

 

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

 

“Corporate Trust Office” means, with respect to the Indenture Trustee or Owner
Trustee, as applicable, the office of the Indenture Trustee or Owner Trustee at
which at any particular time its corporate trust business shall be principally
administered, which offices at the date of the execution of this Agreement are
located at the addresses set forth in Section 13.04.

 

“Credit and Collection Policy” means those credit, collection, customer relation
and service policies relating to the Loans and related Loan Files described in
Exhibit K, as the same may be amended or modified from time to time in
accordance with Section 5.17(g); and, with respect to any Successor Servicer,
the collection procedures and policies of such Person at the time such Person
becomes Successor Servicer.

 

“Credit Event” means, with respect to any Loan, that such Loan shall have been
placed on “non-accrual” status or the Loan shall have been assigned a risk
rating of “Grade 1”, in each case in accordance with the Credit and Collection
Policy.

 

“Current Portfolio” means the portfolio (measured by principal balance) of (a)
the Loans, (b) Principal Collections held as cash and (c) Eligible Investments
purchased with Principal Collections existing immediately prior to the
applicable Measurement Date.

 

“Cut-Off Date” means either or both (as the context may require) the Initial
Cut-Off Date and any Subsequent Cut-Off Date, as applicable to the Loan or Loans
in question.

 

“Date of Processing” means, with respect to any transaction or Collection, the
date on which such transaction or Collection is first recorded (and, in the case
of a transaction or Collection related to a particular Loan, identified as to
such particular Loan) on the Originator’s or Servicer’s computer master file of
Loans (without regard to the effective date of such recordation).

 

“Defaulted Loan” means a Loan in the Loan Pool with respect to which there has
occurred one or more of the following: (i) both (a) any portion of a payment of
interest on or principal of such Loan is not paid when due (without giving
effect to any grace period or Servicer Advance) and (b) within 120 days of when
such delinquent payment was first due, all delinquencies have not been cured,
(ii) an Insolvency Event with respect to the related Obligor, (iii) the related
Obligor has suffered any material adverse change (as determined in accordance
with the Designated Loan Agreement), (iv) the Servicer has determined in its
sole discretion, in accordance with the Credit and Collection Policy, that such
Loan is not collectible, (v) on a quarterly mark-to-market the

 

10



--------------------------------------------------------------------------------

value is written down due to a Credit Event, in which case the portion of the
Loan written down is defaulted, (vi) the Loan is rated “D” by S&P, or (vii) the
Loan is rated “CC” or lower by Fitch.

 

“Deferred Interest Loans” means a Loan that requires the Obligor to pay only a
portion of the accrued and unpaid interest on a current basis, the remainder of
which is deferred and paid later together with interest thereon as a lump sum
and is treated as Interest Collections at the time it is received.

 

“Definitive Notes” shall have the meaning specified in the Indenture.

 

“Delayed Draw Term Loan” means any Loan that is fully committed on the initial
funding date of such Loan and is required to be fully funded in one or more
installments on draw dates to occur within one year of the initial funding of
such Loan but which, once such installments have been made has the
characteristics of a term loan; provided that any Loan as to which no further
installment may be funded shall not be a Delayed Draw Term Loan.

 

“Delinquent” means, with respect to a Loan, (i) both (a) any portion of a
payment of interest or principal on such Loan is not paid when due (without
giving effect to any grace period or Servicer Advance) and (b) within 60 days of
when such delinquent payment was first due all delinquencies have not been
cured, (ii) the Loan becomes a Materially Modified Loan as a result of an
Obligor’s inability to pay principal or interest, (iii) the related Obligor is
not paying any of the accrued and unpaid interest on a current basis, or (iv)
any portion of a payment of principal or interest on such Loan comes from the
proceeds of another loan made by the Originator or its Affiliates to such
Obligor.

 

“Designated Loan Agreement” means the note purchase agreement, credit agreement
or other facility under which a Loan arises.

 

“Determination Date” means, with respect to any Payment Date, the third (3rd)
Business Day prior to such Payment Date.

 

“DIP” means a debtor-in-possession as defined under the Bankruptcy Code.

 

“DIP Loan” means any Loan of an Obligor that is a DIP.

 

“Diversity Score” means the single number that indicates collateral
concentration for Loans in terms of both Obligor and industry concentration,
which is calculated as described in Annex A attached hereto.

 

“Diversity Test” means a test satisfied on any Measurement Date if the Diversity
Score on such date equals or exceeds 21.

 

“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any one of the states thereof, including the

 

11



--------------------------------------------------------------------------------

District of Columbia (or any domestic branch of a foreign bank), and acting as a
trustee for funds deposited in such account, so long as any of the securities of
such depository institution shall have a (i) in the case of Moody’s, a
short-term credit rating of at least “P-l”, (ii) in the case of Fitch, a
short-term credit rating of at least “F-l+”, and (iii) in the case of S&P, a
commercial paper, short-term debt rating of “A-1+” and a long-term unsecured
debt rating of “AA-”.

 

“Eligible Investments” means, with respect to any Payment Date, negotiable
instruments or securities or other investments maturing on or before such
Payment Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a clearing agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature by their terms on or prior to the
Payment Date immediately following such date of determination, and (c) that
evidence:

 

(i) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

 

(ii) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided, however, that at
the time of the Issuer’s investment or contractual commitment to invest therein,
the commercial paper, if any, and short-term unsecured debt obligations (other
than such obligation whose rating is based on the credit of a Person other than
such institution or trust company) of such depository institution or trust
company shall have a credit rating from each Rating Agency in the Highest
Required Investment Category granted by such Rating Agency, which, in the case
of Fitch, shall be “F-1+”;

 

(iii) commercial paper, or other short term obligations, having, at the time of
the Issuer’s investment or contractual commitment to invest therein, a rating in
the Highest Required Investment Category granted by each Rating Agency, which,
in the case of Fitch, shall be “F-1+”;

 

(iv) demand deposits, time deposits or certificates of deposit that are fully
insured by the FDIC and either have a rating on their certificates of deposit or
short-term deposits from Moody’s and S&P of “P-1” and “A-1+”, respectively, and,
if rated by Fitch, from Fitch of “F-1+”;

 

(v) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (ii) above;

 

12



--------------------------------------------------------------------------------

(vi) investments in taxable money market funds or other regulated investment
companies having, at the time of the Issuer’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P and Fitch (if rated by Fitch) or otherwise subject to
satisfaction of the Rating Agency Condition;

 

(vii) time deposits (having maturities of not more than 90 days) by an entity
the commercial paper of which has, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency; or

 

(viii) Eligible Repurchase Obligations with a rating acceptable to the Rating
Agencies, which, in the case of Fitch, shall be “F-1+” and in the case of S&P
shall be “A-l+”.

 

Permitted Investments shall not include any instrument, security or investment
(w) is an interest-only security or a mortgaged-backed security, (x) which, if
purchased at a price (excluding accrued interest) in excess of 100% of par, is
subject to substantial non-credit risk as determined by the Servicer in its
reasonable business judgment, (y) the S&P rating of which includes a “p”, “pi”,
“q”, “r” or “t” subscript, or (z) is subject to an “offer” to repurchase such
instrument, security or investment. The Indenture Trustee may purchase or sell
to itself or an Affiliate, as principal or agent, the Eligible Investments
described above.

 

“Eligible Loan” means, as of any date of determination, each Loan with respect
to which each of the following is true:

 

(1) the Loan and the pledge of Collateral thereunder is valid, binding and
enforceable, except the enforcement may be limited by insolvency, bankruptcy,
moratorium, reorganization or other similar laws affecting enforceability of
creditors’ rights and the availability of equitable remedies, and the Loan
contains a clause substantially to the effect that the related Obligor agrees to
make its payments under the Loan without any deduction, offset, netting,
recoupment, defenses, reservation of rights or counterclaim;

 

(2) the Loan is evidenced by an Underlying Note or, in the case of a Noteless
Loan, the related Loan Register, Designated Loan Agreement and related loan
documents that have been duly authorized and that are in full force and effect
and constitute the legal, valid and binding obligations of the Obligor of such
Loan;

 

(3) the Loan was originated in accordance with the terms of the Credit and
Collection Policy and arose in the ordinary course of the Originator’s business
from the loaning of money to the Obligor thereof;

 

(4) the Loan is not, and during the six months preceding the Initial Cut-Off
Date or the related Cut-Off Date, as applicable, has not been, a Defaulted Loan
or a Loan

 

13



--------------------------------------------------------------------------------

that is Delinquent and is current with respect to all Scheduled Payments
thereunder as of the Initial Cut-Off Date, in the case of an Initial Loan, or as
of the related Cut-Off Date, in the case of an Additional Loan or a Substitute
Loan;

 

(5) the Obligor of such Loan has executed all appropriate documentation required
by the Originator;

 

(6) the Loan, together with the Loan File related thereto, is a “general
intangible”, “payment intangible”, an “instrument”, an “account”, or “chattel
paper” within the meaning of the UCC of all jurisdictions that govern the
perfection of a security interest granted therein;

 

(7) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

 

(8) any applicable taxes in connection with the transfer of the Loan have been
paid and the Obligor has been given any assurances (including with respect to
payment of transfer taxes and compliance with securities laws) required by the
Designated Loan Agreement in connection with the transfer of such Loan;

 

(9) the Loan is denominated and payable only in United States dollars in the
United States and does not permit the country or currency in which such Loan is
payable to be changed except in accordance with the applicable Designated Loan
Agreement;

 

(10) the Loan bears some current interest;

 

(11) the Loan, together with the Loan File related thereto, does not contravene
in any material respect any Requirements of Law (including, without limitation,
laws, rules and regulations relating to usury, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy) and with respect to which no party to the Loan File
related thereto is in material violation of any such Requirements of Law;

 

(12) no consent or waiver is required in connection with the transfer of the
Loan or the Loan File, or, if such consent or waiver is required, such consent
or waiver has been obtained, and, if such Loan is not an Agented Note and is
secured by an interest in real property, an Assignment of Mortgage has been
delivered to the Indenture Trustee;

 

(13) the Loan was documented and closed in accordance with the Credit and
Collection Policy and, other than in the case of Noteless Loans, there is only
one current original Underlying Note with respect to such Loan and such
Underlying Note has been delivered to the Indenture Trustee and is duly
endorsed;

 

14



--------------------------------------------------------------------------------

(14) the Loan and the Originator’s, Trust Depositor’s and Issuer’s interest in
all related Collateral are free of any Liens except for Permitted Liens, and all
filings and other actions required to perfect the security interest of (i) the
Indenture Trustee in the Originator’s, the Trust Depositor’s and the Issuer’s
interest in the Collateral have been made or taken and (ii) in the case of
Agented Notes, the collateral agent, as agent for all holders of the
indebtedness of the related Obligor in the Collateral;

 

(15) the Loan has an original term to maturity of no more than 119 months, and
is either fully amortizing in installments (which installments need not be in
identical amounts) over such term or the principal amount thereof is due in a
single installment at the end of such term;

 

(16) no right of rescission, set off, counterclaim, defense or other material
dispute has been asserted with respect to such Loan;

 

(17) any related Collateral with respect to such Loan is insured under an
Insurance Policy in accordance with the Credit and Collection Policy;

 

(18) the Obligor with respect to such Loan is an Eligible Obligor;

 

(19) such Loan does not represent payment obligations relating to “put” rights;

 

(20) the Loan does not by its terms permit the payment obligation of the Obligor
thereunder to be converted into or exchanged for equity capital of such Obligor;

 

(21) the Loan is not a loan or extension of credit made by the Originator or one
of its subsidiaries to an Obligor for the purpose of making any principal,
interest (other than deferred interest) or other payment on a loan to the same
Obligor necessary in order to keep such loan from becoming delinquent and such
Loan is not being kept current by the Originator or one of its Affiliates making
any other loans to this Obligor;

 

(22) no provision of the Loan has been waived, altered or modified in any way,
except by instruments or documents contained in the Loan File relating to the
Loan;

 

(23) the Loan has an Eligible Risk Rating;

 

(24) the Loan is an “eligible asset” as defined in Rule 3a-7 of the Investment
Company Act of 1940, as amended;

 

(25) if such Loan was originated on or after December 1, 2000, the Obligor of
such Loan has waived all rights of set-off, counterclaim, rescission and/or
defense to payment against the Originator of the Loan and all assignees thereof;

 

(26) with respect to Agented Notes, the related Loan Documents (a) shall include
a Designated Loan Agreement containing provisions relating to the appointment

 

15



--------------------------------------------------------------------------------

and duties of an administrative agent and a collateral agent and intercreditor
and (if applicable) subordination provisions substantially similar to the forms
provided to and approved by the applicable Warehouse Agent in the applicable
Warehouse Transaction, and (b) are duly authorized, fully and properly executed
and are the valid, binding and unconditional payment obligation of the Obligor
thereof;

 

(27) with respect to Agented Notes, the Originator (or American Capital
Financial Services) has been appointed the collateral agent of the collateral,
if any, securing such Loan for all indebtedness of the Obligor under the
Designated Loan Agreement prior to such Agented Note becoming a part of the Loan
Pool;

 

(28) with respect to Agented Notes, if the entity serving as the collateral
agent of the security for all syndicated indebtedness the Obligor has or will
change from the time of the origination of the indebtedness, all appropriate
assignments of the collateral agent’s rights in and to the collateral on behalf
of the holders of such indebtedness have been executed and filed or recorded as
appropriate prior to such Agented Note becoming a part of the Loan Pool;

 

(29) with respect to Agented Notes, all required notifications, if any, have
been given to the collateral agent, the administrative agent and any other
parties required by the Loan Documents of, and all required consents, if any,
have been obtained with respect to, the Originator’s assignment of the Agented
Notes and the Originator’s right, title and interest in the Collateral to the
Issuer as assignee of the Trust Depositor and the Indenture Trustee’s security
interest therein on behalf of the Noteholders and the Swap Counterparties;

 

(30) with respect to Agented Notes, the right to control the actions of and to
replace the collateral agent and/or the administrative agent of the syndicated
indebtedness is by the Note Majority;

 

(31) with respect to Agented Notes, all syndicated indebtedness of the Obligor
of the same priority is cross-defaulted, the Collateral securing such
indebtedness is held by the collateral agent for the benefit of all holders of
the syndicated indebtedness, and all holders of such indebtedness (a) have an
undivided interest in the collateral securing such indebtedness, (b) share in
the proceeds of the sale or other disposition of such collateral on a pro-rata
basis and (c) may transfer or assign their right, title and interest in the
Collateral securing such indebtedness;

 

(32) all information in the List of Loans is true and correct;

 

(33) all original or certified documentation, including but not limited to the
original Underlying Notes (other than in the case of Noteless Loans), required
to be delivered to the Indenture Trustee with respect to such Loans has been or
will be delivered on the related Assignment Date;

 

16



--------------------------------------------------------------------------------

(34) immediately prior to the transfer of the Loan, the Originator held good and
indefeasible title to and was the sole owner of the Loan being transferred to
the Trust Depositor and the Issuer, subject to no Liens or rights of others
except for Permitted Liens, and upon such transfer, the Issuer will hold good
and indefeasible title to and be the sole owner of such Loans;

 

(35) to the actual knowledge of the Originator, the documents signed by a
Responsible Officer of the Originator contained in the Loan Files do not (taken
as a whole together with the other components of the Loan File) contain any
untrue statement of material fact or omit to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading;

 

(36) as of the related Assignment Date, no payment related default, breach or
violation has occurred under the Designated Loan Agreement or, as applicable,
the Underlying Note, and no event which, with the passage of time or with notice
and the expiration of any grace or cure period, would constitute a payment
related default, breach or violation;

 

(37) other than in the case of Noteless Loans, all parties executing the
Underlying Note had a legal capacity to execute the Underlying Note at the time
it was executed;

 

(38) (a) such Loan is not a Delayed Draw Term Loan or a Revolving Loan, and (b)
as of its applicable Cut-Off Date, no Loan contained a provision obligating the
Originator to make additional fundings with respect to the portion of the
related indebtedness held by the Issuer;

 

(39) neither the Loan nor any portion of the related Collateral constitutes
Margin Stock;

 

(40) the Loan is a Senior Loan, Senior B-Note Loan or a Subordinated Loan;

 

(41) the first-priority Lien related to any Senior Loan is not contractually
subordinated to the Lien of any other loan or financing to the related Obligor;

 

(42) except with respect to Subordinated Loans or Senior B-Note Loans, the
Designated Loan Agreements for multiple Loans to the same Obligor (excluding any
guarantor) contain standard cross-collateralization and cross-default
provisions;

 

(43) other than Subordinated Loans and unsecured Loans representing not more
than 70% of the Aggregate Outstanding Loan Balance, the Loan is secured by a
valid, perfected Lien on all assets that constitute the Collateral for the Loan,
subject to Liens that are permitted under the related Loan Documents;

 

17



--------------------------------------------------------------------------------

(44) such Loan is not a DIP Loan;

 

(45) such Loan is not a Participation; and

 

(46) the fair market value of such Loan, as determined by the Servicer in
accordance with the Credit and Collection Policy, is not less than the
Outstanding Loan Balance of such Loan.

 

“Eligible Obligor” means, as of any date of determination, any Obligor that
satisfies each of the following requirements at all times:

 

(1) such Obligor is not in the gaming, nuclear waste, bio-tech, oil and gas or
real estate industries;

 

(2) such Obligor is a legal operating entity, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization;

 

(3) the business being financed by such Obligor has an Operating History of at
least 60 months from the date of its incorporation;

 

(4) such Obligor is not the subject of any Insolvency Event;

 

(5) such Obligor is not an Affiliate of any other Obligor hereto (other than as
a result of being an Affiliate of the Originator);

 

(6) no other Loan of such Obligor is delinquent for more than 30 days;

 

(7) such Obligor is not a Governmental Authority;

 

(8) such Obligor is in compliance with all material terms and conditions of its
Loan Documents;

 

(9) other than in the case of Loans to Obligors representing not more than 10%
of the Aggregate Outstanding Loan Balance, such Obligor’s principal office and
any related Collateral are located in the United States; and

 

(10) such Obligor has an Eligible Risk Rating.

 

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof, the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Eligible
Investments.

 

“Eligible Risk Rating” means, on any date of determination, with respect to a
designated Obligor, a risk rating of “Grade 3” or “Grade 4.”

 

18



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation thereto.

 

“Excluded Amounts” means any collections with respect to repurchased or
substituted Loans.

 

“Fairway CP Transaction” means the Loan Funding and Servicing Agreement, dated
as of June 30, 2004, among ACS Funding Trust II, the Servicer, Fairway Finance
Company, LLC, as the Conduit Lender, Harris Nesbitt, as the Agent, and Wells
Fargo, as amended, modified, waived, supplemented or restated from time to time
and all documents executed in connection therewith and all transactions
contemplated thereby.

 

“Fairway Deal Agent”: means Harris Nesbitt Corp., a Delaware corporation, as the
agent under the Fairway CP Transaction.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation, or any successor
thereto.

 

“Fee Event” shall have the meaning given to such term in the Indenture.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“Fitch Rating” means, for any Loan, the rating assigned to such Loan by Fitch,
as updated from time to time by Fitch.

 

“Fitch Rating Condition” means, with respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that Fitch
shall have notified the Trust Depositor, the Owner Trustee and the Indenture
Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the rating previously issued by Fitch
with respect to any outstanding Class of Notes as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

 

“Fitch Rating Factor” means, for any Loan with a Fitch Rating, the percentage
set forth below under the heading “Fitch Rating Factor” across from the Fitch
Rating of such Loan or, in the case of a rating assigned by Fitch at the request
of the Issuer (or the Servicer on behalf of the Issuer), the Fitch Rating Factor
as assigned by Fitch.

 

Fitch Rating of Loan

--------------------------------------------------------------------------------

   Fitch Rating Factor


--------------------------------------------------------------------------------

AAA

   0.19%

AA+

   0.57%

AA

   0.89%

AA-

   1.15%

A+

   1.65%

A

   1.85%

A-

   2.44%

BBB+

   3.13%

BBB

   3.74%

BBB-

   7.26%

BB+

   10.18%

BB

   13.53%

BB-

   18.46%

B+

   22.84%

B

   27.67%

B-

   34.98%

CCC+

   43.36%

CCC

   48.52%

CC

   77.00%

C

   95.00%

DDD-D

   100.00%

 

19



--------------------------------------------------------------------------------

“Fitch Weighted Average Rating” means, as of any Measurement Date, the
percentage obtained by dividing (a) the sum of the products obtained by
multiplying the Outstanding Loan Balance of each Loan (excluding any Defaulted
Loans) by its Fitch Rating Factor as of such date by (b) the Loan Pool Balance
(excluding any Defaulted Loans) as of such date.

 

“Fitch Weighted Average Rating Test” means a test that will be satisfied if the
Fitch Weighted Average Rating is less than or equal to 22.84%.

 

“Fixed Rate Excess” means, as of any Measurement Date, an amount equal to a
fraction (expressed as a percentage), the numerator of which is equal to the
product of (a) the excess, if any, of the Weighted Average Coupon for such
Measurement Date over the Minimum Weighted Average Coupon for such Measurement
Date and (b) the sum of the Outstanding Loan Balances of all Fixed Rate Loans
(excluding any Defaulted Loans and Delinquent Loans) in the Loan Pool as of such
Measurement Date and the denominator of which is equal to the sum of the
Outstanding Loan Balances (excluding Defaulted Loans and Delinquent Loans) of
all Floating LIBOR Rate Loans and all Floating Prime Rate Loans, in each case
solely to the extent that the Fixed Rate Excess is included in the calculation
of the Weighted Average LIBOR Spread or the Weighted Average Prime Spread,
respectively, in the Loan Pool as of such Measurement Date. In determining the
Fixed Rate Excess on any Measurement Date, the Weighted Average Coupon will be
calculated as if the LIBOR Excess and the Prime Excess were equal to zero.

 

“Fixed Rate Loans” means Loans with a fixed interest rate.

 

“Floating LIBOR Rate Loan” means an Eligible Loan where the Loan Rate payable by
the Obligor thereof is based on LIBOR plus some specified percentage in addition
thereto, and the Loan provides that such Loan Rate will reset periodically upon
any change in the related LIBOR rate.

 

“Fixed Rate Permitted Excess Amount” shall have the meaning given to such term
in the Indenture.

 

20



--------------------------------------------------------------------------------

“Floating Prime Rate Loan” means an Eligible Loan where the Loan Rate payable by
the Obligor thereof is based on the prime interest rate plus some specified
percentage in addition thereto, and the Loan provides that such Loan Rate will
reset immediately upon any change in the related prime interest rate.

 

“Floating Rate Loan” means a Floating LIBOR Rate Loan or a Floating Prime Rate
Loan, as applicable.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any court or arbitrator having jurisdiction over
such Person.

 

“Grade 1” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing materially below expectations, the Loan risk has increased
substantially since origination, some or all of the debt covenants are out of
compliance and Scheduled Payments are Delinquent.

 

“Grade 2” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing slightly below expectations, the Loan risk has increased
since origination, the Obligor may be out of compliance with debt covenants,
however, Scheduled Payments are not more than 120 days past due.

 

“Grade 3” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing as expected, the risk factors are neutral to favorable and
the Loan risk is at an acceptable level that is similar to the risk at the time
of origination.

 

“Grade 4” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing above expectations, the trends and risk factors are
generally favorable and the Loan involves the least amount of risk in the
Originator’s portfolio.

 

“Gross Interest Rate” means, with respect to any Loan, the sum of the Loan Rate
with respect to such Loan plus the rate of interest, if any, that the related
Obligor may defer and pay later, together with interest thereon.

 

“Group I Country” means any of The Netherlands, the United Kingdom, Australia
and New Zealand.

 

“Group II Country” means any of Germany, Ireland, Sweden, and Switzerland.

 

21



--------------------------------------------------------------------------------

“Group III Country” means any of Austria, Belgium, Denmark, Finland, France,
Iceland, Liechtenstein, Luxembourg, Norway and Spain.

 

“Highest Required Investment Category” means (i) with respect to ratings
assigned by Fitch (if such investment is rated by Fitch), “F-l+” for short-term
instruments and “AAA” for long-term instruments, (ii) with respect to ratings
assigned by Moody’s, “A2” and “P-1” for one month instruments, “Al” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aaa”
and “P-1” for instruments with a term in excess of six months, and (iii) with
respect to ratings assigned by S&P, “A-l+” for short-term instruments and “AAA”
for long- term instruments.

 

“Holder” means a Noteholder or a Certificateholder.

 

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

 

“Indenture Collateral” has the meaning given to such term in the “granting
clause” of the Indenture.

 

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

 

“Indenture Trustee Fee” has the meaning given to such term in the fee letter,
dated as of the date hereof, among the Originator, the Trust Depositor, the
Issuer and the Indenture Trustee, as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.

 

“Independent” means, when used with respect to any specified Person, a Person
who (i) is in fact independent of each of the Issuer, the Trust Depositor or
ACAS, (ii) is not a director, officer or employee of any Affiliate of any of the
Issuer, the Trust Depositor or ACAS, (iii) is not a Person related to any
officer or director of any of the Issuer, the Trust Depositor or ACAS or any of
their respective Affiliates, (iv) is not a holder (directly or indirectly) of
more than 10% of any voting securities of any of the Issuer, the Trust Depositor
or ACAS or any of their respective Affiliates, and (v) is not connected with any
of the Issuer, the Trust Depositor or ACAS as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar

 

22



--------------------------------------------------------------------------------

functions; provided, however, a Person that otherwise satisfies the requirements
of clauses (i) through (v), but is a director, officer or manager of a
bankruptcy remote special purpose Affiliate of ACAS, will be deemed to be
Independent for purposes hereof.

 

“Independent Accountants” has the meaning given to such term in Section 9.04(a).

 

“Ineligible Loan” has the meaning given to such term in Section 11.01 and
includes such Loans described in Section 12.05(b).

 

“Initial Aggregate Outstanding Loan Balance” means the Aggregate Outstanding
Loan Balance as of the Initial Cut-Off Date of the Loans transferred to the
Issuer as of the Closing Date.

 

“Initial Aggregate Outstanding Principal Balance” means, when used in the
context of a reference to an individual Class of Notes, the initial class
principal balance applicable to such Class, and otherwise means, collectively,
the sum of the Initial Class A Principal Balance, the Initial Class B Principal
Balance, the Initial Class C Principal Balance, the Initial Class D Principal
Balance and the Initial Class E Principal Balance, i.e., $500,000,000.

 

“Initial Class A Principal Balance” means $302,500,000.

 

“Initial Class B Principal Balance” means $33,750,000.

 

“Initial Class C Principal Balance” means $73,750,000.

 

“Initial Class D Principal Balance” means $50,000,000.

 

“Initial Class E Principal Balance” means $40,000,000.

 

“Initial Cut-Off Date” means the close of business on October 22, 2004.

 

“Initial Loan Assets” has the meaning given to such term in Section 2.01(a).

 

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified on the initial List of Loans required to be delivered pursuant to
Section 2.02(iv).

 

“Initial Purchasers” means Wachovia Capital Markets, LLC, Citigroup Global
Markets Inc., J.P. Morgan Securities Inc., Harris Nesbitt Corp. and BB&T Capital
Markets, as initial purchasers of the Offered Notes.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed or undismissed and in effect for a period of 60
consecutive days; or (b) the

 

23



--------------------------------------------------------------------------------

commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under such law, taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of this property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code of the United States and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeds” has the meaning given to such term in Section 10.02.

 

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
physical damage to or loss of the related Collateral, and any other insurance
policies relating to such Loan, including but not limited to title, property,
hazard, liability, life and/or accident insurance policies.

 

“Insurance Proceeds” means, depending on the context, any amounts payable or any
payments made under any Insurance Policy covering a Loan or the Collateral.

 

“Interest Accrual Period” means the period from and including the most recent
Payment Date to but excluding the following Payment Date; provided, that, the
initial Interest Accrual Period following the Closing Date shall be the period
from and including the Closing Date to but excluding the first Payment Date
following the Closing Date.

 

“Interest Collection Account” means a sub-account of the Collection Account
established pursuant to Section 7.01.

 

“Interest Collections” means (A) amounts deposited into the Collection Account
pursuant to clauses (i), (v), (viii) and (ix) of the definition of Collections,
as well as the interest portion of any amounts received pursuant to clauses
(iii), (vi) and (vii) of the definition of Collections and (B) investment
earnings on funds held in the Trust Accounts other than any Swap Counterparty
Collateral Account.

 

“Interest Shortfall” means, with respect to the Class A Notes, the Class B Notes
or the Class C Notes, as applicable, the amount by which the interest paid to
such Class on a Payment Date is less than the amount due to such Class, together
with accrued interest on such amount at the then applicable Note Interest Rate
for such Class.

 

“Investment Earnings” means the investment earnings (net of losses and
investment expenses) on amounts on deposit in the Trust Accounts (other than any
Swap Counterparty Collateral

 

24



--------------------------------------------------------------------------------

Account) to be credited to the Collection Account on the applicable Payment Date
pursuant to Section 7.03.

 

“Ireland Paying Agent” means J.P. Morgan Bank (Ireland) PLC and includes any
successor Ireland paying agent.

 

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement, consisting primarily of the Loan Assets.

 

“Late Charges” means any late payment fees paid by Obligors in accordance with
the Servicer’s Credit and Collection Policy.

 

“Legal Final Maturity Date” has the meaning given to such term in the Indenture.

 

“LIBOR” means the London interbank offered rate for Eurodollar deposits for the
applicable index maturity; provided that for purposes of calculating the Note
Interest Rates with respect to the Offered Notes, LIBOR shall be as determined
by the Indenture Trustee in accordance with Section 7.06.

 

“LIBOR Excess” means, as of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the excess,
if any, of the Weighted Average LIBOR Spread for such Measurement Date over the
Minimum Weighted Average LIBOR Spread for such Measurement Date and (b) the sum
of the Outstanding Loan Balances of all Floating LIBOR Rate Loans (excluding
Defaulted Loans and Delinquent Loans) in the Loan Pool as of such Measurement
Date, and the denominator of which is the sum of the Outstanding Loan Balances
(excluding Defaulted Loans and Delinquent Loans) of all Fixed Rate Loans and all
Floating Prime Rate Loans, in each case solely to the extent that the LIBOR
Excess is included in the calculation of the Weighted Average Coupon or the
Weighted Average Prime Spread, respectively, in the Loan Pool as of such
Measurement Date. In computing the LIBOR Excess on any Measurement Date, the
Weighted Average LIBOR Spread for such Measurement Date will be computed as if
the Fixed Rate Excess and the Prime Excess were equal to zero.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), equity interest,
participation interest, preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing.

 

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) and any reasonably allocated costs of internal
counsel, in each case in accordance with the Servicer’s Credit and Collection
Policy in connection with the foreclosure and disposition of any related
Collateral or the bankruptcy of an Obligor upon or after the expiration or
earlier termination or acceleration of such Loan, and other out-of-pocket costs
related to the liquidation of any such Collateral, including the attempted
collection of any amount owing pursuant to such

 

25



--------------------------------------------------------------------------------

Loan if it is a Defaulted Loan, and, if requested by the Indenture Trustee, the
Servicer and Originator must provide to the Indenture Trustee a breakdown of the
Liquidation Expenses for any Loan along with any supporting documentation
therefor; provided, however, to the extent any such “Liquidation Expenses”
relate to any Loan with a Retained Interest, such expenses shall be allocated
pro-rata to such Loan based on the Outstanding Loan Balance of such Loan
included in the Loan Pool and the outstanding loan balance of the Retained
Interest.

 

“Liquidation Proceeds” means, with respect to a Defaulted Loan, proceeds from
the sale of the Collateral, Insurance Proceeds and any other recoveries with
respect to such Defaulted Loan and the related Collateral, net of Liquidation
Expenses and amounts, if any, so received that are required either to be
refunded to the Obligor on such Loan or paid to a third party.

 

“List of Loans” means the electronic list in the form of an Excel spreadsheet
identifying each Loan constituting part of the Loan Assets, which list shall
consist of the initial List of Loans reflecting the Initial Loans transferred to
the Issuer on the Closing Date, together with any Subsequent List of Loans
amending the most current List of Loans reflecting the Substitute Loans or
Additional Loans, as applicable, transferred to the Issuer on the related
Subsequent Transfer Date (together, in the case of Substitute Loans, with a
deletion from such list of the related Loan or Loans identified on the
corresponding Addition Notice with respect to which a Substitution Event has
occurred), and (1) which list in each case (a) identifies by account number and
Obligor name each Loan included in the Loan Pool, and (b) sets forth as to each
such Loan (i) the Outstanding Loan Balance as of the applicable Cut-Off Date,
and (ii) the maturity date, and (2) which list (as in effect on the Closing
Date) is attached to this Agreement as Exhibit G.

 

“Loan” means the payment obligations of each Obligor to the Originator under
senior or subordinated loans created under the related Loan Documents and
evidenced by an Underlying Note, transferred by the Originator to the Trust
Depositor and by the Trust Depositor to the Issuer, and including Initial Loans,
Additional Loans and Substitute Loans.

 

“Loan Assets” means, collectively, the Initial Loan Assets, the Substitute Loan
Assets and the Additional Loan Assets, as applicable.

 

“Loan Checklist” means the list in the form of an Excel spreadsheet delivered
electronically by the Trust Depositor to the Indenture Trustee pursuant to
Section 2.07 of this Agreement that identifies the items contained in the
related Loan File.

 

“Loan Documents” means, with respect to any Loan, as set forth on the Loan
Checklist with respect to the related Loan File, (a) with the exception of
Noteless Loans, the original related Underlying Note, (b) in the case of
Noteless Loans, a copy of the Loan Register, (c) a copy of the Designated Loan
Agreement, (d) in each case, as applicable, a copy of: any security agreement,
intercreditor and/or subordination agreement, mortgage, assignment of Loans, all
guarantees and UCC financing statements and continuation statements (including
amendments or modifications thereof) executed by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Loan and the related
Underlying Note (if any), and (e) for each Loan secured by real

 

26



--------------------------------------------------------------------------------

property, an original Assignment of Mortgage, and for all Loans secured by an
Underlying Note, an original assignment (which may be by allonge) in blank
signed by an officer of the Originator.

 

“Loan File” means, with respect to each Loan, a file labeled with the account
number and Obligor name containing the Loan Documents, and such other documents,
if any, that the Servicer keeps on file in accordance with its Credit and
Collection Policy and all other documents originally delivered to the Originator
or held by the Servicer with respect to any Loan; provided, that, all documents,
other than the Underlying Note, if any, along with any assignment (which may be
by allonge), constituting the Loan File may be copies of such documents.

 

“Loan Pool” means, as of any date of determination, the Initial Loans, the
Additional Loans and the Substitute Loans (if any), other than any such Loans
that (i) have been reconveyed by the Issuer to the Trust Depositor, and
concurrently by the Trust Depositor to the Originator, pursuant to Section 11.02
hereof, or (ii) have been paid (or prepaid) in full.

 

“Loan Pool Balance” means, as of any date of determination, the sum of the
Outstanding Loan Balances of all Loans in the Loan Pool as of such date.

 

“Loan Rate” means, for each Loan in a Collection Period, the current cash pay
interest rate for such Loan in such period, as specified in the related Loan
Documents.

 

“Loan Register” means, with respect to each Noteless Loan, the register in which
the agent or collateral agent on such Loan will record, among other things, (i)
the amount of such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Obligor thereunder, (iii) the
amount of any sum in respect of such Loan received from the Obligor and each
lender’s share thereof, (iv) the date of origination of such Loan and (v) the
maturity date of such Loan.

 

“London Banking Day” means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.

 

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

 

“Materially Modified Loan” means a Loan that has been terminated, released
(including pursuant to prepayment), amended, modified, waived or subject to an
equivalent similar undertaking or agreement by the Servicer which is not
permitted under the standards and criteria set forth in Sections 5.08 and/or
5.09 hereof, as applicable.

 

“Measurement Date” means (a) the Initial Cut-Off Date, (b) during the
Replenishment Period, each Cut-Off Date with respect to an Additional Loan or a
Substitute Loan and each Determination Date, and (c) following the Replenishment
Period, each Cut-Off Date with respect to any Substitute Loan and each
Determination Date.

 

27



--------------------------------------------------------------------------------

“Minimum Weighted Average Coupon” means 12.0%.

 

“Minimum Weighted Average LIBOR Spread” means 7.75%.

 

“Minimum Weighted Average Prime Spread” means 2.5%.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Moody’s Recovery Rate” means, with respect to any Loan, the recovery rate
specified by Moody’s for such Loan; provided that prior to the time that such
Loan has been assigned a recovery rate by Moody’s, the Moody’s Recovery Rate
with respect to such loan shall be deemed to be the percentage specified in the
table below:

 

Moody’s Category

--------------------------------------------------------------------------------

   Recovery Rate


--------------------------------------------------------------------------------

 

Type 1: U.S. or Canadian Obligor

senior secured Loan with first priority perfected Lien

   45 %

Type 2: U.S. or Canadian Obligor

senior secured “second lien” or “last-out” Loan

   40 %

Type 3: U.S. or Canadian Obligor

senior unsecured Loan

   30 %

Type 4: U.S. or Canadian Obligor

senior subordinated Loan or junior subordinated Loan

   15 %

Type 5: Non-US, Non-Canadian Obligor

any Loan

   0 %

 

“Moody’s Rating” means, with respect to any Loan, the rating assigned to such
Loan by Moody’s; provided that prior to the time that such Loan has been
assigned a rating by Moody’s, the Moody’s Rating shall be deemed to be, with
respect to such Loan:

 

(a) the Moody’s Rating determined as follows (all references to “rating” in
clauses (i)-(iii) below are to ratings by Moody’s):

 

(i) if the Obligor of such Loan has a senior implied rating from Moody’s, then
the Moody’s Rating of such Loan shall be such rating.

 

28



--------------------------------------------------------------------------------

(ii) if the Obligor of such Loan has a senior unsecured obligation publicly
rated by Moody’s, then the Moody’s Rating of such Loan shall be such rating.

 

(iii) if the Obligor of such Loan does not have a senior unsecured obligation
publicly rated by Moody’s but the Loan itself is rated, then the Moody’s Rating
of such Loan shall be, one subcategory below such rating.

 

(iv) if neither such Loan nor any senior unsecured obligation of the Obligor has
been publicly rated by Moody’s, but another obligation of the Obligor has been
so rated, then the Moody’s Rating shall be determined as though such Loan were a
senior unsecured Loan, as follows:

 

(1) if there is a rating by Moody’s on a senior secured obligation of the
Obligor, then the Moody’s Rating of such Loan

 

A. shall equal such rating if such Loan is also a senior secured obligation of
the Obligor,

 

B. shall be one subcategory below such rating if such Loan is a senior unsecured
obligation of the Obligor, and

 

C. shall be three subcategories below such rating if such rating is “Ba3” or
higher or two subcategories below such rating if such rating is “B1” or lower,
in each case if such Loan is a subordinated obligation of the Obligor,

 

(2) if there is a rating by Moody’s on a senior unsecured obligation of the
Obligor, then the Moody’s Rating of such Loan

 

A. shall equal such rating if such Loan is also a senior unsecured obligation of
the Obligor,

 

B. shall equal such rating if such rating is “Baa3” or higher or shall equal one
subcategory above such rating if such rating is “Ba1” or lower, in each case if
such Loan is a senior secured obligation of the Obligor, and

 

C. shall be two subcategories below such rating if such rating is “B1” or higher
or one subcategory below such rating if such rating is “B2” or lower, in each
case if such Loan is a subordinated obligation of the Obligor; or

 

29



--------------------------------------------------------------------------------

(3) if there is a rating by Moody’s on a subordinated obligation of the Obligor,
then the Moody’s Rating of such Loan

 

A. shall equal such rating if such Loan is also a subordinated obligation of the
Obligor or if such rating is equal to “Caa1,” “Caa2,” Caa3,” “Ca” or “C,”

 

B. shall be one subcategory above such rating if such rating is “Baa3” or higher
and such Loan is a senior (either secured or unsecured) obligation of the
Obligor,

 

C. shall be two subcategories above such rating if such rating is below “Baa3”
and such Loan is a senior secured obligation of the Obligor (except that if such
rating is “B3,” the Moody’s Rating of such Loan shall be “B2”), and

 

D. shall be one subcategory above such rating if such rating is below “Baa3” and
such Loan is a senior unsecured obligation of the Obligor;

 

provided, that if the operation of clauses (1) through (3) above shall result in
two or more inconsistent Moody’s Ratings, then the Moody’s Rating of the related
Loan shall be the lowest of such Moody’s Ratings;

 

(b) If a Moody’s Rating cannot be determined pursuant to clause (a) above, then
at the election of the Servicer, the Moody’s Rating of such Loan may be
determined using any one of the methods provided below:

 

(i) if there are ratings on obligations of the underlying borrower by S&P, then
the Moody’s Rating of such Loan will be the rating according to clause (a) above
using such S&P ratings; provided, that such resulting rating will be reduced by
(x) one rating subcategory if it is “BBB-“ or higher and (y) two rating
subcategories if it is “BB+” or lower; provided, further, that no more than 10%
of the Aggregate Outstanding Loan Balance may be Loans given a Moody’s Rating
based on a rating given by S&P as provided in this subclause (b)(i);

 

(ii) with respect to a senior secured Loan issued by a U.S. Obligor, if

 

(1) neither the Obligor nor any of its affiliates is subject to reorganization
or bankruptcy proceedings,

 

(2) no debt securities or obligations of the Obligor are in default,

 

(3) neither the Obligor nor any of its affiliates has defaulted on any debt
during the past two years,

 

(4) the Obligor has been in existence for the past five years,

 

30



--------------------------------------------------------------------------------

(5) the Obligor is current on any cumulative dividends,

 

(6) the fixed-charge ratio for the Obligor exceeds 125% for each of the past two
fiscal years and for the most recent quarter,

 

(7) the Obligor had a net profit before tax in the past fiscal year and the most
recent quarter; and

 

(8) the annual financial statements of the Obligor are unqualified and certified
by a firm of Independent accountants of international reputation, and quarterly
statements are unaudited but signed by a corporate officer, the Moody’s Rating
of such Loan will be “B3”;

 

(iii) with respect to a senior secured Loan issued by a U.S. Obligor, if

 

(1) neither the Obligor nor any of its affiliates is subject to reorganization
or bankruptcy proceedings and

 

(2) no debt security or obligation of the Obligor has been in default during the
past two years, the Moody’s Rating of such Loan will be “Caa2”;

 

provided, further, that if a Moody’s Rating is obtained pursuant to this
subclause (b)(iii), the Obligor must confirm such Rating with Moody’s within 30
days pursuant to clause (c) below; and

 

(iv) if a debt security or obligation of the Obligor has been in default during
the past two years, the Moody’s Rating of such Loan will be “Ca.”

 

(c) if such Loan is not rated by Moody’s or S&P, and no other security or
obligation of the Obligor is rated by Moody’s or S&P, or if the rating of such
Loan is not addressed in any of clauses (a) or (b) above, then the Issuer or the
Servicer on behalf of the Issuer, may present such Loan to Moody’s for an
estimate of such Loan’s Moody’s Rating Factor, from which its corresponding
Moody’s Rating shall be determined; provided, however, that until such Moody’s
Rating has been obtained, the Moody’s Rating shall be deemed to be “Caa2.”

 

(d) In all cases, if a Loan is (x) on watch for upgrade it shall be treated as
upgraded by one rating subcategory or (y) on watch for downgrade it shall be
treated as downgraded by one rating subcategory unless, in each case, Moody’s
has advised the Servicer in writing that such treatment is no longer required.

 

“Moody’s Rating Factor” means, for any Loan with a Moody’s Rating, the number
set forth below under the heading “Moody’s Rating Factor” across from the
Moody’s Rating of such Loan

 

31



--------------------------------------------------------------------------------

or, in the case of a rating assigned by Moody’s at the request of the Issuer (or
the Servicer on behalf of the Issuer), the Moody’s Rating Factor as assigned by
Moody’s.

 

Moody’s Rating of Loan

--------------------------------------------------------------------------------

   Moody’s Rating Factor


--------------------------------------------------------------------------------

Aaa (1)

   1

Aa1

   10

Aa2

   20

Aa3

   40

A1

   70

A2

   120

A3

   180

Baa1

   260

Baa2

   360

Baa3

   610

Ba1

   940

Ba2

   1,350

Ba3

   1,766

B1

   2,220

B2

   2,720

B3

   3,490

Caa1

   4,770

Caa2

   6,500

Caa3

   8,070

Ca

   10,000

C

   10,000

 

(1) Includes any security issued or guaranteed as to the payment of principal
and interest by the United States government or any agency or instrumentality
thereof.

 

“Moody’s Weighted Average Rating” means, as of any Measurement Date, the number
obtained by dividing (a) the sum of the products obtained by multiplying the
Outstanding Loan Balance of each Loan (excluding any Defaulted Loans) by its
Moody’s Rating Factor as of such date by (b) the Loan Pool Balance (excluding
any Defaulted Loans) as of such date.

 

“Moody’s Weighted Average Rating Test” means a test that will be satisfied if
the Moody’s Weighted Average Rating is less than or equal to 3250.

 

“Moody’s Weighted Average Recovery Rate” means, as of any Measurement Date, the
percentage (rounded up to the first decimal place) obtained by dividing (a) the
sum of the products obtained by multiplying the Outstanding Loan Balance of each
Loan (excluding any Defaulted Loans) by its Moody’s Recovery Rate, by (b) the
Loan Pool Balance (excluding any Defaulted Loans).

 

“Moody’s Weighted Average Recovery Rate Test” means a test that will be
satisfied if the Weighted Average Recovery Rate equals or exceeds 22.5%.

 

32



--------------------------------------------------------------------------------

“Net Trust Swap Payments” means, with respect to each Payment Date, the excess,
if any, of (i) the payments required to be made on such date by the Issuer to
the Swap Counterparties under Section 2(a) of each Swap over (ii) the payments
required to be made on such date by the Swap Counterparties to the Issuer under
Section 2(a) of each Swap, together with any interest thereon.

 

“Net Trust Swap Receipts” means, with respect to each Payment Date, the excess,
if any, of (i) the payments required to be made on such date by the Swap
Counterparties to the Issuer under Section 2(a) of each Swap over (ii) the
payments required to be made on such date by the Issuer to the Swap
Counterparties under Section 2(a) of each Swap, together with any interest
thereon.

 

“New York Business Day” means any Business Day in the city of New York, New
York.

 

“Note” means any one of the notes of the Issuer of any Class executed and
authenticated in accordance with the Indenture.

 

“Note Break-Even Loss Rate” means, with respect to any Class of Offered Notes
rated by S&P, at any time, the maximum percentage of defaults (as determined by
S&P through application of the S&P CDO Monitor) that the Current Portfolio or
the Proposed Portfolio, as applicable, can sustain such that, after giving
effect to S&P assumptions on recoveries and timing and to the priority of
payments with respect to the Offered Notes, will result in sufficient funds
remaining for the ultimate payment of principal of and interest on such Class of
Offered Notes in full by its stated maturity and the timely payment of interest
on such class of Offered Notes.

 

“Note Distribution Account” means the account established and maintained as such
pursuant to Section 7.01.

 

“Note Majority” means, with respect to Agented Notes, the holders of the
indebtedness evidencing not less than a majority of the outstanding amount of
all such indebtedness of the Obligor.

 

“Note Register” has the meaning given to such term in Section 2.04 of the
Indenture.

 

“Noteholder” means, with respect to a Note, the Person in whose name such Note
is registered in the Note Register.

 

“Noteless Loan” means a Loan with respect to which (i) the related Designated
Loan Agreement does not require the Obligor to execute and deliver an Underlying
Note to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to such Loan.

 

“Notes Loss Differential” means, with respect to any Class of Offered Notes
rated by S&P, at any time, the rate calculated by subtracting the Class Scenario
Loss Rate at such time from the Note Break-Even Loss Rate for such Class of
Offered Notes at such time.

 

33



--------------------------------------------------------------------------------

“Obligor” means, with respect to any Loan, the Person or Persons obligated to
make payments with respect to such Loan, including any guarantor thereof.

 

“Offered Notes” means only the Class A Notes, the Class B Notes and the Class C
Notes that are being offered hereby.

 

“Offering Memorandum” means the confidential offering memorandum, dated as of
November 22, 2004 (including any exhibits, amendments or supplements thereto)
prepared by ACAS in connection with the offering and sale of the Offered Notes.

 

“Officer’s Certificate” shall mean a certificate signed by any officer of the
Trust Depositor or the Servicer and delivered to the Owner Trustee or the
Indenture Trustee, as the case may be.

 

“Operating History” means, with respect to any specified Person, the time since
the date of such Person’s incorporation that it has continuously operated its
business; provided, however, the Operating History of any Person newly formed as
a result of a merger of two or more Persons or as a result of the acquisition of
one or more Persons by a newly formed Person (“Merged Parties”) shall be based
on the weighted average (by relative sales) of the Operating Histories of the
Merged Parties (excluding for such purposes, entities that are created only for
the purpose of being acquisition entities); for example, if Corporation A, with
sales of $10 million, has an Operating History of 4 years, and Corporation B,
with sales of $20 million, has an Operating History of 8 years, merge to form
“NEWCO”, the Operating History of NEWCO will be 6.67 years.

 

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law
(including the Trust Indenture Act) or tax law matters), for the Trust Depositor
or the Servicer and who shall be reasonably acceptable to the Owner Trustee or
the Indenture Trustee, as the case may be.

 

“Optional Repurchase” means a repurchase of the Notes pursuant to Section 10.02
of the Indenture.

 

“Originator” has the meaning given to such term in the Preamble.

 

“Other Assets” has the meaning given to such term in Section 13.09(b).

 

“Outstanding” has the meaning given to such term in the Indenture.

 

“Outstanding Loan Balance” means, with respect to a Loan, as of any date of
determination, the sum of the total remaining amounts of principal payable as of
such time by the Obligor thereunder, exclusive of (a) interest payments and (b)
capitalized interest amounts, it being understood that any principal previously
covered by a Servicer Advance will be excluded from principal amounts payable
for purposes of this definition.

 

34



--------------------------------------------------------------------------------

“Outstanding Principal Balance” means, with respect to any Class of Notes, as of
any date of determination, the aggregate initial principal amount thereof, plus,
in the case of the Class B Notes and the Class C Notes, the capitalized interest
from the Class B Accrued Payable and Class C Accrued Payable, as applicable, as
reduced by the aggregate amount of any distributions applied in reduction of
such principal amount.

 

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

 

“Owner Trustee Fee” has the meaning given to such term in the fee letter, dated
as of the date hereof, among the Owner Trustee, the Trust Depositor, the
Originator and the Issuer, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

 

“Participation” means an interest in a Loan acquired indirectly by way of
participation from a Selling Institution.

 

“Paying Agent” has the meaning given to such term in the Indenture and the Trust
Agreement.

 

“Payment Date” shall mean the 25th day of each January, April, July and October,
or, if such 25th day is not a Business Day, the next Business Day, with the
first such Payment Date hereunder occurring on January 25, 2005.

 

“Permitted Liens” means:

 

(a) with respect to Loans in the Loan Pool:

 

(i) Liens in favor of the Trust Depositor created pursuant to the ACAS Transfer
Agreement and transferred to the Issuer pursuant hereto;

 

(ii) Liens in favor of the Issuer created pursuant to this Agreement; and

 

(iii) Liens in favor of the Indenture Trustee created pursuant to the Indenture
and/or this Agreement; and

 

(b) with respect to the interest of the Originator, the Trust Depositor and the
Issuer in the related Collateral:

 

(i) materialmen’s, warehousemen’s, mechanics’ and other Liens arising by
operation of law in the ordinary course of business for sums not due or sums
that are being contested in good faith;

 

(ii) Liens for state, municipal and other local taxes if such taxes shall not at
the time be due and payable or if the Trust Depositor shall currently be
contesting the validity thereof in good faith by appropriate proceedings;

 

35



--------------------------------------------------------------------------------

(iii) Liens in favor of the Trust Depositor created, and transferred by the
Trust Depositor to the Issuer, pursuant to the ACAS Transfer Agreement and this
Agreement;

 

(iv) Liens in favor of the Issuer created pursuant to this Agreement;

 

(v) Liens in favor of the Indenture Trustee created pursuant to the Indenture
and/or this Agreement;

 

(vi) purchase money security interests in equipment and Liens held by senior
lenders with respect to any subordinated Loans listed on Exhibit L;

 

(vii) with respect to Agented Notes, Liens in favor of the collateral agent on
behalf of all noteholders of the related Obligor; and

 

(viii) Liens held by senior lenders with respect to any Subordinated Loans.

 

“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization, government, agency or political subdivision
thereof, or any other entity.

 

“Portfolio Profile Test” means a test which will be satisfied as of each
Measurement Date based upon compliance with each of the following criteria:

 

(a) not more than 61% of the Aggregate Outstanding Loan Balance may consist of
Fixed Rate Loans;

 

(b) not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Floating Prime Rate Loans;

 

(c) not more than 70% of the Aggregate Outstanding Loan Balance may consist of
Subordinated Loans;

 

(d) not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Loans that pay interest less frequently than quarterly;

 

(e) not more than 15% of the Aggregate Outstanding Loan Balance may consist of
Loans (other than Defaulted Loans) with a Moody’s Rating of “Caa1” or lower and
an S&P Rating of “CCC+” or lower;

 

(f) the weighted average of the current cash pay portion of the interest payable
with respect to Deferred Interest Loans is not less than 11.5%;

 

(g) not more than 20% of the Aggregate Outstanding Loan Balance may consist of
Loans which do not have either a rating or a rating estimate from each Rating
Agency;

 

36



--------------------------------------------------------------------------------

(h) not more than 10% of the Aggregate Outstanding Loan Balance may consist of
Loans to Obligors organized under the laws of, or all or substantially all of
the assets of which are located in, any country other than the United States;

 

(i) not more than 10% of the Aggregate Outstanding Loan Balance may consist of
Loans to Obligors organized under the laws of, or all or substantially all of
the assets of which are located in, Canada;

 

(j) the sum of the Outstanding Loan Balances of Loans to Obligors organized
under the laws of, or all or substantially all of the assets of which are
located in, Group I Countries, Group II Countries or Group III Countries may not
exceed 5% of the Aggregate Outstanding Loan Balance; and

 

(k) not more than 2.5% of the Aggregate Outstanding Loan Balance may consist of
Loans to a single Obligor organized under the laws of, or all or substantially
all of the assets of which are located in, a Group II Country or a Group III
Country.

 

Compliance with the above criteria will be determined, in the case of a
Measurement Date relating to any Additional Loan or Substitute Loan, after
giving effect to the acquisition of all Additional Loans or Substitute Loans, as
applicable, on such date.

 

“Prepaid Loan” means any Loan that has terminated or been prepaid in full prior
to its scheduled expiration date, other than a Defaulted Loan.

 

“Prepayment” means any and all (i) partial and full prepayments, including any
Prepayment Premiums, on a Loan (including, with respect to any Loan and any
Collection Period), (ii) any Scheduled Payment (or portion thereof) that is due
in a subsequent Collection Period that the Servicer has received (and to the
extent permission therefor was necessary, expressly permitted the related
Obligor to make) in advance of its scheduled due date, (iii) Liquidation
Proceeds and (iv) amounts received in respect of Transfer Deposit Amounts.

 

“Prepayment Amount” has the meaning given to such term in Section 5.09.

 

“Prepayment Premiums” means any prepayment premiums paid by an Obligor in
connection with any Prepayment.

 

“Prime Excess” means, as of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the excess,
if any, of the Weighted Average Prime Spread for such Measurement Date over the
Minimum Weighted Average Prime Spread for such Measurement Date and (b) the sum
of the Outstanding Loan Balances of all Floating Prime Rate Loans (excluding
Defaulted Loans and Delinquent Loans) in the Loan Pool as of such Measurement
Date, and the denominator of which is the sum of the Outstanding Loan Balances
(excluding Defaulted Loans and Delinquent Loans) of all Fixed Rate Loans and
Floating LIBOR Rate Loans in each case solely to the extent that the Prime
Excess is included in the calculation of the Weighted Average Coupon or the
Weighted Average LIBOR Spread,

 

37



--------------------------------------------------------------------------------

respectively, in the Loan Pool as of such Measurement Date. In computing the
Prime Excess on any Measurement Date, the Weighted Average Prime Spread for such
Measurement Date will be computed as if the Fixed Rate Excess and the LIBOR
Excess were equal to zero.

 

“Prime Rate” means a rate equal to “USD-PRIME-H.15” (as defined in the
definition published by the International Swaps and Derivatives Association,
Inc.), such rate to change as and when such designated rate changes.

 

“Principal Collection Account” means a sub-account of the Collection Account
established pursuant to Section 7.01.

 

“Principal Collections” means amounts deposited into the Collection Account
pursuant to clauses (ii) and (iv) of the definition of Collections, as well as
the principal portion of any amounts received pursuant to clauses (iii), (vi)
and (vii) of the definition of Collections, together with, on or after an Event
of Default, all amounts payable pursuant to clause Eighth of Section 7.05(a).

 

“Proposed Portfolio” means the portfolio (measured by principal balance) of (a)
the Loans, (b) Principal Collections held as cash and (c) Eligible Investments
purchased with Principal Collections resulting from the repurchase, maturity or
other disposition of a Loan or a proposed acquisition of an Additional Loan or
addition of a Substitute Loan, as the case may be.

 

“Purchase Agreement” means the Purchase Agreement, dated as of November 22,
2004, among the Initial Purchasers, the Trust Depositor, the Issuer and ACAS, as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

 

“Qualified Eligible Investments” means Eligible Investments acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee at the
written direction of the Issuer, which are held by the Indenture Trustee in the
Collection Account or the Reserve Fund and with respect to which (a) the
Indenture Trustee has noted its interest therein on its books and records, and
(b) the Indenture Trustee has purchased such investments at the written
direction of the Issuer for value without notice of any adverse claim thereto
(and, if such investments are securities or other financial assets or interests
therein, within the meaning of Section 8-102 of the UCC as in effect in
Minnesota, without acting in collusion with a securities intermediary in
violating such securities intermediary’s obligations to entitlement holders in
such assets, under Section 8-504 of such UCC, to maintain a sufficient quantity
of such assets in favor of such entitlement holders), and (c) either (i) such
investments are in the possession of the Indenture Trustee, or (ii) such
investments, (A) if certificated securities and in bearer form, have been
delivered to the Indenture Trustee, or in registered form, have been delivered
to the Indenture Trustee and either registered by the issuer in the name of the
Indenture Trustee or endorsed by effective endorsement to the Indenture Trustee
or in blank; (B) if uncertificated securities, the ownership of which has been
registered to the Indenture Trustee on the books of the issuer thereof (or
another Person, other than a securities intermediary, either becomes the
registered owner of the uncertified security on behalf of the Indenture Trustee
or, having previously become the registered owner, acknowledges that it holds
for the Indenture Trustee); or (C) if securities

 

38



--------------------------------------------------------------------------------

entitlements (within the meaning of Section 8-102 of the UCC as in effect in
Minnesota) representing interests in securities or other financial assets (or
interests therein) held by a securities intermediary (within the meaning of said
Section 8-102), a securities intermediary indicates by book entry that a
security or other financial asset has been credited to the Indenture Trustee’s
securities account with such securities intermediary. Any such Qualified
Eligible Investment may be purchased by or through the Indenture Trustee or any
of its Affiliates acting at the written direction of the Issuer.

 

“Qualified Institution” means (a) the corporate trust department of the
Indenture Trustee, or (b) a depository institution organized under the laws of
the United States or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), (i) (A) that has either (1) a
long-term unsecured debt rating acceptable to the Rating Agencies, which, in the
case of S&P, shall be “AA-”, and in the case of Fitch, shall be “AAA” or (2) a
short-term unsecured debt rating or certificate of deposit rating acceptable to
the Rating Agencies, which, in the case of S&P, shall be “A-1+”, and in the case
of Fitch, shall be “F-l+”, (B) the parent corporation, if such parent
corporation guarantees the obligations of the depository institution, of which
has either (1) a long-term unsecured debt rating acceptable to the Rating
Agencies, which, in the case of S&P, shall be “AA-”, and in the case of Fitch,
shall be “AAA” or (2) a short-term unsecured debt rating or certificate of
deposit rating acceptable to the Rating Agencies, which, in the case of S&P,
shall be “A-1+”, and in the case of Fitch, shall be “F-1+” or (C) otherwise
satisfies the Rating Agency Condition, and (ii) whose deposits are insured by
the FDIC and satisfies the Rating Agency Condition.

 

“Qualified Swap Counterparty” has the meaning given to such term in the
Indenture.

 

“Quarterly Report” has the meaning given to such term in Section 9.01.

 

“Rating Agency” means each of S&P, Moody’s and Fitch, so long as such Persons
maintain a rating on any of the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes; and if any of S&P, Moody’s or Fitch no longer
maintains a rating on the Class A Notes, the Class B Notes, the Class C Notes
and the Class D Notes, such other nationally recognized statistical rating
organization selected by the Trust Depositor.

 

“Rating Agency Condition” means, with respect to any action or series of related
actions or proposed transaction or series of related proposed transactions, that
each Rating Agency shall have notified the Trust Depositor, the Owner Trustee
and the Indenture Trustee in writing that such action or series of related
actions or the consummation of such proposed transaction or series of related
transactions will not result in a Ratings Effect.

 

“Ratings Effect” means, with respect to any action or series of related actions
or proposed transaction or series of related proposed transactions, a reduction
or withdrawal of the rating of any outstanding Class with respect to which a
Rating Agency has previously issued a rating as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

 

39



--------------------------------------------------------------------------------

“Record Date” means, with respect to a Payment Date, (i) for book-entry Notes,
the calendar day immediately preceding a Payment Date and (ii) for definitive
Notes, the Class D Notes and the Class E Note, the last Business Day of the
calendar month preceding such Payment Date.

 

“Reference Banks” means leading banks selected by the Indenture Trustee and
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market.

 

“Released Amounts” means, with respect to any payment or collection received
with respect to any Loan on any Business Day (whether such payment or collection
is received by the Servicer, the Owner Trustee or the Trust Depositor), an
amount equal to that portion of such payment or collection constituting Excluded
Amounts or Retained Interest.

 

“Replenishment Period” means the period beginning on the Closing Date and
terminating on the earlier to occur of (a) the Business Day preceding the
Payment Date in January, 2007 or (b) an Event of Default; provided that, (i) if
the Replenishment Period terminates as described in clause (a), the
Replenishment Period may not be extended without the consent of the Servicer and
the Required Holders and satisfaction of the Fitch Rating Condition and the S&P
Rating Condition with respect to the extension of the Replenishment Period; and
(ii) if the Replenishment Period terminates as a result of the occurrence of an
Event of Default, the Replenishment Period may not be extended unless (w) the
event giving rise to such termination has been cured or waived, (x) no other
events that would terminate the Replenishment Period have occurred, (y) the
Servicer and the Required Holders have consented to such extension and (z) the
Fitch Rating Condition and the S&P Rating Condition have been satisfied with
respect to the extension of the Replenishment Period.

 

“Representative Amount” means an amount that is representative for a single
transaction in the relevant market at the relevant time.

 

“Repurchase Date” means in the case of an Optional Repurchase, the Payment Date
specified by the Issuer pursuant to Section 10.02 of the Indenture.

 

“Repurchase Price” means, in the case of an Optional Repurchase, an amount equal
to the then Outstanding Principal Balance of each Class of Offered Notes to be
repurchased plus accrued and unpaid interest thereon to but excluding the
Repurchase Date plus the Outstanding Principal Balance of the Class D Notes and
all other amounts accrued and unpaid with respect to each such Class of Notes,
together with all amounts then owing to each Swap Counterparty, including Swap
Breakage Costs, plus, without duplication, all amounts payable to each Swap
Counterparty upon termination of all Swap Transactions in connection with an
Optional Repurchase of the Notes, including Swap Breakage Costs.

 

“Required Holders” means (i) prior to the payment in full of the Offered Notes,
the Class A Noteholders evidencing more than 66 2/3% of the aggregate
Outstanding Principal Balance of all Class A Notes, the Class B Noteholders
evidencing more than 66 2/3% of the aggregate Outstanding Principal Balance of
all Class B Notes and the Class C Noteholders evidencing more than 66 2/3% of
the aggregate Outstanding Principal Balance of all Class C Notes, and (ii)

 

40



--------------------------------------------------------------------------------

from and after the payment in full of the Notes described in clause (i) above,
the Class D Noteholders evidencing more than 66 2/3% of the aggregate
Outstanding Principal Balance of the Class D Notes and the Class E Noteholders
evidencing more than 66 2/3% of the aggregate Outstanding Principal Balance of
the Class E Note.

 

“Required Reserve Amount” means, with respect to any Payment Date, an amount
equal to the sum of (i) the Outstanding Loan Balance of all Delinquent Loans and
(ii) the sum of the Class A Interest Amount, Class B Interest Amount and Class C
Interest Amount due on the next Payment Date.

 

“Requirements of Law” for any Person or property of such Person means the
certificate of incorporation or articles of association and by-laws or other
organizational or governing documents of such Person, and any law, treaty, rule,
regulation, or order or determination of an arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or to which
such Person is subject, whether Federal, state or local (including, without
limitation, usury laws, predatory lending laws, the Federal Truth in Lending
Act, the Investment Company Act of 1940, as amended, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System).

 

“Reserve Fund” means the Reserve Fund established and maintained pursuant to
Section 7.01 hereof.

 

“Reserve Fund Initial Deposit” means the product of (a) the sum of the
Outstanding Principal Balance of the Offered Notes as of the Closing Date, (b)
the weighted average of Note Interest Rates applicable to each Class of Offered
Notes for the initial Interest Accrual Period (weighted by the initial
Outstanding Principal Balance of each of the Offered Notes) and (c) 0.25.

 

“Responsible Officer” means, with respect to the Owner Trustee, any officer in
its Corporate Trust Administration Department (or any similar group of a
successor Owner Trustee), and with respect to the Indenture Trustee, has the
meaning given to such term in the Indenture.

 

“Retained Interest” means, for each Loan, the following interests, rights and
obligations in such Loan and under the associated Loan Documents, which are
being retained by the Originator: (i) all of the obligations, if any, to provide
additional funding with respect to such Loan, (ii) all of the rights and
obligations, if any, of the agent(s) under the documentation evidencing such
Loan, (iii) the applicable portion of the interests, rights and obligations
under the documentation evidencing such Loan that relate to such portion(s) of
the indebtedness that is owned by another lender or is being retained by the
Originator, (iv) any unused, commitment or similar fees associated with the
additional funding obligations that are not being transferred in accordance with
clause (i) of this definition, (v) any agency or similar fees associated with
the rights and obligations of the agent that are not being transferred in
accordance with clause (ii) of this definition, (vi) any advisory, consulting or
similar fees due from the Obligor associated with services provided by the agent
that are not being transferred in accordance with clause (ii) of this
definition, and (vii) any and all warrants, options, and other equity
instruments issued in the name of the Originator or its Affiliates in connection
with or relating to any Loan.

 

41



--------------------------------------------------------------------------------

“Revolving Loan” means any Loan which provides the Obligor with a line of credit
against which one or more borrowings may be made to the stated principal amount
of such facility and which provide that such borrowed amount may be repaid and
reborrowed from time to time.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“S&P CDO Monitor” means the computer program provided by S&P to the Servicer and
the Indenture Trustee within 30 days after the Closing Date for the purpose of
estimating the default risk of Loans.

 

“S&P CDO Monitor Test” means a test satisfied on any Measurement Date if, after
giving effect to the substitution of a Substitute Loan or the acquisition of an
Additional Loan (or both), as the case may be, on such Measurement Date, the
Notes Loss Differential of the Proposed Portfolio is positive, or if the Notes
Loss Differential of the Proposed Portfolio is negative prior to giving effect
to such sale or purchase, the extent of compliance is improved after giving
effect to the repurchase, substitution or acquisition of a Substitute Loan or an
Additional Loan, as applicable; provided that the S&P CDO Monitor Test will be
considered improved if the Notes Loss Differential of the Proposed Portfolio is
greater than the corresponding Notes Loss Differential of the Current Portfolio.
In the event the S&P CDO Monitor Test, as in effect on the Closing Date, is
updated or otherwise modified by S&P after the Closing Date, “S&P CDO Monitor
Test” shall be deemed to mean such test as so updated or otherwise modified.

 

“S&P Priority Category Recovery Rate” means, with respect to any Loan, unless
otherwise specified by S&P, the percentage specified in the table below:

 

S&P Priority Category

--------------------------------------------------------------------------------

  

Recovery Rate

--------------------------------------------------------------------------------

Senior Loan

   55%

Senior B-Note Loan

   47%

Subordinated Loan

   22%

 

“S&P Rating” means, with respect to any Loan, for determining the S&P Rating as
of any Measurement Date:

 

(i) if there is an issuer credit rating of the Obligor of such Loan, or the
guarantor who unconditionally and irrevocably guarantees such Loan, then the S&P
Rating shall be such rating (regardless of whether there is a published rating
by S&P on such Loan in the Loan Pool);

 

(ii) if there is no issuer credit rating of the Obligor and no other security or
obligation of the Obligor is rated by S&P, then the Issuer may apply to S&P for
a corporate credit estimate after the acquisition of such Loan, which shall be
its S&P Rating; provided that, pending receipt from S&P of such estimate, such
Loan shall have a

 

42



--------------------------------------------------------------------------------

S&P Rating of “CCC” if the Servicer reasonably believes such rating would be at
least “CCC”;

 

(iii) if there is no issuer credit rating of the Obligor and such Loan is not
rated by S&P, but another security or obligation of the Obligor is rated by S&P
and the Issuer does not obtain a S&P Rating for such Loan pursuant to clause
(ii) above, then the S&P Rating of such Loan shall be the issuer credit rating
or shall be determined as follows: (A) if there is a rating on a senior secured
obligation of the Obligor, then the S&P Rating of such Loan shall be one rating
subcategory below such rating; (B) if there is a rating on a senior unsecured
obligation of the Obligor, then the S&P Rating of such Loan shall equal such
rating; and (C) if there is a rating on a subordinated obligation of the
Obligor, then the S&P Rating of such Loan shall be one rating subcategory above
such rating if such rating is higher than “BB+”, and shall be two rating
subcategories above such rating if such rating is “BB+” or lower;

 

(iv) if there is no issuer credit rating of the Obligor published by S&P and
such Loan is not rated by S&P and no other security or obligation of the Obligor
is rated by S&P and the Issuer does not obtain a S&P Rating for such Loan
pursuant to clause (ii) above, then the S&P Rating of such Loan shall be
determined as follows: If such Loan has a public rating by Moody’s, then the S&P
Rating of such Loan shall be (A) one rating subcategory below the S&P equivalent
of the rating assigned by Moody’s if such Loan is rated “Baa3” or higher by
Moody’s, and (B) two rating subcategories below the S&P equivalent of the rating
assigned by Moody’s if such Loan is rated. “Bal” or lower by Moody’s; provided
that not more than 10% (or such higher percentage as S&P may specify in writing
to the Issuer and the Indenture Trustee from time to time) of the Loan Pool
Balance may be deemed to have a S&P Rating based on a rating assigned by Moody’s
as provided in this clause; and

 

(v) if (A) the S&P Rating previously provided for a Loan expires 13 months after
issuance without such S&P Rating being renewed, (B) the Servicer fails to
provide S&P with requested materials within 60 days after the Cut-Off Date with
respect to a Loan in connection with obtaining an S&P Rating for such Loan, (C)
the Servicer fails to provide financial statements with respect to any Obligor
every 13 months from the date the applicable Loan is included in the Loan Pool,
until such Loan is paid in full or (D) no other rating for such Loan applies by
operation of clauses (i)-(iv) above, the applicable Loan will be deemed to have
an S&P Rating of “CCC-.”

 

“S&P Rating Condition” means, with respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that S&P
shall have notified the Trust Depositor, the Owner Trustee and the Indenture
Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the rating previously issued by S&P
with respect to any outstanding class of Notes as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

 

43



--------------------------------------------------------------------------------

“S&P Weighted Average Recovery Rate” means, as of any Measurement Date, the
percentage (rounded up to the first decimal place) obtained by dividing (a) the
sum of the products obtained by multiplying the Outstanding Loan Balance of each
Loan (excluding any Defaulted Loans) by its S&P Priority Category Recovery Rate,
by (b) the Loan Pool Balance (excluding any Defaulted Loans).

 

“S&P Weighted Average Recovery Rate Test” means a test that will be satisfied if
the Weighted Average Recovery Rate equals or exceeds 29.5%.

 

“Scheduled Payment” means, with respect to any Loan, the monthly, quarterly,
semi-annual or annual financing (whether interest, principal or principal and
interest) payment scheduled to be made by the related Obligor under the terms of
such Loan on and after the related Cut-Off Date and any such payment received
after the related Cut-Off Date, it being understood that Scheduled Payments do
not include any Excluded Amounts.

 

“Securities” means the Notes and the Certificate, or any of them.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation thereto.

 

“Selling Institution” means an institution from which the Issuer acquires a
participation interest in a Loan.

 

“Senior B-Note Loan” means any Loan that (a) is secured by a first or second
priority Lien on all the Obligor’s assets constituting Collateral for the Loan
and (b) that contains provisions which, upon the occurrence of a payment default
under the related Loan Documents or in the case of any liquidation or
foreclosure on the related Collateral, the Issuer’s portion of such Loan would
be paid only after the other lenders party to such Loan are paid in full.

 

“Senior Loan” means any Loan that (a) is secured by a first priority Lien on all
of the Obligor’s assets constituting Collateral for the Loan and (b) provides
that the payment obligation of the related Obligor on such Loan is either senior
to, or pari passu with, all other loans or financings to such Obligor.

 

“Servicer” means initially ACAS, or its successor; after any Servicer Transfer
hereunder, means the Successor Servicer appointed pursuant to Article VIII with
respect to the duties and obligations required of the Servicer under this
Agreement.

 

“Servicer Advance” means, with respect to any Payment Date, the amounts, if any,
deposited by the Servicer in the Collection Account for such Payment Date in
respect of Scheduled Payments pursuant to Section 5.14.

 

“Servicer Default” shall have the meaning given to such term in Section 8.01.

 

“Servicer Transfer” has the meaning given to such term in Section 8.02(b).

 

44



--------------------------------------------------------------------------------

“Servicing Fee” has the meaning given to such term in Section 5.18.

 

“Servicing Fee Percentage” means 1.00%.

 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Indenture Trustee by the Servicer, as the same may be amended from time to
time.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities), as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) such Person is able to realize upon its property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

“Specified Amendment” means, with respect to any Loan with an Eligible Risk
Rating, any waiver, modification, amendment or variance of any term of such Loan
entered into for reasons unrelated to the Obligor’s ability to make payments of
principal or interest under such Loan, as determined in accordance with the
Credit and Collection Policy, in a manner that would:

 

(a) modify the amortization schedule with respect to such Loan to reduce the
dollar amount of any Scheduled Payment by more than 20%, or to postpone by more
than two payment periods or eliminate a Scheduled Payment with respect thereto;
provided that any such modification, postponement or elimination shall not cause
the weighted average life of the applicable Loan to increase by more than 10%;

 

(b) reduce or increase the cash interest rate payable by the Obligor thereunder
by more than 100 basis points (excluding any increase in an interest rate
arising by operation of a default or penalty interest clause under a Loan);

 

(c) extend the stated maturity date of such Loan by more than 24 months;
provided that such extension shall be deemed not to have been made until the
business day following the original stated maturity date of such Loan;

 

(d) release any party from its obligations under such Loan, if such release
would have a material adverse effect on the Loan; or

 

(e) reduce the principal amount thereof.

 

45



--------------------------------------------------------------------------------

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del Code 3801 et. seq., as the same may be amended from time to time, or any
successor legislation thereto.

 

“Subordinated Loan” means any Loan other than a Senior Loan or a Senior B-Note
Loan.

 

“Subsequent Cut-Off Date” means the date specified as such for Additional Loans
or Substitute Loans, as applicable, in the related Subsequent Transfer
Agreement.

 

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Additional Loan or
Substitute Loan transferred to the Issuer pursuant to the related Subsequent
Transfer Agreement.

 

“Subsequent Purchase Agreement” means, with respect to any Additional Loans or
Substitute Loans, as applicable, the agreement between the Originator and the
Trust Depositor pursuant to which the Originator will transfer the Substitute
Loans or Additional Loans, as applicable, to the Trust Depositor, the form of
which is attached to hereto as Exhibit J.

 

“Subsequent Transfer Agreement” means the agreement described in Section 2.04
hereof, the form of which is attached hereto as Exhibit I.

 

“Subsequent Transfer Date” means any date on which Additional Loans or
Substitute Loans are transferred to the Issuer.

 

“Substitute Loan” means a Loan that is (a) transferred to the Issuer under
Section 2.04 with respect to which a related Substitution Event has occurred
with respect to a Loan or Loans then held in the Loan Pool and identified in the
related Addition Notice and (b) becomes part of the Loan Pool.

 

“Substitute Loan Assets” has the meaning given to such term in Section 2.04(a).

 

“Substitute Loan Qualification Conditions” means, with respect to any Substitute
Loan being transferred to the Issuer pursuant to Section 2.04, the accuracy of
each of the following statements as of the related Cut-Off Date for such Loan:

 

(a) the Outstanding Loan Balance of such Substitute Loan is not less than that
of the Loan identified on the related Addition Notice as the Loan to be
reassigned by the Issuer to the Trust Depositor and reconveyed to the Originator
in exchange for such Substitute Loan;

 

(b) all actions or additional actions (if any) necessary to perfect the security
interest and assignment of such Substitute Loan and related Collateral to the
Trust Depositor, the Issuer, and the Indenture Trustee shall have been taken as
of or prior to the Subsequent Transfer Date;

 

46



--------------------------------------------------------------------------------

(c) if such substitution is effected after the Replenishment Period, the
Substitute Loan has a maturity date not later than 36 months prior to the Legal
Final Maturity Date.

 

“Substitution Event” shall have occurred if a Loan then held by the Issuer and
identified in the related Addition Notice is either (a) a Defaulted Loan, (b) a
Loan that has a covenant default, (c) a Materially Modified Loan, (d) a
Delinquent Loan, (e) the subject of a breach of a representation or warranty
under this Agreement or other provision, which breach or other provision, in the
absence of the substitution of a Substitute Loan for such Loan pursuant to
Section 2.04, would require the payment of the Transfer Deposit Amount to the
Issuer in respect of such Loan pursuant to Section 11.01, or (f) a Loan has
become subject to a Specified Amendment; provided, however, that no Substitution
Event shall be permitted under clauses (a)-(d) or (f) to the extent Substitute
Loans having an aggregate Outstanding Loan Balance as of the date of
substitution of greater than 20% of the Initial Aggregate Outstanding Loan
Balance have previously been substituted under such clauses.

 

“Successor Backup Servicer” has the meaning given to such term in Section
5.25(a).

 

“Successor Servicer” has the meaning given to such term in Section 8.02(b).

 

“Swap” has the meaning given to such term in the Indenture.

 

“Swap Breakage Costs” means, for any Swap Transaction, any amount (other than
Net Trust Swap Payments applicable thereto) payable by the Issuer for the early
termination of that Swap Transaction or any portion thereof, in accordance with
the provisions of the relevant Swap.

 

“Swap Breakage Receipts” means, for any Swap Transaction, any amount (other than
Net Trust Swap Receipts applicable thereto) payable to the Issuer for the early
termination of that Swap Transaction or any portion thereof, in accordance with
the provisions of the relevant Swap.

 

“Swap Counterparty” has the meaning given to such term in the Indenture.

 

“Swap Counterparty Collateral Account” means, with respect to each Swap, the
single, segregated trust account established by the Indenture Trustee in
accordance with the terms of such Swap.

 

“Swap Guaranty” means the Swap Guaranty, dated as of December 2, 2004 between
ACAS and Wachovia Bank, National Association, as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.

 

“Swap Transaction” means each interest rate swap or interest rate cap
transaction between the Issuer and a Swap Counterparty that is governed by a
Swap.

 

“Tape” has the meaning given to such term in Section 5.22(b)(ii).

 

47



--------------------------------------------------------------------------------

“Tax Opinion” means, with respect to any action, an Opinion of Counsel to the
effect that, for federal income tax purposes, (i) following such action the
Issuer will not be deemed to be an association, taxable mortgage pool, or
publicly traded partnership taxable as a corporation, and (ii) such action will
not affect the tax characterization as debt of the Offered Notes or any
outstanding Class issued by the Issuer for which an Opinion of Counsel has been
provided that such Notes are debt.

 

“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

 

“Three-Month Index Maturity” has the meaning given to such term in Section 7.06.

 

“Transaction Documents” means this Agreement, the Indenture, the Trust
Agreement, the ACAS Transfer Agreement, the Swap Guaranty, any Subsequent
Transfer Agreement, any Subsequent Purchase Agreement, the Purchase Agreement,
any Swap, and all documents executed in connection with, or identified as
“Transaction Documents” in, any of the foregoing documents, all as the same are
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

 

“Transfer Date” means the Business Day immediately preceding each Payment Date.

 

“Transfer Deposit Amount” means, with respect to each Ineligible Loan and any
other Loan to be repurchased at a time when it is eligible to be repurchased or
replaced by a Substitute Loan on any date of determination, the sum of the
Outstanding Loan Balance of such Loan, together with accrued interest thereon
through such date of determination at the Loan Rate provided for thereunder, and
any outstanding Servicer Advances thereon that have not been waived by the
Servicer entitled thereto.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities or
otherwise), including, without limitation, the Reserve Fund Initial Deposit, and
all proceeds of the foregoing (excluding earnings on amounts held in any Swap
Counterparty Collateral Account).

 

“Trust Accounts” means, collectively, the Collection Account (including the
Interest Collection Account and Principal Collection Account), the Reserve Fund,
the Note Distribution Account, the Certificate Distribution Account and the Swap
Counterparty Collateral Account, or any of them.

 

“Trust Agreement” means the Trust Agreement, dated as of November 22, 2004,
between the Trust Depositor and the Owner Trustee, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

48



--------------------------------------------------------------------------------

“Trust Depositor” has the meaning given to such term in the Preamble, or any
successor entity thereto.

 

“Trust Estate” shall have the meaning given to such term in the Trust Agreement.

 

“Trustees” means the Owner Trustee and the Indenture Trustee, or any of them
individually as the context may require.

 

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in the applicable jurisdiction.

 

“UCC Filing Locations” means the State of Delaware.

 

“Uncollectible Advance” means, with respect to any Determination Date and any
Loan, the amount, if any, advanced by the Servicer pursuant to Section 5.14
which the Servicer has, as of such Determination Date, determined in good faith
will not be ultimately recoverable by the Servicer.

 

“Underlying Note” means the promissory note of an Obligor evidencing a Loan
(excluding any Noteless Loan).

 

“United States” means the United States of America.

 

“Unreimbursed Servicer Advances” means, at any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Section 7.05 and which the Servicer has
determined in its sole discretion are Uncollectible Advances, and with respect
to which the Servicer has given a written certification to such effect to each
Trustee.

 

“USD-LIBOR-Reference Banks” has the meaning given to such term in Section
7.06(a).

 

“Uninvested Amounts” means, during the Replenishment Period, Principal
Collections deposited in the Principal Collection Account which are not used to
purchase Additional Loans within 90 days after the date such Principal
Collections are deposited to the Principal Collection Account.

 

“VFCC CP Transaction” means the Second Amended and Restated Loan Funding and
Servicing Agreement, dated as of August 10, 2004, among ACS Funding Trust I, the
Servicer, each of the conduit lenders and institutional lenders from time to
time party thereto, each of the lender agents from time to time party thereto,
Variable Funding Capital Corporation, JPMorgan Chase Bank, Wachovia Capital
Markets, LLC, Wachovia Bank, National Association and Wells Fargo Bank, National
Association, as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, and all documents executed in
connection therewith and all transactions contemplated thereby.

 

49



--------------------------------------------------------------------------------

“VFCC Deal Agent” means Wachovia Capital Markets, LLC, as deal agent under the
VFCC CP Transaction.

 

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President,” who is a duly elected officer of such Person in such capacity.

 

“Warehouse Agent” means each of the BB&T Deal Agent, the Fairway Deal Agent and
the VFCC Deal Agent.

 

“Warehouse Transactions” means the BB&T Transaction, the Fairway CP Transaction
and the VFCC CP Transaction.

 

“Weighted Average Coupon” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Fixed Rate Loan (excluding Defaulted Loans and Delinquent
Loans) in the Loan Pool as of such Measurement Date by the current Gross
Interest Rate on such Loan, and (b) the denominator of which is the sum of the
Outstanding Loan Balances of all Fixed Rate Loans (excluding Defaulted Loans and
Delinquent Loans) in the Loan Pool as of such Measurement Date; provided that if
the foregoing amount is less than the Minimum Weighted Average Coupon for such
Measurement Date, any LIBOR Excess and any Prime Excess as of such Measurement
Date shall be added to such amount (but solely to the extent that such LIBOR
Excess and such Prime Excess have not been included in the calculation of the
Weighted Average Prime Spread or the Weighted Average LIBOR Spread,
respectively, on such Measurement Date); and provided further that, for purposes
of this definition: (1) no contingent payment of interest will be included in
such calculation; (2) any stated coupon shall exclude any portion of the
interest that is currently being deferred in violation of the terms of the
related Loan Documents; and (3) Loans that are Defaulted Loans and Delinquent
Loans will be included in the calculations described herein if, as of such
Measurement Date, such Loans are paying in full current interest pursuant to the
terms of their respective Underlying Note or, in the case of a Noteless Loan,
the Designated Loan Agreement.

 

“Weighted Average Coupon Test” means a test that will be satisfied if the
Weighted Average Coupon exceeds the Minimum Weighted Average Coupon.

 

“Weighted Average LIBOR Spread” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Floating LIBOR Rate Loan (excluding Defaulted Loans and
Delinquent Loans) in the Loan Pool as of such Measurement Date by the stated
spread above or below LIBOR at which interest accrues on such Loan, and (b) the
denominator of which is the sum of the Outstanding Loan Balances of all Floating
LIBOR Rate Loans (excluding Defaulted Loans and Delinquent Loans) in the Loan
Pool as of such Measurement Date; provided that if the foregoing amount is less
than the Minimum Weighted Average LIBOR Spread as of such Measurement Date, any
Fixed Rate

 

50



--------------------------------------------------------------------------------

Excess and any Prime Excess as of such Measurement Date shall be added to such
amount (but solely to the extent that such Fixed Rate Excess and such Prime
Excess have not been included in the calculation of the Weighted Average Prime
Spread or the Weighted Average Coupon, respectively, on such Measurement Date);
and provided further that for purposes of this definition, (1) no contingent
payment of interest will be included in such calculation; (2) any Loan Rate
shall exclude any portion of the interest that is currently being deferred in
violation of the terms of the related Loan Documents; (3) in the case of Loan
Rate for a Floating LIBOR Rate Loan not expressed as a stated spread above or
below LIBOR, the stated spread to LIBOR relating to such Loan shall be
calculated on any Measurement Date by the Servicer in its sole judgment on
behalf of the Issuer by subtracting LIBOR from the Loan Rate of such Loan; and
(4) Loans that are Defaulted Loans and Delinquent Loans will be included in the
calculations described herein if, as of such Measurement Date, such Loans are
paying in full current interest pursuant to the terms of their respective
Underlying Note, or, in the case of a Noteless Loan, the Designated Loan
Agreement.

 

“Weighted Average LIBOR Spread Test” means a test that will be satisfied if the
Weighted Average LIBOR Spread exceeds the Minimum Weighted Average LIBOR Spread.

 

“Weighted Average Life” means, on any Measurement Date with respect to any Loan,
the number obtained by dividing (a) the sum of the products obtained by
multiplying (i) the Average Life at such time of each Loan (excluding Defaulted
Loans) by (ii) the Outstanding Loan Balance of such Loan by (b) the Loan Pool
Balance (excluding Defaulted Loans) as of such date.

 

“Weighted Average Life Test” means a test that (a) will be satisfied prior to
and as of the first Determination Date during the Replenishment Period if the
Weighted Average Life is less or equal to 8.1 years and as of any Measurement
Date thereafter if the Weighted Average Life is less than 8.1 years, declining
0.25 years for each Collection Period elapsed during the Replenishment Period
and (b) will be deemed satisfied at all times after the Replenishment Period.

 

“Weighted Average Prime Spread” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Floating Prime Rate Loan (excluding Defaulted Loans and
Delinquent Loans) in the Loan Pool as of such Measurement Date by the stated
spread above or below the prime interest rate at which interest accrues on such
Loan, and (b) the denominator of which is the sum of the Outstanding Loan
Balances of all Floating Prime Rate Loans (excluding Defaulted Loans and
Delinquent Loans) in the Loan Pool as of such Measurement Date; provided that if
the foregoing amount is less than the Minimum Weighted Average Prime Spread as
of such Measurement Date, any Fixed Rate Excess and any LIBOR Excess as of such
Measurement Date shall be added to such amount (but solely to the extent that
such Fixed Rate Excess and such LIBOR Excess have not been included in the
calculation of the Weighted Average LIBOR Spread or the Weighted Average Coupon,
respectively, on such Measurement Date); and provided further that for purposes
of this definition, (1) no contingent payment of interest will be included in
such calculation; (2) any

 

51



--------------------------------------------------------------------------------

Loan Rate shall exclude any portion of the interest that is currently being
deferred in violation of the terms of the related Loan Documents; (3) in the
case of Loan Rate for a Floating Prime Rate Loan not expressed as a stated
spread above or below the prime interest rate, the stated spread to the prime
interest rate relating to such Loan shall be calculated on any Measurement Date
by the Servicer in its sole judgment on behalf of the Issuer by subtracting the
prime interest rate from the Loan Rate of such Loan; and (4) Loans that are
Defaulted Loans and Delinquent Loans will be included in the calculations
described herein if, as of such Measurement Date, such Loans are paying in full
current interest pursuant to the terms of their respective Underlying Note, or,
in the case of a Noteless Loan, the Designated Loan Agreement.

 

“Weighted Average Prime Spread Test” means a test that will be satisfied if the
Weighted Average Prime Spread exceeds the Minimum Weighted Average Prime Spread.

 

Section 1.02 Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles. The symbol “$”
shall mean the lawful currency of the United States. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

Section 1.03 Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

 

Section 1.04 Interpretation.

 

In this Agreement, unless a contrary intention appears:

 

(i) the singular number includes the plural number and vice versa;

 

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

 

(iii) reference to any gender includes each other gender;

 

(iv) reference to day or days without further qualification means calendar days;

 

(v) unless otherwise stated, reference to any time means New York, New York
time;

 

(vi) references to “writing” include printing, typing, lithography, electronic
or other means of reproducing words in a visible form;

 

52



--------------------------------------------------------------------------------

(vii) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
supplemented, replaced, restated, waived or extended and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

 

(viii) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Requirement of Law means
that provision of such Requirement of Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision.

 

Section 1.05 Section References.

 

All Section references (including in the Preamble), unless otherwise indicated,
shall be to Sections (and the Preamble) in this Agreement.

 

Section 1.06 Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360-day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

 

ARTICLE II

 

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

 

Section 2.01 Creation and Funding of Issuer; Transfer of Loan Assets.

 

(a) The Issuer shall be created pursuant to the terms and conditions of the
Trust Agreement upon the execution and delivery of the Trust Agreement and the
filing by the Owner Trustee of an appropriately completed Certificate of Trust
(as defined in the Trust Agreement) under the Statutory Trust Statute. The Trust
Depositor, as settlor of the Issuer, shall fund and convey assets to the Issuer
pursuant to the terms and provisions hereof. The Issuer shall be administered
pursuant to the provisions of this Agreement, the Administration Agreement and
the Trust Agreement for the benefit of the Holders and the Swap Counterparties.
The Owner Trustee is hereby specifically recognized by the parties hereto as
empowered to conduct business dealings on behalf of the Issuer in accordance
with the terms hereof and of the Trust Agreement.

 

(b) Subject to and upon the terms and conditions set forth herein, the Trust
Depositor hereby sells, transfers, assigns, sets over and otherwise conveys to
the Issuer, for a purchase price consisting of $410,000,000 in cash (less
placement expenses and certain other expenses

 

53



--------------------------------------------------------------------------------

associated with the initial offer and sale of the Notes, the proceeds of which
represent the consideration paid by the Issuer herein), $50,000,000 of the Class
D Notes, $40,000,000 of the Class E Note and the Certificate of the Issuer in
the original certificate balance of $10.00, all of the right, title and interest
of the Trust Depositor in and to the following (the items in (i)-(vi) below, but
in each case excluding the Retained Interest and Excluded Amounts, being
collectively referred to herein as the “Initial Loan Assets”):

 

(i) the Initial Loans and all Collections and other monies due or to become due
in payment of such Loans on and after the Initial Cut-Off Date, including any
Prepayment Amounts, any Prepayment Premiums, any Late Charges, any payments in
respect of a casualty or early termination, any Insurance Proceeds and any
Liquidation Proceeds received with respect to the foregoing;

 

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the security interest of
the Trust Depositor in such Collateral, all proceeds from any sale or other
disposition of such Collateral and all Insurance Policies;

 

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

 

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Trust Depositor’s interest if any therein); and

 

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

 

(c) The Originator and the Trust Depositor acknowledge that the representations
and warranties of the Originator and Trust Depositor in Sections 3.01, 3.02,
3.03, 3.04 and 3.05 will run to and be for the benefit of the Issuer, the
Trustees and the Swap Counterparties, and the Issuer and the Trustees may
enforce, directly without joinder of Trust Depositor, the repurchase obligations
of the Originator with respect to breaches of such representations and
warranties as set forth herein and in Section 11.01.

 

(d) The sale, transfer, assignment, set-over and conveyance of the Loan Assets
by the Trust Depositor to the Issuer pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Trust Depositor or the Issuer of any obligation of the Originator in connection
with the Loan Assets, or any agreement or instrument relating thereto,
including, without limitation, (i) any obligation to any Obligor, if any, not
financed by the Originator, (ii) any taxes, fees, or other charges imposed by
any Governmental Authority and

 

54



--------------------------------------------------------------------------------

(iii) any insurance premiums that remain owing with respect to any Loan at the
time such Loan is sold hereunder. The Trust Depositor also hereby assigns to the
Issuer all of the Trust Depositor’s right, title and interest (but none of its
obligations) under the ACAS Transfer Agreement, including but not limited to the
Trust Depositor’s right to exercise the remedies created by the ACAS Transfer
Agreement.

 

(e) The Originator, the Trust Depositor and the Issuer intend and agree that (i)
the transfer of the Loan Assets to the Trust Depositor and the transfer of the
Loan Assets to the Issuer are intended to be a sale, conveyance and transfer of
ownership of the Loan Assets rather than the mere granting of a security
interest to secure a borrowing and (ii) such Loan Assets shall not be part of
the Originator’s or the Trust Depositor’s estate in the event of a filing of a
bankruptcy petition or other action by or against such Person under any
Insolvency Law. In the event, however, that notwithstanding such intent and
agreement, such transfers are deemed to be a grant of a mere security interest
to secure indebtedness, the Originator shall be deemed to have granted (and
hereby does grant) the Trust Depositor and the Trust Depositor shall be deemed
to have granted (and hereby does grant) the Issuer, as the case may be, a
perfected first priority security interest in such Loan Assets, and this
Agreement shall constitute a security agreement under Requirements of Law
securing the repayment of the purchase price paid hereunder, the obligations
and/or interests represented by the Securities and the obligations of the Issuer
under the Swap Transactions and the Swaps, in the order and priorities, and
subject to the other terms and conditions of, this Agreement, the Indenture, the
Trust Agreement and the Swaps, together with such other obligations or interests
as may arise hereunder and thereunder in favor of the parties hereto and
thereto.

 

(f) If any such transfer of the Loan Assets is deemed to be the mere granting of
a security interest to secure a borrowing, the Trust Depositor may, to secure
the Trust Depositor’s own borrowing under this Agreement (to the extent that the
transfer of the Loan Assets hereunder is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign (i) all or a
portion of the Loan Assets pledged to the Trust Depositor by the Originator and
with respect to which the Trust Depositor has not released its security interest
at the time of such pledge and assignment, and (ii) all proceeds thereof. Such
repledge and reassignment may be made by the Trust Depositor with or without a
repledge and reassignment by the Trust Depositor of its rights under any
agreement with the Originator, and without further notice to or acknowledgment
from the Originator. The Originator waives, to the extent permitted by
Requirements of Law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against the Trust Depositor or any
assignee of the Trust Depositor relating to such action by the Trust Depositor
in connection with the transactions contemplated by this Agreement.

 

Section 2.02 Conditions to Transfer of Initial Loan Assets to Issuer.

 

On or before the Closing Date, the Originator or the Trust Depositor, as
applicable, shall deliver or cause to be delivered to the Owner Trustee and the
Indenture Trustee each of the following documents, certificates and other items:

 

(i) a certificate of an officer of the Originator substantially in the form of
Exhibit C hereto;

 

55



--------------------------------------------------------------------------------

(ii) copies of resolutions of the Board of Directors of the Originator and the
Servicer of the Executive Committee of the Board of Directors of the Originator
and the Servicer approving the execution, delivery and performance of this
Agreement and the transactions contemplated hereunder, certified in each case by
the Secretary or an Assistant Secretary of the Originator, the Servicer and the
member of the Trust Depositor;

 

(iii) officially certified recent evidence of due incorporation and good
standing of the Originator, the Servicer and the Trust Depositor under the laws
of the State of Delaware;

 

(iv) the initial List of Loans, certified by an officer of the Trust Depositor,
together with an Assignment substantially in the form of Exhibit A (along with
the delivery of any instruments and Loan Documents as required under Section
2.07 below);

 

(v) a certificate of an officer of the Trust Depositor substantially in the form
of Exhibit B hereto;

 

(vi) a letter from Ernst & Young, or another nationally recognized accounting
firm, addressed to the Originator and the Trust Depositor, (a) stating that such
firm has reviewed a sample of the Initial Loans and performed specific
procedures for such sample with respect to certain loan terms and (b)
identifying those Initial Loans that do not conform to the procedures;

 

(vii) a letter from each applicable Rating Agency assigning ratings not lower
than those disclosed in the Offering Memorandum to each of the Class A Notes,
the Class B Notes, the Class C Notes and, solely in the case of Fitch, the Class
D Notes;

 

(viii) copies of resolutions of the Board of Directors of the Trust Depositor
approving the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder, certified in each case by the Secretary or
an Assistant Secretary of the Trust Depositor;

 

(ix) evidence of proper filing with appropriate offices in the UCC Filing
Locations of UCC financing statements executed by the Originator, as debtor,
naming the Trust Depositor as secured party (and the Issuer as assignee) and
identifying the Loan Assets as collateral; and evidence of proper filing with
appropriate officers in the UCC Filing Locations of UCC financing statements
delivered by the Trust Depositor, as debtor, naming the Issuer as secured party
(and the Indenture Trustee as assignee) and identifying the Loan Assets as
collateral; and evidence of proper filing with appropriate officers in the UCC
Filing Locations of UCC financing statements delivered by the Issuer

 

56



--------------------------------------------------------------------------------

and naming the Indenture Trustee as secured party and identifying the Indenture
Collateral, as collateral;

 

(x) an Officer’s Certificate listing the Servicer’s Servicing Officers;

 

(xi) evidence of deposit in the Collection Account of all funds received with
respect to the Initial Loans on and after the Initial Cut-Off Date to the date
two days preceding the Closing Date, together with an Officer’s Certificate from
the Servicer to the effect that such amount is correct;

 

(xii) evidence of deposit in the Reserve Fund of the Reserve Fund Initial
Deposit by the Issuer;

 

(xiii) a fully executed copy of each Transaction Document;

 

(xiv) opinions of counsel for the Originator and the Trust Depositor, in form
and substance satisfactory to the Initial Purchasers (and including as an
addressee thereof each Rating Agency);

 

(xv) an opinion of Winston & Strawn LLP to the effect that, for federal income
tax purposes, the Offered Notes will be characterized as debt and the Issuer
will not be characterized as an association, taxable mortgage pool, or publicly
traded partnership taxable as a corporation; and

 

(xvi) an opinion of Winston & Strawn LLP to the effect that the Issuer will not
be subject to income tax imposed by the State of Maryland, and Holders of the
Offered Notes that are not otherwise subject to State of Maryland income tax
jurisdiction will not become subject to income taxation by the State of Maryland
solely as a result of their ownership of the Offered Notes.

 

Section 2.03 Acceptance by Issuer.

 

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied or waived, the Issuer shall issue to, or upon the order of, the Trust
Depositor the Certificate representing ownership of a beneficial interest in
100% of the Issuer and the Issuer shall issue, and the Indenture Trustee shall
authenticate, to, or upon the order of, the Trust Depositor the Notes secured by
the Indenture Collateral. The Owner Trustee hereby acknowledges its acceptance,
on behalf of the Issuer, of the Loan Assets, and declares that it shall maintain
such right, title and interest in accordance with the terms of this Agreement
and the Trust Agreement upon the terms herein and therein set forth.

 

Section 2.04 Conveyance of Substitute Loans.

 

(a) Subject to Sections 2.01(d) and (e) above and the satisfaction of the
conditions set forth in Section 2.04(c), the Originator may at its option (but
shall not be obligated to) sell,

 

57



--------------------------------------------------------------------------------

transfer, assign, set over and otherwise convey to the Trust Depositor (by
delivery of an executed Subsequent Purchase Agreement substantially in the form
attached as Exhibit J hereto), without recourse other than as expressly provided
herein and therein (and the Trust Depositor shall be required to purchase
through cash payment or by exchange of one or more related Loans released by the
Issuer to the Trust Depositor on the Subsequent Transfer Date), all of the
right, title and interest of the Originator in and to the following (the items
in clauses (i)-(vi) below, but in each case excluding the Retained Interest and
the Excluded Amounts, upon such transfer, the “Substitute Loan Assets”):

 

(i) the Substitute Loans identified in the related Addition Notice and all
Collections and other monies due or to become due in payment of such Substitute
Loans on and after the related Subsequent Cut-Off Date, including any Prepayment
Amounts, any Prepayment Premiums, any Late Charges, any payments in respect of a
casualty or early termination, any Insurance Proceeds and any Liquidation
Proceeds received with respect to the foregoing;

 

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the security interest of
the Trust Depositor in such Collateral, all proceeds from any sale or other
disposition of such Collateral and all Insurance Policies;

 

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

 

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Trust Depositor’s interest if any therein); and

 

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

 

(b) Subject to Section 2.01(d) and (e) and the conditions set forth in Section
2.04(c), the Trust Depositor shall sell, transfer, assign, set over and
otherwise convey to the Issuer, without recourse other than as expressly
provided herein and therein, (i) all the right, title and interest of the Trust
Depositor in and to the Substitute Loans purchased pursuant to Section 2.04(a),
and (ii) all other rights and property interests consisting of Loan Assets
related to such Substitute Loans (the property in clauses (i)-(ii) above, upon
such transfer, shall then be included in the term “Loan Assets”).

 

(c) The Originator shall transfer to the Trust Depositor and the Trust Depositor
shall transfer to the Issuer the Substitute Loans and the other property and
rights related thereto

 

58



--------------------------------------------------------------------------------

described in Section 2.04(a), in the case of the Originator, or Section 2.04(b),
in the case of the Trust Depositor, only upon the satisfaction of each of the
following conditions on or prior to the related Subsequent Transfer Date (and
the delivery of a related Addition Notice by the Trust Depositor shall be deemed
a representation and warranty by the Trust Depositor and of the Originator that
such conditions have been or will be, as of the related Subsequent Transfer
Date, satisfied):

 

(i) the Trust Depositor shall have provided the Issuer and the Indenture Trustee
with a timely Addition Notice complying with the definition thereof contained
herein, which notice shall be delivered no later than five days prior to the
date of addition;

 

(ii) there shall have occurred, with respect to each such Substitute Loan, a
corresponding Substitution Event with respect to one or more Loans then in the
Loan Pool;

 

(iii) the Substitute Loan(s) being conveyed to the Issuer satisfy the Substitute
Loan Qualification Conditions and, after giving effect to the inclusion of the
applicable Substitute Loans in the Loan Pool, the Collateral Criteria are
satisfied; provided that if any component of the Collateral Criteria is not
satisfied prior to giving effect to the inclusion of a Substitute Loan, the
Collateral Criteria shall be deemed satisfied with respect to such component if
the component is maintained or improved by the inclusion of such Substitute
Loan; provided that for purposes of determining compliance with the Collateral
Criteria, any Substitute Loan which does not have a rating from each Rating
Agency as of the applicable Cut-Off Date will be deemed to have an S&P Rating of
“CCC,” a Moody’s Rating of “Caa2” and a Fitch Rating of “CCC” pending receipt of
a rating estimate from the applicable Rating Agency.

 

(iv) the Originator shall have delivered to the Trust Depositor a duly executed
written Subsequent Purchase Agreement, which shall include a Subsequent List of
Loans listing the Substitute Loans;

 

(v) the Trust Depositor shall have delivered to the Issuer a duly executed
written Subsequent Transfer Agreement, which shall include a Subsequent List of
Loans listing the Substitute Loans;

 

(vi) the Trust Depositor shall have deposited or caused to be deposited in the
Collection Account all Collections received with respect to the Substitute Loans
on and after the related Subsequent Cut-Off Date;

 

(vii) as of each Subsequent Transfer Date, neither the Originator nor the Trust
Depositor was insolvent nor will either of them have been made insolvent by such
transfer nor is either of them aware of any pending insolvency;

 

59



--------------------------------------------------------------------------------

(viii) no selection procedures believed by the Originator or the Trust Depositor
to be adverse to the interests of the Holders or the Swap Counterparties shall
have been utilized in selecting the Substitute Loans; and

 

(ix) each of the representations and warranties made by the Originator and Trust
Depositor pursuant to Sections 3.02 (including without limitation that such
Substitute Loan is an Eligible Loan), 3.03(b)(i) and (ii), and 3.04 applicable
to the Substitute Loans shall be true and correct as of the related Subsequent
Transfer Date.

 

(d) The Originator shall, at its own expense, on or prior to the Subsequent
Transfer Date, indicate in its Computer Records that ownership of the Substitute
Loans identified on the Subsequent List of Loans in the Subsequent Transfer
Agreement has been sold to the Issuer through the Trust Depositor pursuant to
this Agreement.

 

(e) The Originator shall deliver prior written notice of any substitution of a
Substitute Loan to Moody’s.

 

Section 2.05 Conveyance of Additional Loans. (a) The Trust may, at any time
during the Replenishment Period and subject to the conditions set forth in this
Section 2.05, apply Principal Collections standing to the credit of the
Principal Collections Account to purchase from the Trust Depositor (by delivery
of a Subsequent Transfer Agreement in the form of Exhibit I hereto) Additional
Loan Assets.

 

Upon the acquisition of any Additional Loan Assets pursuant to and in accordance
with this Section 2.05, such Additional Loan Assets shall become part of the
Indenture Collateral subject to the Lien of the Indenture. The Servicer
represents and warrants in connection with the foregoing that it will not cause
the Issuer to acquire any Additional Loan pursuant to this Section 2.05 for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes.

 

(b) During the Replenishment Period, each Additional Loan to be acquired by the
Issuer for inclusion in the Loan Pool will be eligible for purchase by the
Issuer and inclusion in the Indenture Collateral only if, after giving effect to
the inclusion of the applicable Additional Loans in the Loan Pool, the
Collateral Criteria are satisfied; provided that if any component of the
Collateral Criteria is not satisfied prior to giving effect to the inclusion of
such Additional Loans, the Collateral Criteria shall be deemed satisfied with
respect to such component if the component is maintained or improved by the
inclusion of such Additional Loans. For purposes of determining compliance with
the Collateral Criteria, any Additional Loan which does not have a rating from
each Rating Agency as of the applicable Cut-Off Date will be deemed to have an
S&P Rating of “CCC,” a Moody’s Rating of “Caa2” and a Fitch Rating of “CCC”
pending receipt of a rating estimate from the applicable Rating Agency.

 

(c) The Originator shall transfer to the Trust Depositor and the Trust Depositor
shall transfer to the Issuer the Additional Loans and the other property and
rights related thereto described in Section 2.05(a) only upon the satisfaction
of each of the following conditions on or

 

60



--------------------------------------------------------------------------------

prior to the related Transfer Date (and the delivery of a related Addition
Notice by the Issuer shall be deemed a representation and warranty by the
Issuer, the Trust Depositor and the Originator that such conditions are
satisfied as of the related Subsequent Transfer Date):

 

(i) the Trust Depositor shall have provided the Issuer and the Indenture Trustee
with a timely Addition Notice complying with the definition thereof contained
herein, which Addition Notice shall be delivered no later than five days prior
to the related Subsequent Transfer Date;

 

(ii) after giving effect to the inclusion of the applicable Additional Loans in
the Loan Pool, the Collateral Criteria are satisfied; provided that if any
component of the Collateral Criteria is not satisfied prior to giving effect to
the inclusion of such Additional Loans, the Collateral Criteria shall be deemed
satisfied with respect to such component if the component is maintained or
improved by the inclusion of such Additional Loans;

 

(iii) the Originator shall have delivered to the Trust Depositor and Indenture
Trustee a duly executed Subsequent Purchase Agreement in substantially the form
of Exhibit J hereto, which shall include a Subsequent List of Loans listing the
Additional Loans;

 

(iv) the Trust Depositor shall have delivered to the Issuer a duly executed
Subsequent Transfer Agreement, which shall include a Subsequent List of Loans
listing the Additional Loans;

 

(v) the Trust Depositor shall have deposited or caused to be deposited in the
Collection Account all Collections received with respect to the Additional Loans
on and after the related Subsequent Cut-Off Date;

 

(vi) as of each Subsequent Transfer Date, neither the Originator nor the Trust
Depositor was insolvent nor will either of them have been made insolvent by such
transfer nor is either of them aware of any pending insolvency;

 

(vii) no selection procedures believed by the Originator or the Trust Depositor
to be adverse to the interests of the Holders or the Swap Counterparties shall
have been utilized in selecting the Additional Loans; and

 

(viii) each of the representations and warranties made by the Originator and
Trust Depositor pursuant to Sections 3.02 (including without limitation that
such Additional Loan is an Eligible Loan), 3.03(b)(ii) and 3.04 applicable to
the Additional Loans shall be true and correct as of the related Subsequent
Transfer Date.

 

(d) The Originator shall, at its own expense, on or prior to the Subsequent
Transfer Date, indicate in its Computer Records that ownership of the Additional
Loans identified on the Subsequent List of Loans in the Subsequent Transfer
Agreement has been sold to the Issuer through the Trust Depositor pursuant to
this Agreement.

 

61



--------------------------------------------------------------------------------

(e) The Originator shall deliver prior written notice of the inclusion of an
Additional Loan to Moody’s and S&P.

 

Section 2.06 Release of Released Amounts.

 

(a) The Indenture Trustee hereby agrees to release to the Issuer from the Loan
Assets, and the Issuer hereby agrees to release to the Trust Depositor, an
amount equal to the Released Amounts immediately upon identification thereof and
upon receipt of an Officer’s Certificate of the Servicer, which release shall be
automatic and shall require no further act by the Indenture Trustee or the
Issuer; provided, that, the Indenture Trustee or Issuer shall execute and
deliver such instruments of release and assignment, or otherwise confirm the
foregoing release, as may reasonably be requested by the Trust Depositor in
writing. Upon such release, such Released Amounts shall not constitute and shall
not be included in the Loan Assets.

 

(b) Immediately upon the release to the Trust Depositor by the Indenture Trustee
of the Released Amounts, the Trust Depositor hereby irrevocably agrees to
release to the Originator such Released Amounts, which release shall be
automatic and shall require no further act by the Trust Depositor; provided,
that, the Trust Depositor shall execute and deliver such instruments of release
and assignment, or otherwise confirming the foregoing release of any Released
Amounts, as may be reasonably requested by the Originator.

 

Section 2.07 Delivery of Loan Files.

 

(a) The Originator and the Trust Depositor shall deliver possession of all
“instruments” (within the meaning of Article 9 of the UCC) not constituting part
of “chattel paper” (within the meaning of such Article 9) that evidence any
Loan, including all Underlying Notes (other than in the case of Noteless Loans),
and all other portions of the Loan Files to the Indenture Trustee on behalf of
the Issuer and the Swap Counterparties five Business Days prior to the
applicable Assignment Date, in each case endorsed in blank without recourse, and
shall deliver a copy of the Loan Register with respect to any Noteless Loan,
together with an Officer’s Certificate of the Servicer as to the accuracy
thereof, in accordance with the foregoing delivery requirements. Pursuant to
Section 3.06 of the Indenture, the Issuer is required to deliver such
instruments and Loan Files to the Indenture Trustee as pledgee under the
Indenture for the benefit of the Noteholders and the Swap Counterparties.
Accordingly, the Issuer hereby authorizes and directs the Originator and the
Trust Depositor to deliver possession of all such instruments and the Loan
Files, along with the related Loan Checklists, to the Indenture Trustee on
behalf of and for the account of the Issuer, and agrees that such delivery shall
satisfy the condition set forth in the first sentence of this Section 2.07. The
Originator and the Trust Depositor shall also identify on the List of Loans
(including any deemed amendment thereof associated with any Substitute Loans),
whether by attached schedule or marking or other effective identifying
designation, all Loans that are or are evidenced by such instruments.

 

(b) Prior to the occurrence of an Event of Default or a Servicer Default, the
Indenture Trustee shall not record the Assignments of Mortgage delivered
pursuant to Section 2.07(a) and the definition of Loan Documents. Upon the
occurrence of an Event of Default or a Servicer

 

62



--------------------------------------------------------------------------------

Default, the Indenture Trustee shall cause to be recorded in the appropriate
offices each Assignment of Mortgage delivered to it with respect to all Loans
except those Loans covered by the proviso to the definition of Assignment of
Mortgage. Each such recording shall be at the expense of the Servicer; provided,
however, to the extent the Servicer does not pay such expense, then the
Indenture Trustee shall be reimbursed pursuant to the provisions of Section
7.05.

 

Section 2.08 Certification by Indenture Trustee; Possession of Loan Files.

 

(a) On or prior to the applicable Assignment Date, the Indenture Trustee shall
review the Loan Files required to be delivered pursuant to Section 2.07(a) on
the applicable Assignment Date and shall deliver to the Originator, the Trust
Depositor, the Swap Counterparties and the Servicer a certification in the form
attached hereto as Exhibit D-1 on or prior to such Assignment Date. Within 360
days after each Assignment Date, the Indenture Trustee shall deliver to the
Originator, the Servicer, the Trust Depositor, the Swap Counterparties and any
Noteholder who requests a copy from the Indenture Trustee a final certification
in the form attached hereto as Exhibit D-2 evidencing the completeness of the
Loan Files with respect to the Loans being transferred on such Assignment Date.

 

(b) If the Indenture Trustee during the process of reviewing the Loan Files
finds any document constituting a part of a Loan File which is not properly
executed, has not been received, is unrelated to a Loan identified in the List
of Loans, or is not listed on the Loan Checklist related to such Loan File, or
does not conform in a material respect to the requirements of the definition of
Loan File, or the description thereof as set forth in the List of Loans and the
related Loan Checklist, the Indenture Trustee shall promptly so notify the
Originator, the Trust Depositor and the Servicer. In performing any such review,
the Indenture Trustee may conclusively rely on the Originator as to the
purported genuineness of any such document and any signature thereon. It is
understood that the scope of the Indenture Trustee’s review of the Loan Files is
limited solely to confirming that the documents listed on the Loan Checklists
have been executed and received and relate to the Loans identified in the List
of Loans; provided, however, with respect to the UCC financing statements
referenced in the definition of Loan File, the Indenture Trustee’s sole
responsibility will be to confirm that the Loan File contains UCC financing
statements and not to make determinations about the materiality of such UCC
financing statements. The Originator agrees to use reasonable efforts to remedy
a material defect in a document constituting part of a Loan File of which it is
so notified by the Indenture Trustee. If, however, within 30 days after the
Indenture Trustee’s notice to it respecting such material defect the Originator
has not remedied the defect and such defect materially and adversely affects the
value of the related Loan, such Loan will be treated as an “Ineligible Loan” and
the Originator will (i) substitute in lieu of such Loan a Substitute Loan in the
manner and subject to the conditions set forth in Section 11.01 or (ii)
repurchase such Loan at a purchase price equal to the Transfer Deposit Amount,
which purchase price shall be deposited in the Collection Account within such 30
day period.

 

(c) Release of Entire Loan File Upon Substitution. Subject to Section 5.08(c),
upon receipt by the Indenture Trustee of a certification of a Servicing Officer
of the Servicer of such

 

63



--------------------------------------------------------------------------------

substitution or of such purchase and the deposit of the amounts described in
Section 2.08(b) in the Collection Account (which certification shall be in the
form of Exhibit E hereto), the Indenture Trustee shall release to the Servicer
for release to the Originator the related Loan File and the Indenture Trustee
and the Issuer shall execute, without recourse, and deliver such instruments of
transfer prepared by the Servicer necessary to transfer all right, title and
interest in such Loan to the Originator free and clear of any Liens created by
the Transaction Documents. All costs of any such transfer shall be borne by the
Servicer.

 

(d) Partial Release of Loan File and/or Collateral. Subject to Section 5.08(d),
if in connection with taking any action in connection with a Loan (including,
without limitation, the amendment to documents in the Loan File and/or a
revision to Collateral), the Servicer requires any item constituting part of the
Loan File, or the release from the Lien of the related Loan of all or part of
any Collateral, the Servicer shall deliver to the Indenture Trustee a
certificate to such effect in the form attached as Exhibit E hereto. Upon
receipt of such certification, the Indenture Trustee shall deliver to the
Servicer within two Business Days of such request (if such request was received
by 2:00 p.m., central time), the requested documentation, and the Indenture
Trustee shall execute, without recourse, and deliver such instruments of
transfer necessary to release all or the requested part of the Collateral from
the Lien of the related Loan and/or the Lien under the Transaction Documents.

 

(e) Annual Certification. On the Payment Date in January of each year,
commencing January 2006, the Indenture Trustee shall deliver to the Originator,
the Trust Depositor, each Swap Counterparty and the Servicer a report detailing
all transactions with respect to the Loans for which the Indenture Trustee holds
the Loan Files pursuant to this Agreement during the prior calendar year. Such
report shall list all Loan Files which were released by or returned to the
Indenture Trustee during the prior calendar year, the date of such release or
return and the reason for such release or return.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Originator makes, and upon execution of each Subsequent Purchase Agreement
shall be deemed to make, the following representations and warranties, on which
the Trust Depositor will rely in conveying the Loan Assets on the applicable
Assignment Date to the Issuer, and on which the Issuer, the Holders and the Swap
Counterparties will rely. The Trust Depositor acknowledges that such
representations and warranties are being made by the Originator for the benefit
of the Issuer, the Holders and the Swap Counterparties.

 

Such representations and warranties speak as of the execution and delivery of
this Agreement and as of the applicable Assignment Date, but shall survive the
sale, transfer and assignment of the Loan Assets to the Issuer. The repurchase
obligation or substitution obligation of the Originator set forth in Section
11.01 constitutes the sole remedy available for a breach of a representation or
warranty of the Originator set forth in Sections 3.01, 3.02, 3.03, 3.04 or 3.05
of this Agreement. Notwithstanding the foregoing, the Originator shall not be
deemed to be

 

64



--------------------------------------------------------------------------------

remaking any of the representations set forth in Section 3.03 on a Subsequent
Transfer Date with respect to the Substitute Loans or Additional Loans, as
applicable, as such representations relate solely to the composition of the
Initial Loans conveyed on the Closing Date.

 

Section 3.01 Representations and Warranties Regarding the Originator.

 

By its execution of this Agreement and each Subsequent Purchase Agreement, the
Originator represents and warrants that:

 

(a) Organization and Good Standing. The Originator is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the requisite corporate power to own or
lease its assets and to transact the business in which it is currently engaged.
The Originator is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such
qualification, except where the failure so to qualify would not reasonably be
expected have a material adverse effect on the business, properties, assets, or
condition (financial or otherwise) of the Originator or Trust Depositor. The
Originator is properly licensed in each jurisdiction to the extent required by
the laws of such jurisdiction in order to originate, and (if the Originator is
to be the Servicer) service the Loans in accordance with the terms of this
Agreement.

 

(b) Authorization. The Originator has the corporate power and authority to make,
execute, deliver and perform this Agreement and the other Transaction Documents
to which the Originator is a party and all of the transactions contemplated
under this Agreement and the other Transaction Documents to which the Originator
is a party, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which the Originator is a party.

 

(c) Valid Sale. This Agreement and each Subsequent Purchase Agreement, if any,
shall effect a valid sale, transfer and assignment of the Loan Assets from the
Originator to the Trust Depositor, enforceable against the Originator in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of equitable remedies.

 

(d) Binding Agreements. This Agreement and the other Transaction Documents to
which the Originator is a party constitute the legal, valid and binding
obligation of the Originator enforceable in accordance with their terms, except
as enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies.

 

(e) No Consent Required. The Originator is not required to obtain the consent of
any other party or any consent, license, approval or authorization from, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement and the other Transaction Documents to which the Originator is a party
except (i) for the filing of the UCC financing statements and (ii) such

 

65



--------------------------------------------------------------------------------

consents, licenses, approvals, authorizations, registrations and declarations
which have been obtained and are in full force and effect.

 

(f) No Violations. The Originator’s execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Originator is a party
will not violate any provision of any Requirements of Law or any order or decree
of any court or the Certificate of Incorporation or Bylaws of the Originator, or
constitute (with or without notice or lapse of time or both) a breach of any
material mortgage, indenture, contract or other agreement to which the
Originator is a party or by which the Originator or any of the Originator’s
properties may be bound.

 

(g) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or, to the knowledge
of the Originator, threatened, against the Originator or any of its respective
properties or with respect to this Agreement or any other Transaction Document
to which the Originator is a party that, if adversely determined, would, in the
reasonable opinion of the Originator, be expected to have a material adverse
effect on the business, properties, assets or condition (financial or other) of
the Originator or the transactions contemplated by this Agreement or any other
Transaction Document to which the Originator is a party.

 

(h) Name and Location; No Changes. The Originator’s name and location (within
the meaning of Article 9 of the UCC) are as set forth in Section 13.04. The
Originator has not changed its name, identity, structure, existence or state of
incorporation, whether by amendment of its certificate of incorporation, by
reorganization or otherwise, and has not changed its location (within the
meaning of Article 9 of the UCC) within the four months preceding the Closing
Date.

 

(i) No Bulk Sales. The execution, delivery and performance of this Agreement by
the Originator do not require compliance with any “bulk sales” laws by the
Originator.

 

(j) Solvency. The Originator on each date of, and after giving effect to, the
transfer of the Loans and any Substitute Loans or Additional Loans, as the case
may be, to the Trust Depositor pursuant to the ACAS Transfer Agreement is and
will be Solvent.

 

(k) Use of Proceeds. No proceeds of the sale of any Initial Loan, Additional
Loan or Substitute Loan hereunder received by the Originator will be used by the
Originator to purchase or carry any “margin stock” as such term is defined in
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

(l) An Investment Company. The Originator is properly registered as an
“investment company” within the meaning, and is, and after completion of the
transactions contemplated by the Transaction Documents will be, in compliance
with all requirements, of the Investment Company Act of 1940, as amended.

 

66



--------------------------------------------------------------------------------

(m) Taxes. The Originator has filed or caused to be filed all tax returns that,
to its knowledge, are required to be filed and has paid all taxes shown to be
due and payable on such returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on the books of the
Originator); no tax Lien has been filed and, to the Originator’s knowledge, no
claim is being asserted, with respect to any such tax, fee or other charge.

 

(n) Sale Treatment. The Originator has treated the transfer of Loan Assets to
the Trust Depositor for all purposes (other than for financial accounting
purposes) as a sale and purchase on all of its relevant books, records,
financial statements and other applicable documents, except to the extent
applicable tax laws require otherwise.

 

(o) Marking of Files. The Originator will have, at its own expense, prior to the
close of business on the Closing Date, (i) indicated in its Computer Records
that ownership of the Loans transferred by it to the Trust Depositor and
identified on the List of Loans have been sold to the Trust Depositor and (ii)
caused to be affixed to the original of each Underlying Note (other than in the
case of a Noteless Loan) and the copy of each Designated Loan Agreement the
following legend:

 

This loan agreement/note is subject to a security interest granted to Wells
Fargo Bank, National Association, as Indenture Trustee on behalf of the
Noteholders and the Swap Counterparties. UCC-1 Financing Statements covering
this loan agreement/note have been filed with the Secretary of State of the
State of Delaware. Such Lien will be released only in connection with
appropriate filings in such offices. Consequently, potential purchasers of this
loan agreement/note must refer to such filings to determine whether such Lien
has been released.

 

(p) Security Interest.

 

(i) This Agreement creates a valid, continuing and enforceable security interest
(as defined in the applicable UCC) in the Loan Assets in favor of the Trust
Depositor, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Originator;

 

(ii) such Loans, along with the related Loan Files, constitute either a “general
intangible,” an “instrument,” an “account,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

 

67



--------------------------------------------------------------------------------

(iii) the Originator owns and has good and marketable title to such Loan Assets
free and clear of any Lien, claim or encumbrance of any Person (other than
Permitted Liens);

 

(iv) the Originator has received all consents and approvals required by the
terms of the Loan Assets to the sale of the Loan Assets under the ACAS Transfer
Agreement to the Trust Depositor;

 

(v) the Originator has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Requirements
of Law in order to perfect the security interest in such Loan Assets granted to
the Trust Depositor under the ACAS Transfer Agreement;

 

(vi) other than the security interest granted to the Trust Depositor pursuant to
the ACAS Transfer Agreement and this Agreement, the Originator has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of such
Loan Assets. The Originator has not authorized the filing of and is not aware of
any financing statements against the Originator that include a description of
collateral covering such Loan Assets other than any financing statement (1)
relating to the security interest granted to the Trust Depositor under the ACAS
Transfer Agreement and this Agreement, or (2) that has been terminated. The
Originator is not aware of the filing of any judgment or tax Lien filings
against the Originator;

 

(vii) all original executed copies of each Underlying Note, if any, that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee;

 

(viii) the Originator has received a written acknowledgment from the Indenture
Trustee that the Indenture Trustee or its bailee is holding the Underlying
Notes, if any, that constitute or evidence the Loan Assets solely on behalf of
and for the benefit of the Noteholders and the Swap Counterparties; and

 

(ix) none of the Underlying Notes or, in the case of Noteless Loans, the
Designated Loan Agreements and Loan Registers, that constitute or evidence the
Loan Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer and the
Indenture Trustee, as assignees of the Trust Depositor.

 

(q) Value Given. The cash payments received by the Originator in respect of the
purchase price of each Loan sold under the ACAS Transfer Agreement constitutes
the face value of such Loan and reasonably equivalent value in consideration for
the transfer to the Trust Depositor of such Loan under the ACAS Transfer
Agreement, such transfer was not made for or on account of an antecedent debt
owed by the Originator to the Trust Depositor, and such transfer was not and is
not voidable or subject to avoidance under any Insolvency Law.

 

68



--------------------------------------------------------------------------------

(r) Mortgages. If a Loan is secured by real property and the Originator, other
than solely in its capacity as collateral agent under any Loan Document with an
Obligor, is the mortgagee, the mortgage has been assigned by the Originator to
the Trust Depositor and by the Trust Depositor to the Issuer and the Assignment
of Mortgage has been delivered to the Indenture Trustee.

 

(s) Selection Procedures. No selection procedures determined by the Originator
to be materially adverse to the interests of the Trust Depositor were utilized
by the Originator in selecting the Loans to be sold, assigned, transferred,
set-over and otherwise conveyed hereunder.

 

(t) Environmental. At the time of origination of each Loan where real property
that is material to the operations of the related business serves as Collateral
for such Loan, the related mortgaged property was free of contamination from
toxic substances or hazardous wastes requiring action under Requirements of Law
or is subject to ongoing environmental rehabilitation approved by the Servicer,
and, as of the Closing Date, the Originator has no knowledge of any such
contamination from toxic substances or hazardous waste material on any such real
property unless such items are below action levels.

 

The representations and warranties in Section 3.01(p) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

 

Section 3.02 Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate.

 

The Originator represents and warrants (x) with respect to subsections (a)-(b)
below, as to each Loan to be transferred on the related Assignment Date as of
the applicable Cut-Off Date, and (y) with respect to subsections (c)-(d) below,
as to the Loan Pool in the aggregate as of the applicable Cut-Off Date (after
giving effect to the addition of any Substitute Loans and/or Additional Loans,
as applicable, to the Loan Pool), that:

 

(a) List of Loans. The information set forth in the List of Loans (as the same
may be amended or deemed amended in respect of a conveyance of Substitute Loans
and/or Additional Loans, as applicable, on a Subsequent Transfer Date) is true,
complete and correct as of the applicable Cut-Off Date.

 

(b) Eligible Loan. Such Loan satisfies the criteria for the definition of
Eligible Loan set forth in this Agreement as of the date of its conveyance
hereunder.

 

(c) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Originator’s
knowledge, on the part of the Obligor.

 

(d) Loans Secured by Real Property. Less than 40% of the Loan Pool Balance
consists of Loans principally secured by real property. For purposes of this
Section 3.02(d), a Loan shall be considered “principally secured by real
property” if (1) the fair market value of the

 

69



--------------------------------------------------------------------------------

interest in real property securing the Loan (reduced by the amount of any lien
on the real property interest that is senior to the Loan and by a proportionate
amount of any lien that is in parity with the Loan) is at least 80% of the
adjusted issue price of the Loan (i.e., in general, the principal amount of the
Loan) at the time the Loan was originated or (2) substantially all of the
proceeds of the Loan were used to acquire, improve, or protect an interest in
real property that, at the date the Loan was originated, was the only security
for the Loan.

 

Section 3.03 Representations and Warranties Regarding the Initial Loans in the
Aggregate.

 

The Originator represents and warrants, as of the Closing Date, that:

 

(a) Amounts. The Aggregate Outstanding Loan Balance of the Loans as of the
Initial Cut-Off Date equals the sum of the principal balance of the Class A
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Note on the Closing Date.

 

(b) Characteristics. The Initial Loans as of the Initial Cut-Off Date have the
following additional characteristics: (i) no Loan has a remaining maturity of
more than 116 months; (ii) the final Scheduled Payment on the Loan with the
latest maturity is not later than September 25, 2014; and (iii) no Initial Loan
was originated after the Initial Cut-Off Date.

 

Section 3.04 Representations and Warranties Regarding the Loan Files.

 

The Originator represents and warrants as of the applicable Assignment Date that
(i) to the extent that any Loans were pledged as collateral for any of the
Warehouse Transactions, immediately prior to such date (as applicable), a
collateral custodian under the applicable Warehouse Transaction had possession
of each original Underlying Note, if any, and a copy of the Loan and the related
complete Loan File, and there were no other custodial agreements relating to the
same in effect except for a custodial agreement between ACAS and the applicable
borrower or seller, as the case may be with respect to each Warehouse
Transaction; (ii) each of such documents which is required to be signed by the
Obligor has been signed by the Obligor in the appropriate spaces; (iii) all
blanks on any form have been properly filled in and each form has otherwise been
correctly prepared; and (iv) the complete Loan File for each Loan is in the
possession of the Indenture Trustee.

 

Section 3.05 Representations and Warranties Regarding Initial Loans and
Collateral Criteria.

 

The Originator represents and warrants as of the Closing Date, as to the
composition of the Initial Loans in the Loan Pool as of the Initial Cut-Off
Date, that the Collateral Criteria are satisfied with respect to the Initial
Loans (provided that the Loan to MGP Instruments, Inc. shall be deemed to be a
Loan to an Obligor organized under the laws of, and all or substantially all of
the assets of which are located in, the United States solely for purposes of
this representation).

 

70



--------------------------------------------------------------------------------

Section 3.06 Representations and Warranties Regarding the Trust Depositor.

 

By its execution of this Agreement and each Subsequent Transfer Agreement, the
Trust Depositor represents and warrants to the Issuer, the Indenture Trustee,
the Holders and the Swap Counterparties that:

 

(a) Confirmation of the Originator’s Representations and Warranties. The
representations and warranties set forth in Section 3.01, Section 3.02, Section
3.03, Section 3.04 and Section 3.05 of this Agreement and in the ACAS Transfer
Agreement are true and correct.

 

(b) Organization and Good Standing. The Trust Depositor is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware and has the power to own its assets and to transact the business in
which it is currently engaged. The Trust Depositor is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification, except where the failure so to qualify
would not reasonably be expected have a material adverse effect on the business,
properties, assets, or condition (financial or other) of the Trust Depositor or
the Issuer.

 

(c) Authorization. The Trust Depositor has the limited liability company power
and authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Issuer and cause it to make, execute, deliver
and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party, and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and to cause the Issuer to be
created.

 

(d) Valid Sale. This Agreement and each Subsequent Transfer Agreement, if any,
shall effect a valid sale, transfer and assignment of the Loan Assets from the
Trust Depositor to the Issuer, enforceable against the Trust Depositor and
creditors of and purchasers from the Trust Depositor, except as enforcement of
such terms may be limited by applicable Insolvency Laws and general principles
of equity, whether considered in a suit at law or in equity.

 

(e) Binding Agreements. This Agreement and the other Transaction Documents to
which the Trust Depositor is a party constitute the legal, valid and binding
obligation of the Trust Depositor enforceable in accordance with their terms,
except as enforcement of such terms may be limited by applicable Insolvency Laws
and general principles of equity, whether considered in a suit at law or in
equity.

 

(f) No Consent Required. The Trust Depositor is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any Governmental Authority in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or the other Transaction Documents to

 

71



--------------------------------------------------------------------------------

which it is a party except (i) for the filing of the UCC financing statements
and (ii) such consents, licenses, approvals, authorizations, registrations and
declarations which have been obtained and are in full force and effect.

 

(g) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party by the Trust Depositor,
and the consummation of the transactions contemplated hereby and thereby, will
not violate any Requirement of Law applicable to the Trust Depositor, or
constitute a breach of any material mortgage, indenture, contract or other
agreement to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any security interest, Lien, charge, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(h) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Trust Depositor threatened, against the Trust Depositor or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Securities (1) that, if adversely determined, would
in the reasonable judgment of the Trust Depositor be expected to have a material
adverse effect on the business, properties, assets or condition (financial or
otherwise) of the Trust Depositor or the Issuer or the transactions contemplated
by this Agreement or the other Transaction Documents to which the Trust
Depositor is a party or (2) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Certificate or Notes.

 

(i) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” laws by the Trust Depositor.

 

(j) Solvency. The Trust Depositor, at the time of and after giving effect to
each conveyance of Loan Assets hereunder, is and will be Solvent.

 

(k) Taxes. The Trust Depositor has filed or caused to be filed all tax returns
that, to its knowledge, are required to be filed and has paid all taxes shown to
be due and payable on such returns or on any assessments made against it or any
of its property and all other taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on the books of the Trust
Depositor); no tax Lien has been filed and, to the Trust Depositor’s knowledge,
no claim is being asserted, with respect to any such tax, fee or other charge.

 

(l) Name and Location; No Changes. The Trust Depositor’s name and location
(within the meaning of Article 9 of the UCC) are as set forth in Section 13.04.
The Trust Depositor has not changed its name, identity, structure, existence or
state of formation, whether by amendment of its certificate of formation, by
reorganization or otherwise, and has not

 

72



--------------------------------------------------------------------------------

changed its location (within the meaning of Article 9 of the UCC) within the
four months preceding the Closing Date.

 

(m) Not an Investment Company. The Trust Depositor is not, and, after giving
effect to the transactions contemplated hereby and by the other Transaction
Documents, will not be required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (or the
Trust Depositor is exempt from all provisions of such act).

 

(n) Sale Treatment. The Trust Depositor has treated the transfer of Loan Assets
to the Trust Depositor for all purposes (other than for financial accounting
purposes) as a sale and purchase on all of its relevant books, records,
financial statements and other applicable documents, except to the extent
applicable tax laws require otherwise.

 

(o) Security Interest.

 

(i) This Agreement creates a valid, continuing and enforceable security interest
(as defined in the applicable UCC) in the Loan Assets in favor of the Issuer,
which security interest is prior to all other Liens (except for Permitted
Liens), and is enforceable as such against creditors of and purchasers from the
Trust Depositor;

 

(ii) such Loans, along with the related Loan Files, constitute either a “general
intangible,” an “instrument,” an “account,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

 

(iii) the Trust Depositor owns and has good and marketable title to such Loan
Assets free and clear of any Lien, claim or encumbrance of any Person (other
than Permitted Liens);

 

(iv) the Trust Depositor has received all consents and approvals required by the
terms of the Loan Assets to the sale of the Loan Assets hereunder to the Issuer;

 

(v) the Trust Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Requirements of Law in order to perfect the security interest in such Loan
Assets granted to the Issuer under this Agreement;

 

(vi) other than the security interest granted to the Issuer pursuant to this
Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of such Loan Assets;

 

(vii) the Trust Depositor has not authorized the filing of and is not aware of
any financing statements against the Trust Depositor that include a description
of collateral covering such Loan Assets other than any financing statement 1.
relating to the security interest granted to the Issuer under this Agreement, or
2. that has been terminated;

 

73



--------------------------------------------------------------------------------

(viii) the Trust Depositor is not aware of the filing of any judgment or tax
Lien filings against the Trust Depositor;

 

(ix) all original executed copies of each Underlying Note, if any, that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee;

 

(x) the Trust Depositor has received a written acknowledgment from the Indenture
Trustee that the Indenture Trustee or its bailee is holding the Underlying
Notes, if any, that constitute or evidence the Loan Assets solely on behalf of
and for the benefit of the Holders and the Swap Counterparties; and

 

(xi) none of the Underlying Notes, or, in the case of Noteless Loans, the
Designated Loan Agreements, that constitute or evidence the Loan Assets has any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than the Issuer and the Indenture Trustee.

 

(p) No Liens. The Trust Depositor owns each Loan Asset to be sold by it
hereunder free and clear of any Liens except as provided herein, and upon the
sale, transfer or assignment hereunder, the Issuer shall (i) become the owner of
each Loan Asset then existing or thereafter arising, free and clear of any Lien
except as provided herein or (ii) acquire a first priority perfected security
interest in such Loan Asset. No effective financing statement or other
instrument similar in effect covering any Loan Asset or the Collections with
respect thereto shall at any time be on file in any recording office except such
as may be filed in favor of the Issuer relating to this Agreement or otherwise
as provided under this Agreement.

 

(q) Value Given. The cash payments received by the Trust Depositor in respect of
the purchase price of each Loan sold hereunder constitutes the face value of
such Loan and reasonably equivalent value in consideration for the transfer to
the Issuer of such Loan under this Agreement, such transfer was not made for or
on account of an antecedent debt owed by the Trust Depositor to the Issuer, and
such transfer was not and is not voidable or subject to avoidance under any
Insolvency Law.

 

The representations and warranties in Section 3.01(o) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

 

Section 3.07 Representations and Warranties Regarding the Servicer.

 

The Servicer represents and warrants to the Owner Trustee, the Indenture
Trustee, the Holders and the Swap Counterparties that:

 

(a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged. The Servicer is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the character of the business transacted by it or
properties

 

74



--------------------------------------------------------------------------------

owned or leased by it requires such qualification, except where the failure so
to qualify would not reasonably be expected to have a material adverse effect on
the business, properties, assets, or condition (financial or otherwise) of the
Servicer or the Issuer. The Servicer is properly licensed in each jurisdiction
to the extent required by the laws of such jurisdiction to service the Loans in
accordance with the terms hereof.

 

(b) Authorization. The Servicer has the power and authority to make, execute,
deliver and perform this Agreement and the other Transaction Documents to which
the Servicer is a party and all of the transactions contemplated under this
Agreement and the other Transaction Documents to which the Servicer is a party,
and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which the Servicer is a party.

 

(c) Binding Obligations. This Agreement and the other Transaction Documents to
which the Servicer is a party constitute the legal, valid and binding obligation
of the Servicer enforceable in accordance with their terms, except as
enforcement of such terms may be limited by Insolvency Laws and general
principles of equity, whether considered in a suit at law or in equity .

 

(d) No Consent Required. The Servicer is not required to obtain the consent of
any other party or any consent, license, approval or authorization from, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement and the other Transaction Documents to which the Servicer is a party
except (i) for the filing of the UCC financing statements and (ii) such
consents, licenses, approvals, authorizations, registrations and declarations
which have been obtained and are in full force and effect.

 

(e) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which the Servicer is a party by the Servicer
will not violate any Requirements of Law applicable to the Servicer, or
constitute a breach of any material mortgage, indenture, contract or other
agreement to which the Servicer is a party or by which the Servicer or any of
the Servicer’s properties may be bound, or result in the creation of or
imposition of any security interest, Lien, pledge, preference, equity or
encumbrance of any kind upon any of its properties pursuant to the terms of any
such mortgage, indenture, contract or other agreement, other than as
contemplated by the Transaction Documents.

 

(f) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Servicer threatened, against the Servicer or any of its properties or
with respect to this Agreement or any other Transaction Document to which the
Servicer is a party that, if adversely determined, would, in the reasonable
judgment of the Servicer, be expected to have a material adverse effect on the
business, properties, assets or condition (financial or otherwise) of the
Servicer or the Issuer or the transactions contemplated by this Agreement or any
other Transaction Document to which the Servicer is a party.

 

75



--------------------------------------------------------------------------------

(g) Reports. All reports, certificates and other written information furnished
by the Servicer with respect to the Loans are correct in all material respects.

 

Section 3.08 Representations and Warranties of the Backup Servicer and the
Indenture Trustee.

 

Each of the Backup Servicer and Indenture Trustee hereby represents and warrants
to the Issuer, the Originator, the Servicer, the Trust Depositor, the Owner
Trustee, the Holders and the Swap Counterparties, as follows:

 

(a) Organization. It is a national banking association duly organized, validly
existing and in good standing under the federal laws of the United States with
all requisite corporate power and authority to own its properties and to conduct
its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

 

(b) Good Standing. It is duly qualified to do business as a national banking
association and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of its property
and the conduct of its business requires such qualification, licenses or
approvals, except where the failure to so qualify or have such licenses or
approvals has not had, and would not be reasonably expected to have, a material
adverse effect on the interests of the Holders or the Swap Counterparties.

 

(c) Authorization. It has the corporate power and authority to execute and
deliver this Agreement and to carry out its terms, and it has duly authorized
the execution, delivery and performance of this Agreement by all requisite
action.

 

(d) No Violations. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement by it will not (i) conflict with,
result in any breach of any of the terms or provisions of, or constitute a
default under, its articles of association, bylaws or any Contractual Obligation
by which it or any of its property is bound, (ii) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
Contractual Obligation (other than the Agreement), or (iii) violate any
Requirements of Law.

 

(e) No Consent Required. No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over it or any of its respective
properties is required to be obtained in order for it to enter into this
Agreement or perform its obligations hereunder.

 

(f) Binding Obligation. This Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).

 

(g) Litigation. There are no proceedings or investigations pending or, to the
best of its knowledge, threatened, against it before any Governmental Authority
(i) asserting the

 

76



--------------------------------------------------------------------------------

invalidity of this Agreement, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement or (iii) seeking any
determination or ruling that might (in its reasonable judgment) have a material
adverse effect on the interests of the Holders or the Swap Counterparties.

 

ARTICLE IV

 

PERFECTION OF TRANSFER AND

PROTECTION OF SECURITY INTERESTS

 

Section 4.01 Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Indenture
Trustee under the terms of this Agreement and the Indenture for the benefit of,
and as agent for, the Holders and the Swap Counterparties.

 

Section 4.02 Filing.

 

On or prior to the Closing Date, the Originator, Trust Depositor and Servicer
shall cause the UCC financing statement(s) referred to in Section 2.02(ix)
hereof to be filed, and from time to time the Servicer shall take and cause to
be taken such actions and execute such documents as are necessary or desirable
or as the Owner Trustee or Indenture Trustee (acting at the direction of the
Required Holders) may reasonably request to perfect and protect the Indenture
Trustee’s first priority perfected security interest in the Loan Assets against
all other Persons, including, without limitation, the filing of financing
statements, amendments thereto and continuation statements, the execution of
transfer instruments and the making of notations on or taking possession of all
records or documents of title. Notwithstanding the obligations of the
Originator, the Trust Depositor and the Servicer set forth in the preceding
sentence, the Originator, the Trust Depositor and the Servicer hereby authorize
the Owner Trustee to prepare and file, at the expense of the Servicer, UCC
financing statements (including but not limited to renewal, continuation or in
lieu statements) and amendments or supplements thereto or other instruments as
the Owner Trustee may from time to time deem necessary or appropriate in order
to perfect and maintain the security interest granted hereunder in accordance
with the UCC.

 

Section 4.03 Changes in Name, Corporate Structure or Location.

 

(a) During the term of this Agreement, none of the Originator, the Servicer, the
Trust Depositor or the Issuer shall change its name, identity, structure,
existence or location (as defined in Article 9 of the UCC) without first giving
at least 30 days’ prior written notice to the Owner Trustee, the Indenture
Trustee and each Swap Counterparty.

 

(b) If any change in either the Servicer’s, the Originator’s, the Trust
Depositor’s or the Issuer’s name, identity, structure, existence, location (as
defined in Article 9 of the UCC) or other action would make any financing or
continuation statement or notice of ownership interest or Lien relating to any
Loan Asset seriously misleading within the meaning of applicable

 

77



--------------------------------------------------------------------------------

provisions of the UCC, the Servicer, no later than five Business Days after the
effective date of such change, shall file such amendments as may be required to
preserve and protect the Indenture Trustee’s security interest in the Loan
Assets and the proceeds thereof. Promptly after taking any of the foregoing
actions, the Servicer shall deliver to the Owner Trustee and the Indenture
Trustee an Opinion of Counsel reasonably acceptable to the Owner Trustee and the
Indenture Trustee stating that, in the opinion of such counsel, all financing
statements or amendments necessary to preserve and protect the Indenture
Trustee’s security interest in the Loan Assets have been filed, and reciting the
details of such filing.

 

Section 4.04 Chief Executive Office.

 

During the term of this Agreement, and subject to the other terms and provisions
herein relating to changes in location, the Originator will maintain its chief
executive office in one of the States of the United States.

 

Section 4.05 Costs and Expenses.

 

The Servicer agrees to pay all reasonable costs and disbursements in connection
with the perfection and the maintenance of perfection, as against all third
parties, of the Issuer’s and the Indenture Trustee’s right, title and interest
in and to the Loan Assets (including, without limitation, the security interest
in the Collateral related thereto and the security interests provided for in the
Indenture).

 

Section 4.06 Sale Treatment.

 

The Trust Depositor shall treat the transfer of Loan Assets made hereunder for
all purposes (other than for financial accounting purposes) as a sale and
purchase on all of its relevant books, records, financial statements and other
applicable documents. Notwithstanding the preceding sentence, for federal income
tax purposes, the transfer of Loan Assets by the Trust Depositor hereunder shall
not be treated as a sale and purchase for federal income tax purposes so long as
(i) the Issuer is disregarded as a separate entity pursuant to Treasury
Regulations Section 301.7701-3(b)(l)(ii), or (ii) the Issuer is treated as a
partnership pursuant to Treasury Regulations Section 301.7701-3(b)(l)(i).

 

Section 4.07 Separateness from Trust Depositor.

 

The Originator agrees to take or refrain from taking or engaging in with respect
to the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Winston & Strawn LLP (including any
certificates of the Originator attached thereto), delivered on the Closing Date,
upon which the conclusions therein are based.

 

78



--------------------------------------------------------------------------------

 

ARTICLE V

 

SERVICING OF LOANS

 

Section 5.01 Appointment and Acceptance; Responsibility for Loan Administration.

 

(a) ACAS is hereby appointed as Servicer pursuant to this Agreement. ACAS
accepts the appointment and agrees to act as the Servicer pursuant to this
Agreement.

 

(b) The Servicer will have the sole obligation to manage, administer, service
and make collections on the Loans and perform or cause to be performed all
contractual and customary undertakings of the holder of the Loans to the
Obligor. The Owner Trustee, at the written request of a Servicing Officer, shall
furnish the Servicer with any powers of attorney or other documents necessary or
appropriate in the opinion of the Owner Trustee to enable the Servicer to carry
out its servicing and administrative duties hereunder. The Servicer is hereby
appointed the Servicer hereunder until such time as any Servicer Transfer may be
effected under Article VIII.

 

Section 5.02 General Duties.

 

(a) The Servicer will service, administer and enforce the Loans in the Loan Pool
on behalf of the Issuer and will have full power and authority to do any and all
things in connection with such servicing and administration which it deems
necessary or desirable and as shall not contravene the provisions of this
Agreement. The Servicer will manage, service, administer, and make collections
on the Loans in the Loan Pool with reasonable care, using that degree of skill
and attention that the Servicer exercises with respect to all comparable loans
that it services for itself or others. The Servicer’s duties will include
collection and posting of all payments, responding to inquiries of Obligors
regarding the Loans in the Loan Pool, investigating delinquencies, accounting
for collections, furnishing quarterly and annual statements with respect to
collections and payments in accordance with Article IX hereof and with its
customary standards, policies and procedures, and using its best efforts to
maintain the perfected first priority security interest of the Indenture Trustee
in the Loan Assets. The Servicer will follow its customary standards, policies,
and procedures and will have full power and authority, acting alone (and
consistent with its customary standards, policies and procedures, in its own
name), to do any and all things in connection with such managing, servicing,
administration and collection, including, without limitation, litigation, that
it deems necessary or desirable.

 

(b) If the Servicer commences a legal proceeding to enforce a Defaulted Loan
pursuant to Section 5.15 or commences or participates in a legal proceeding
(including a bankruptcy proceeding) relating to or involving a Loan in the Loan
Pool, the Issuer will be deemed to have automatically assigned such Loan to the
Servicer immediately prior to the commencement of any such legal proceeding, for
purposes of commencing or participating in any such proceeding as a party or
claimant, and the Servicer is authorized and empowered by the Issuer, pursuant
to this Section 5.02(b), to execute and deliver, on behalf of itself and the
Issuer, any and all instruments of satisfaction or cancellation, or partial or
full release or discharge, and all other notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceedings. If in any enforcement suit or legal proceeding it is held that
the Servicer may not enforce a Loan on the grounds that it is not a real

 

79



--------------------------------------------------------------------------------

party in interest or a holder entitled to enforce the Loan, then the Owner
Trustee will, at the Servicer’s expense and direction, take steps on behalf of
the Issuer to enforce the Loan, including bringing suit in the Issuer’s name.

 

Section 5.03 Administration.

 

The Servicer will act as administrator for the Issuer and the Owner Trustee
under the Transaction Documents and will provide the notices and perform other
administration obligations required to be provided or performed by the Issuer
and/or the Owner Trustee under the Transaction Documents. The Servicer shall
monitor the performance of the Issuer and the Owner Trustee and shall advise the
Owner Trustee when action is necessary to comply with the Issuer’s or the Owner
Trustee’s duties under the Transaction Documents. The Servicer shall prepare for
execution by the Owner Trustee or Issuer or shall cause the preparation by other
appropriate Persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Transaction Documents. The
Servicer will also perform the accounting functions of the Issuer which the
Owner Trustee is required to perform under the Trust Agreement, including but
not limited to maintaining the books of the Issuer, filing tax returns for the
Issuer and delivering tax related reports to Noteholders, except Form 1099s and
Schedule K-1s, which shall be the responsibility of the Indenture Trustee and
Owner Trustee, respectively.

 

Section 5.04 Disposition upon Termination of Loan.

 

Upon the termination of a Loan included in the Loan Pool as a result of a
default by the Obligor thereunder, and upon any such Loan becoming a Defaulted
Loan, the Servicer will use commercially reasonable efforts to dispose of any
related Collateral for a purchase price equal to the fair market value thereof
as reasonably determined by the Servicer.

 

Section 5.05 Subservicers.

 

The Servicer may enter into servicing agreements with one or more subservicers
(including any Affiliate of the Servicer) to perform all or a portion of the
servicing functions on behalf of the Servicer; provided, that, the Servicer
shall remain obligated and be liable to the Issuer for servicing and
administering the Loans in the Loan Pool in accordance with the provisions of
this Agreement without diminution of such obligation and liability by virtue of
the appointment of such subservicer, to the same extent and under the same terms
and conditions as if the Servicer alone were servicing and administering such
Loans. The fees and expenses of the subservicer (if any) will be as agreed
between the Servicer and its subservicer and neither the Owner Trustee, the
Issuer, the Indenture Trustee, the Swap Counterparties nor the Holders will have
any responsibility therefor. All actions of a subservicer taken pursuant to such
a subservicer agreement will be taken as an agent of the Servicer with the same
force and effect as though performed by the Servicer.

 

80



--------------------------------------------------------------------------------

Section 5.06 Further Assurance.

 

The Owner Trustee and the Indenture Trustee will, at the written request of the
Servicer, furnish the Servicer, and the Servicer will furnish any subservicer,
with any powers of attorney and other documents necessary or appropriate to
enable the Servicer or a subservicer, as applicable, to carry out its servicing
and administrative duties under this Agreement, the forms of which documents
shall be prepared by the Servicer and submitted for execution to the Owner
Trustee or the Indenture Trustee, as the case may be. The Servicer shall not,
nor shall the Servicer permit any sub-servicer to, initiate any action in the
Indenture Trustee’s name if such action were to require the Indenture Trustee to
become registered to do business in any state in which it was not already
registered and without both obtaining the Indenture Trustee’s written consent
and indicating the Servicer’s or such sub-servicer’s representative capacity.

 

Section 5.07 Notice to Obligors.

 

The Servicer will not be required to notify any Obligor that such Obligor’s
Loan, or any security interest in such Loan or related Collateral, has been
sold, transferred, assigned, or conveyed pursuant to this Agreement; provided,
that, in the event that the Servicer is replaced, then if the place for payment
pursuant to any Loan is changed, the Successor Servicer must give each related
Obligor prompt written notice of the appointment of the Successor Servicer and
the place to which such Obligor should make payments pursuant to each such Loan.

 

Section 5.08 Collection Efforts; Modification of Loans; Release of Loan Files.

 

(a) The Servicer will make reasonable efforts to collect all payments called for
under the terms and provisions of the Loans in the Loan Pool as and when the
same become due, and will follow those collection procedures which it follows
with respect to all comparable loans that it services for itself or others.

 

(b) The Servicer may, subject to Sections 5.09 and 5.10, at the request of an
Obligor and at the Servicer’s option, waive, modify or otherwise vary any
provision of a Loan in accordance with its Credit and Collection Policy;
provided, that, (i) no such waiver, modification or variance shall be used to
circumvent the Required Reserve Amount, (ii) except as provided in Sections
5.09, 5.10 and 5.15, no such waiver, modification or variance shall have a
material adverse effect on the Noteholders or the Swap Counterparties, (iii) if
any Loan is subject to a Material Modification as a result of an Obligor’s
inability to pay principal or interest, then the Loan shall be treated as a
Delinquent Loan as of the payment date that would have been missed had such Loan
not been so waived, modified or varied, and (iv) the Servicer may not reduce the
interest rate payable by the Obligor with respect to a Loan at a time when any
of the Weighted Average LIBOR Spread Test, the Weighted Average Prime Spread
Test or the Weighted Average Coupon Test is not satisfied or would not be
satisfied after giving effect to the reduction.

 

(c) Upon the payment in full of any Loan and the receipt by the Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes or the deposit into the Collection Account of the purchase price
of any Loan acquired by the Trust

 

81



--------------------------------------------------------------------------------

Depositor, the Servicer or another Person pursuant to this Agreement, or any
other Transaction Document, the Servicer will immediately notify the Indenture
Trustee by a certification in the form of Exhibit E attached hereto (which
certification shall include a statement to the effect that all amounts received
or to be received in connection with such payment which are required to be
deposited in the Collection Account have been or will be so deposited) of a
Servicing Officer and shall request delivery to it of the Loan File. Upon
receipt of such certification and request, the Indenture Trustee shall in
accordance with Section 2.08(c) release, within two Business Days (if such
request was received by 2:00 p.m. central time), the related Loan File to the
Servicer. Expenses incurred in connection with any instrument of satisfaction or
deed of reconveyance shall be payable by the Servicer and shall not be
chargeable to the Collection Account or the Note Distribution Account.

 

(d) From time to time and as appropriate for the servicing or foreclosure of any
Loan, the Indenture Trustee shall, upon request of the Servicer and delivery to
the Indenture Trustee of a certification in the form of Exhibit E attached
hereto signed by a Servicing Officer, release the related Loan File to the
Servicer within two Business Days (if such request was received by 2:00 p.m.
central time), and the Indenture Trustee shall execute such documents as shall
be necessary to the prosecution of any such proceedings. The Servicer shall
return the Loan File to the Indenture Trustee when the need therefor by the
Servicer no longer exists, unless the Loan has been liquidated and the
Liquidation Proceeds relating to the Loan have been deposited in the Collection
Account or the Loan File or such document has been delivered to an attorney, or
to a public trustee or other public official as required by the Requirements of
Law, for purposes of initiating or pursuing legal action or other proceedings
for the foreclosure or repossession of Collateral either judicially or
non-judicially, and the Servicer has delivered to the Indenture Trustee a
certificate of a Servicing Officer certifying as to the name and address of the
Person to whom such Loan File or such document was delivered and the purpose or
purposes of such delivery. Upon receipt of a certificate of a Servicing Officer
stating that such Loan was liquidated, the servicing receipt relating to such
Loan shall be released by the Indenture Trustee to the Servicer.

 

(e) The Indenture Trustee shall execute and deliver to the Servicer any court
pleadings, requests for trustee’s sale or other documents provided to it
necessary to the foreclosure or trustee’s sale in respect of Collateral or to
any legal action brought to obtain judgment against any Obligor on the
Underlying Note (if any) or other agreement securing Collateral or to obtain a
deficiency judgment, or to enforce any other remedies or rights provided by the
Underlying Note (if any) or other agreement securing Collateral or otherwise
available at law or in equity. Together with such documents or pleadings, the
Servicer shall deliver to the Indenture Trustee a certificate of a Servicing
Officer requesting that such pleadings or documents be executed by the Indenture
Trustee and certifying as to the reason such documents or pleadings are required
and that the execution and delivery thereof by the Indenture Trustee will not
invalidate or otherwise adversely affect the Lien of the agreement securing
Collateral, except for the termination of such a Lien upon completion of the
foreclosure or trustee’s sale. The Indenture Trustee shall, upon receipt of a
written request from a Servicing Officer, execute any document provided to the
Indenture Trustee by the Servicer or take any other action

 

82



--------------------------------------------------------------------------------

requested in such request that is, in the opinion of the Servicer as evidenced
by such request, required or appropriate by any state or other jurisdiction to
discharge the Lien securing Collateral upon the satisfaction thereof and the
Indenture Trustee will sign and post, but will not guarantee receipt of, any
such documents to the Servicer, or such other party as the Servicer may direct,
within five Business Days of the Indenture Trustee’s receipt of such certificate
or documents. Such certificate or documents shall establish to the Indenture
Trustee’s satisfaction that the related Loan has been paid in full by or on
behalf of the Obligor (or subject to a deficiency claim against such Obligor)
and that such payment has been deposited in the Collection Account.

 

(f) Notwithstanding anything contained in this Section 5.08 to the contrary, in
no event may the Servicer possess in excess of 15 Loan Files (excluding Loan
Files for Loans which have been paid in full or repurchased) at any given time.

 

(g) The initial Servicer shall (i) provide each Rating Agency with a written
summary of any Specified Amendment and shall provide a copy of such Specified
Amendment to Moody’s, in each case promptly after its execution, and, (ii)
promptly upon request by either of S&P or Fitch, provide a copy of any such
Specified Amendment to S&P and/or Fitch, as applicable. Such summary shall set
forth a brief description of the reasons for, and the effect of, such Specified
Amendment.

 

(h) With respect to each of the modifications described in clauses (a)-(d) of
the definition of Specified Amendment, the initial Servicer may elect to submit
the modified Loan to S&P to be re-rated. If the initial Servicer does not elect
to have such Loan re-rated by S&P, then such Loan shall be deemed to be a
Delinquent Loan as of the date that is 60 days after the effective date of the
relevant Specified Amendment. Any Loan which is subject to a modification
described in clause (e) of the definition of Specified Amendment will be deemed
to be a Delinquent Loan upon the effectiveness of such Specified Amendment. If
the initial Servicer elects to have such Loan re-rated by S&P, then at any time
during such process, including up to 90 days after initial Servicer receives the
revised rating of the Loan, the initial Servicer may repurchase such Loan at a
repurchase price equal to the Transfer Deposit Amount. The provisions of this
Section 5.08(h) shall not apply to modifications, amendments or variances that
do not constitute Specified Amendments.

 

Section 5.09 Prepaid Loan.

 

The Servicer may, at its option and in accordance with its Credit and Collection
Policy, agree to permit a Loan in the Loan Pool that is not otherwise
contractually prepayable by its terms to (a) prepay in part or (b) become a
Prepaid Loan; provided, that, if the Originator is acting as the Servicer
hereunder, the Servicer will not permit the early termination or full prepayment
of such a Loan unless (i) such early termination or full prepayment would not
result in the Issuer receiving an amount (the “Prepayment Amount”) less than the
sum of (A) the Outstanding Loan Balance on the date of such prepayment, plus any
accrued and unpaid interest payments thereon and (B) any Unreimbursed Servicer
Advances thereon (unless effectively waived and released by the Servicer) or
(ii) if such early termination or full prepayment would result in the Issuer
receiving a Prepayment Amount less than the amount set forth in clause (i),

 

83



--------------------------------------------------------------------------------

the Originator shall have agreed to pay the Issuer the difference between the
Prepayment Amount actually paid and the amount set forth in clause (i) (such
payment by the Originator also to be considered a “Prepayment Amount”).

 

Section 5.10 Acceleration.

 

The Servicer, at its option and consistent with its Credit and Collection
Policy, may accelerate (or elect not to accelerate) the maturity of all or any
Scheduled Payments under any Loan in the Loan Pool under which a default under
the terms thereof has occurred and is continuing (after the lapse of any
applicable grace period); provided, that, promptly after such Loan becomes a
Defaulted Loan, the Servicer shall either accelerate the Scheduled Payments due
under the Loan or take other action in accordance with the Originator’s past
practice, including foreclosing on the related Collateral, to realize upon the
value of such Loan and the related Collateral to the fullest extent permitted by
the terms of such Loan.

 

Section 5.11 Taxes.

 

To the extent provided for in any Loan in the Loan Pool, the Servicer will make
reasonable efforts to collect (or cause to be collected) all payments with
respect to amounts due for taxes and assessments relating to such Loans and
remit such amounts to the appropriate Governmental Authority on or prior to the
date such payments are due.

 

Section 5.12 Insurance Premiums.

 

To the extent provided for in any Loan in the Loan Pool, the Servicer will make
reasonable efforts to collect (or cause to be collected) all payments with
respect to amounts due for insurance premiums relating to such Loans or the
Collateral and remit such amounts to the appropriate insurer on or prior to the
date such payments are due.

 

Section 5.13 Remittances.

 

The Servicer will service all Collections in accordance with Section 7.01
hereof.

 

Section 5.14 Servicer Advances.

 

For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan in the
Loan Pool during such Collection Period was not received prior to the end of
such Collection Period, the Servicer has the right to elect, but is not
obligated, to make a Servicer Advance in an amount up to the amount of such
delinquent Scheduled Payment (or portion thereof) if the Servicer reasonably
believes that the advance will be reimbursed by the related Obligor. The
Servicer will deposit any Servicer Advances into the Collection Account on or
prior to 11:00 a.m. (New York City time) on the related Transfer Date, in
immediately available funds. The Servicer will be entitled to be reimbursed for
Servicer Advances pursuant to Sections 7.05(a) and 7.05(b).

 

84



--------------------------------------------------------------------------------

Section 5.15 Realization upon Defaulted Loan.

 

The Servicer will use its reasonable best efforts consistent with its Credit and
Collection Policy in its servicing of Loans to repossess or otherwise comparably
convert the ownership of any Collateral relating to a Defaulted Loan and will
retain a sales agent to sell such Collateral consistent with its current
practices. The Servicer will follow such other practices and procedures as it
deems necessary or advisable and as are customary and usual in its servicing of
loans and other actions by the Servicer in order to realize upon such
Collateral, which practices and procedures may include reasonable efforts to
enforce all obligations of Obligors and foreclosing upon and selling such
Collateral at a public or private sale in such circumstances. Without limiting
the generality of the foregoing, the Servicer may not sell any such Collateral
without first using commercially reasonable efforts to obtain bids to purchase
such Collateral from at least three Persons (other than the Servicer or any of
its Affiliates). The Servicer may sell the Collateral to the highest bidder (if
any bids are received) or the Servicer or an Affiliate may purchase the
Collateral for a price equal to the highest bid, but in no event may the
Servicer sell any Collateral for less than the then fair market value of the
Collateral. If no bids are received and the Servicer has used commercially
reasonable efforts to obtain such bids, the Servicer or an Affiliate may
purchase the Collateral for a price equal to the then fair market value of such
Collateral. Any such sale of the Collateral is to be evidenced by a certificate
of a Responsible Officer of the Servicer delivered to the Indenture Trustee
setting forth the Loan, the Collateral, the sale price of the Collateral and
certifying that such sale price is the fair market value of such Collateral. In
any case in which any such Collateral has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the repossession of such
Collateral unless it reasonably determines that such repair and/or repossession
will increase the Liquidation Proceeds by an amount greater than the amount of
such expenses. The Servicer will remit to the Collection Account the Liquidation
Proceeds received in connection with the sale or disposition of Collateral
relating to a Defaulted Loan in accordance with Section 7.01.

 

Section 5.16 Maintenance of Insurance Policies.

 

(a) The Servicer will use its reasonable best efforts to ensure that each
Obligor maintains an Insurance Policy with respect to the related Collateral in
an amount at least equal to the original Outstanding Loan Balance of the related
Loan in the Loan Pool; provided, that, the Servicer, in accordance with its
Credit and Collection Policy, may allow Obligors to self-insure.

 

(b) Additionally, the Servicer will require that each Obligor maintain property
damage insurance during the term of each Loan in the Loan Pool in amounts and
against risks customarily insured against. If an Obligor fails to maintain
property damage insurance, the Servicer may, but is under no obligation to,
purchase and maintain such insurance on behalf of, and at the expense of, the
Obligor in accordance with the Servicer’s Credit and Collection Policy. In
connection with its activities as Servicer of the Loans, the Servicer agrees to
present, on behalf of itself, the Issuer, the Indenture Trustee, the Swap
Counterparties and the Holders, claims to the insurer under each Insurance
Policy, and to settle, adjust and compromise such

 

85



--------------------------------------------------------------------------------

claims, in each case, consistent with the terms of each Loan and the Servicer’s
Credit and Collection Policy.

 

Section 5.17 Other Servicer Covenants.

 

The Servicer hereby covenants that:

 

(a) Loan Files. The Servicer will, at its own cost and expense, maintain copies
of all Loan Files in its possession in accordance with its customary procedures.
Without limiting the generality of the preceding sentence, the Servicer will not
dispose of any documents constituting the Loan Files in any manner that is
inconsistent with the performance of its obligations as the Servicer pursuant to
this Agreement and will not dispose of any Loan except as contemplated by this
Agreement.

 

(b) Compliance with Law. The Servicer will comply, in all material respects,
with all Requirements of Law applicable to the Servicer or the Loans in the Loan
Pool; provided, that, the Servicer may contest any such Requirements of Law in
any reasonable manner that will not materially and adversely affect the value of
(or the rights of the Indenture Trustee, the Holders or the Swap Counterparties
with respect to) the Loan Assets.

 

(c) Obligations with Respect to Loans; Modifications. The Servicer will duly
fulfill and comply with, in all material respects, all obligations on the part
of the Trust Depositor to be fulfilled or complied with under or in connection
with each Loan in the Loan Pool and will do nothing to impair the rights of the
Indenture Trustee, the Holders or the Swap Counterparties in, to and under the
Loan Assets. The Servicer will perform such obligations under the Loans in the
Loan Pool and will not modify, waive or vary the Loans, except as otherwise
permitted hereby. The Servicer will include in the Quarterly Report a
description of any modifications to any covenants with respect to Loans in the
Loan Pool.

 

(d) No Bankruptcy Petition. Prior to the date that is one year and one day (or,
if longer, the preference period then in effect and one day after the payment in
full of all amounts owing in respect of all outstanding Securities, the Servicer
will not institute against the Trust Depositor, or the Issuer, or join any other
Person in instituting against the Trust Depositor or the Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States. This Section 5.17(d) will survive the termination of this
Agreement.

 

(e) Location of Loan Files. The Loan Files shall remain at all times in the
possession of the Indenture Trustee unless the Servicer requests that a Loan
File be delivered to it in order to enforce the rights of the Issuer thereunder
or for other purposes related to the servicing of the Loans, to the extent
provided in Section 5.08.

 

(f) Regulatory Filings. The Servicer, on behalf of the Trust Depositor, shall
make any filings, reports, notices, applications and registrations with, and
seek any consents or authorizations from, the Commission and any state
securities authority as may be necessary or

 

86



--------------------------------------------------------------------------------

that the Trust Depositor deems advisable to comply with any federal or state
securities or reporting requirements laws.

 

(g) Modification of Credit and Collection Policy. The Servicer shall not amend
or modify its Credit and Collection Policy in a manner that would have a
material adverse effect on the Holders or the Swap Counterparties.

 

(h) Swap Covenants. So long as any of the Notes are outstanding, with the
exception of the initial Interest Accrual Period, if on any date the Aggregate
Notional Amount of any Swap Transactions for any current or future calculation
period exceeds the sum of (1) the Outstanding Loan Balance of the Fixed Rate
Loans for the corresponding Collection Period plus (2) during the Replenishment
Period, the amount of Principal Collections received with respect to Fixed Rate
Loans on deposit in the Principal Collections Account, by more than the Fixed
Rate Permitted Excess Amount, then, not later than 1:00 p.m. (New York City
time) on the date that is the second (2nd) New York Business Day prior to the
Determination Date preceding the next Payment Date, the Servicer will notify the
Indenture Trustee, the Swap Counterparties and the Rating Agencies of such event
and with effect on such next Payment Date one or more of the Swap Transactions
will be reduced or amended in accordance with the terms of the applicable Swaps
so that the Aggregate Notional Amount for each calculation period of the Swap
Transactions will not exceed the sum of (1) the Outstanding Loan Balance of the
Fixed Rate Loans for the corresponding Collection Period plus (2) during the
Replenishment Period, the amount of Principal Collections received with respect
to Fixed Rate Loans on deposit in the Principal Collections Account, by more
than the Fixed Rate Permitted Excess Amount. For the avoidance of doubt, in
making the determination of any Aggregate Notional Amount as described in
Section 5.17(h) and in determining the amount of any reduction or amendment of
the Aggregate Notional Amount of the Swap Transactions required to be made under
this Section 5.17(h), notional amounts of any interest rate caps purchased by
the Issuer will be excluded from any determination of the applicable Aggregate
Notional Amount.

 

(i) Notice of Extension of Replenishment Period. Promptly following any
extension of the Replenishment Period, the Servicer shall give written notice
thereof to the Trustees, the Trust Depositor, the Rating Agencies and each Swap
Counterparty at the addresses described in Section 13.04 hereof.

 

Section 5.18 Servicing Compensation.

 

As compensation for its servicing activities hereunder and reimbursement for its
expenses as set forth in Section 5.19, the Servicer shall be entitled to receive
a quarterly servicing fee in respect of any Collection Period (or portion
thereof) prior to the termination of the Issuer (with respect to each Collection
Period, the “Servicing Fee”) equal to 0.25 times the product of (A) the
Servicing Fee Percentage and (B) the Loan Pool Balance of the Loans as of the
first day of such Collection Period. The Servicing Fee is payable out of
Interest Collections and from amounts in the Reserve Fund.

 

87



--------------------------------------------------------------------------------

Section 5.19 Payment of Certain Expenses by Servicer.

 

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
independent accountants, the Owner Trustee (including with respect to an
administrator acting on behalf of the Owner Trustee and the Issuer), the
Indenture Trustee, taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement to be for the
account of the Issuer or the Trust Depositor. The Servicer will be required to
pay all reasonable fees and expenses (including, without limitation, legal fees
and expenses) owing to the Owner Trustee or the Indenture Trustee in connection
with the maintenance of the Trust Accounts. The Servicer shall be required to
pay such expenses for its own account and shall not be entitled to any payment
or reimbursement therefor other than (i) the Servicing Fee, and (ii) the
reimbursement for Liquidation Expenses to the extent gross recoveries with
respect to a Loan are sufficient, after payment of all principal and finance
charges due with respect to such Loan, to cover such expenses.

 

Section 5.20 Records.

 

The Servicer shall, during the period it is Servicer hereunder, maintain such
books of account and other records as will enable the Owner Trustee and the
Indenture Trustee to determine the status of each Loan.

 

Section 5.21 Inspection.

 

(a) At all times during the term hereof, the Servicer shall afford the Owner
Trustee and the Indenture Trustee and their respective authorized agents
reasonable access during normal business hours to the Servicer’s or any
subservicer’s records relating to the Loans and the Servicer’s performance or
observance of the terms of this Agreement. The Servicer and any subservicer will
cause its personnel to assist in any examination of such records by the Owner
Trustee or the Indenture Trustee, or such authorized agents, and allow copies of
the same to be made. The examination referred to in this Section 5.21(a) will be
conducted in a manner that does not unreasonably interfere with the Servicer’s
or subservicer’s normal operations or customer or employee relations. Without
otherwise limiting the scope of the examination, the Owner Trustee or the
Indenture Trustee may, using generally accepted audit procedures, verify the
status of each Loan and review the Computer Records and other records relating
thereto for conformity to Quarterly Reports prepared pursuant to Article IX and
compliance with the standards represented to exist as to each Loan in this
Agreement.

 

(b) At all times during the term hereof, the Servicer shall keep available a
copy of the List of Loans at its principal executive office for inspection by
Holders and Swap Counterparties.

 

(c) The Servicer shall, if given reasonable notice by the Indenture Trustee
after the end of any Collection Period, provide the Indenture Trustee with a
copy of the Computer Record.

 

(d) For so long as any of the Notes are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) of the Securities Act, (1) the
Servicer will provide or cause

 

88



--------------------------------------------------------------------------------

to be provided to any Holder of such Notes and any prospective purchaser thereof
designated by such Holder, upon the request of such a Holder or prospective
purchaser, the information required to be provided to such Holder or prospective
purchaser by Rule 144A(d)(4) under the Securities Act; and (2) the Servicer
shall update such information from time to time in order to prevent such
information from becoming false and misleading and will take such other actions
as are necessary to ensure that the safe harbor exemption from the registration
requirements of the Securities Act under Rule 144A is and will be available for
resales of such Notes conducted in accordance with Rule 144A.

 

Section 5.22 The Backup Servicer.

 

(a) The Issuer, the Indenture Trustee and the Trust Depositor hereby appoint
Wells Fargo Bank, National Association to act as Backup Servicer in accordance
with the terms of this Agreement. Wells Fargo Bank, National Association hereby
accepts such appointment and agrees to perform the duties and responsibilities
with respect thereto set forth herein.

 

(b) The Backup Servicer shall perform the following duties and obligations:

 

(i) On or before the Closing Date, the Backup Servicer shall accept from the
Servicer delivery of the information required to be set forth in the Quarterly
Reports in hard copy and in an agreed upon electronic format.

 

(ii) Not later than 12:00 noon New York time two Business Days prior to each
Determination Date, the Servicer shall provide to the Backup Servicer and the
Backup Servicer shall accept delivery of tape in an agreed upon electronic
format (the “Tape”) from the Servicer, which shall include but not be limited to
the following information: (x) for each Loan, the (1) Loan number, (2) legal
name of the related Obligor, (3) state or country of the Obligor’s chief
executive office, (4) SIC Code, (5) outstandings at cost, (6) type of Loan
(i.e., term Loan or revolving Loan), (7) type of security interest (i.e., senior
or subordinated), (8) term payment type (i.e., amortizing or balloon), (9)
origination date, (10) maturity date, (11) benchmark for the Loan’s interest
rate, (12) margin, (13) frequency of Scheduled Payments, (14) controlling
interest, (15) the collection status, (16) the Loan status, (17) the Outstanding
Loan Balance and (18) the date the current S&P Rating with respect to such Loan
was issued and the date the current S&P Rating with respect to such Loan
expires, (y) the Aggregate Outstanding Loan Balance, and (z) the Loan Pool
Balance.

 

(iii) Prior to the related Payment Date, the Backup Servicer shall review the
Quarterly Report to ensure that it is complete on its face and that the
following items in such Quarterly Report have been accurately calculated, if
applicable, and reported: (A) the Aggregate Outstanding Loan Balance, (B) the
Backup Servicing Fee, (C) the Loans that are 30 or more days Delinquent (other
than Defaulted Loans), (D) the Defaulted Loans, (E) the portfolio yield, (F) the
principal and interest payments due to Noteholders and (G) the Loan Pool
Balance. The Backup Servicer shall notify the Indenture Trustee,

 

89



--------------------------------------------------------------------------------

the Initial Purchasers and the Servicer of any disagreements with the Quarterly
Report based on such review not later than the Business Day preceding such
Payment Date.

 

(iv) If the Servicer disagrees with the report provided under Section
5.22(b)(iii) by the Backup Servicer or if the Servicer or any subservicer has
not reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such discrepancy with the Servicer, if
possible, and notify the Indenture Trustee, the Swap Counterparties and the
Initial Purchasers of the resolution thereof. The Servicer hereby agrees to
cooperate, at its own expense, with the Backup Servicer in reconciling any
discrepancies herein. If, within 20 days after the delivery of the report
provided under Section 5.22(b)(iii) by the Backup Servicer, such discrepancy is
not resolved, the Backup Servicer shall promptly notify the Servicer, the
Indenture Trustee, the Swap Counterparties and the Initial Purchasers of the
continued existence of such discrepancy. Following receipt of such notice by the
Indenture Trustee, the Swap Counterparties and the Initial Purchasers, the
Servicer shall deliver to the Indenture Trustee, the Swap Counterparties, the
Initial Purchasers, and the Backup Servicer, no later than the related Payment
Date, a certificate describing the nature and amount of such discrepancies and
the actions the Servicer proposes to take with respect thereto.

 

(c) After the Servicer’s and Backup Servicer’s receipt of an effective notice of
termination terminating the Servicer in accordance with this Agreement, all
authority, power, rights and responsibilities of the Servicer under this
Agreement, whether with respect to the Loans or otherwise, shall pass to and be
vested in the Backup Servicer, and the Backup Servicer shall be deemed the
successor Servicer, subject to and in accordance with the provisions of Section
8.03, as long as the Backup Servicer is not prohibited by Requirements of Law
from fulfilling the same, as evidenced by an Opinion of Counsel.

 

(d) Any Person (i) into which the Backup Servicer may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (iii) that may succeed to the properties and
assets of the Backup Servicer substantially as a whole, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement.

 

(e) As compensation for its backup servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. The Backup Servicer’s entitlement to receive the Backup Servicing Fee
(other than due and unpaid Backup Servicing Fees owed through such date) shall
cease on the earliest to occur of: (i) it becoming the Successor Servicer, (ii)
its removal as Backup Servicer, or (iii) the termination of this Agreement.

 

(f) The Backup Servicer undertakes to perform only such duties and obligations
as are specifically set forth in this Agreement, it being expressly understood
by all parties hereto

 

90



--------------------------------------------------------------------------------

that there are no implied duties or obligations of the Backup Servicer
hereunder. Without limiting the generality of the foregoing, the Backup
Servicer, except as expressly set forth herein, shall have no obligation to
supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer may act through its agents, attorneys and custodians in
performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Servicer will be responsible
for any misconduct or negligence on the part of such agents, attorneys or
custodians acting on the routine and ordinary day-to-day operations for and on
behalf of the Backup Servicer. Neither the Backup Servicer nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement, other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.

 

(g) The Backup Servicer shall not be liable for any obligation of the Servicer
contained in this Agreement or for any errors of the Servicer contained in any
Tape, certificate or other data or document delivered to the Backup Servicer
hereunder or on which the Backup Servicer must rely in order to perform its
obligations hereunder, and the parties hereto each agree to look only to the
Servicer to perform such obligations. With respect to Section 5.22(b), the
Backup Servicer, in the performance of its duties and obligations hereunder, is
entitled to rely conclusively, and shall be fully protected in so relying, on
the contents of each Tape, including, but not limited to, the completeness and
accuracy thereof, provided by the Servicer. The Backup Servicer shall have no
responsibility and shall not be in default hereunder or incur any liability for
any failure, error, malfunction or any delay in carrying out any of its
respective duties under this Agreement if such failure or delay results from the
Backup Servicer acting in accordance with information prepared or supplied by a
Person other than the Backup Servicer or the failure of any such other Person to
prepare or provide such information. The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party (other than any agent, attorney or
custodian acting on behalf of such Backup Servicer), including the Servicer (ii)
any inaccuracy or omission in a notice or communication received by the Backup
Servicer from any third party (other than any agent, attorney or custodian
acting on behalf of such Backup Servicer), (iii) the invalidity or
unenforceability of any Loan under Requirements of Law, (iv) the breach or
inaccuracy of any representation or warranty made with respect to any Loan, or
(v) the acts or omissions of any successor Backup Servicer.

 

Section 5.23 [Reserved].

 

Section 5.24 Covenants of the Backup Servicer.

 

The Backup Servicer hereby covenants that:

 

(a) The Backup Servicer will comply in all material respects with all
Requirements of Law.

 

91



--------------------------------------------------------------------------------

(b) The Backup Servicer will preserve and maintain its existence, rights,
franchises and privileges as a national banking association in good standing
under the federal laws of the United States.

 

(c) The Backup Servicer shall perform in all material respects all of its
obligations and duties under this Agreement.

 

Section 5.25 Appointment of Successor Backup Servicer; Successor Backup Servicer
to Act.

 

(a) The Backup Servicer may be removed, with or without cause, by the Required
Holders or the Indenture Trustee, by notice given in writing to the Backup
Servicer (the “Backup Servicer Termination Notice”). The Backup Servicer shall
continue to perform all backup servicing functions under this Agreement until
the date specified in the Backup Servicer Termination Notice or, if no such date
is specified, until a date mutually agreed by the Backup Servicer and the
Indenture Trustee. The Indenture Trustee shall as promptly as possible after the
giving of a Backup Servicer Termination Notice appoint a Successor Backup
Servicer (the “Successor Backup Servicer”), and such Successor Backup Servicer
shall accept its appointment by a written assumption in a form acceptable to the
Indenture Trustee and Owner Trustee.

 

(b) In the event that a Successor Backup Servicer has not been appointed and has
not accepted its appointment at the time when the then Backup Servicer has
ceased to act as Backup Servicer, the Indenture Trustee shall petition a court
of competent jurisdiction to appoint any established financial institution
having a net worth of at least $200,000,000 and whose regular business includes
the backup servicing of loans similar to the Loans as the Successor Backup
Servicer hereunder. The Successor Backup Servicer shall be the successor in all
respects to the Backup Servicer in its capacity as Backup Servicer under this
Agreement and the transactions set forth or provided for herein, shall be
subject to all the responsibilities, duties and liabilities relating thereto
placed on the Backup Servicer by the terms and provisions hereof, and the
terminated Backup Servicer shall be relieved of such responsibilities, duties
and liabilities arising after such backup servicer transfer (the “Backup
Servicer Transfer”); provided, however, that the Successor Backup Servicer shall
not be liable for any acts or omissions of the Backup Servicer occurring prior
to such Backup Servicer Transfer or for any breach by the Backup Servicer of any
of its representations and warranties contained herein or in any related
document or agreement. As compensation therefor, the Successor Backup Servicer
shall be entitled to receive reasonable compensation equal to the quarterly
Backup Servicing Fee from the Servicer. Notwithstanding anything else herein to
the contrary, in no event shall the Issuer or the Indenture Trustee be liable
for any Backup Servicing Fee or for any differential in the amount of the backup
servicing fee paid hereunder and the amount necessary to induce any Successor
Backup Servicer to act as Backup Servicer under this Agreement and the
transactions set forth or provided for herein. The Issuer, the Indenture Trustee
and such successor shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.

 

92



--------------------------------------------------------------------------------

ARTICLE VI

 

COVENANTS OF THE TRUST DEPOSITOR

 

Section 6.01 Legal Existence.

 

During the term of this Agreement, the Trust Depositor will keep in full force
and effect its existence, rights and franchises as a limited liability company
under the laws of the jurisdiction of its organization and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate to the proper administration of
this Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

 

Section 6.02 Loans Not to Be Evidenced by Promissory Notes.

 

The Trust Depositor will take no action to cause any Loan not originally
evidenced by an Underlying Note to be evidenced by an instrument (as defined in
the UCC), except in connection with the enforcement or collection of such Loan.

 

Section 6.03 Security Interests.

 

The Trust Depositor will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on any Loan
in the Loan Pool or related Collateral, whether now existing or hereafter
transferred to the Issuer, or any interest therein. The Trust Depositor will
immediately notify the Owner Trustee, each Swap Counterparty and the Indenture
Trustee of the existence of any Lien on any Loan in the Loan Pool or related
Collateral, and the Trust Depositor shall defend the right, title and interest
of the Issuer in, to and under the Loans in the Loan Pool and the related
Collateral against all claims of third parties; provided, however, that nothing
in this Section 6.03 shall prevent or be deemed to prohibit the Trust Depositor
from suffering to exist Permitted Liens upon any of the Loans in the Loan Pool
or any related Collateral.

 

Section 6.04 Delivery of Collections.

 

The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans, for application in accordance with
Section 7.05 hereof.

 

Section 6.05 Regulatory Filings.

 

The Trust Depositor shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities

 

93



--------------------------------------------------------------------------------

authority on behalf of the Issuer as may be necessary or that the Trust
Depositor deems advisable to comply with any federal or state securities or
reporting requirements laws.

 

Section 6.06 Compliance with Law.

 

The Trust Depositor hereby agrees to comply in all material respects with all
Requirements of Law applicable to the Trust Depositor.

 

Section 6.07 Activities; Transfers of Notes or Certificates by Trust Depositor.

 

The Trust Depositor shall not engage in any business or activity of any kind, or
enter into any transaction or indenture, mortgage, instrument, agreement,
contract, lease or other undertaking, which is not directly related to the
transactions contemplated and authorized by this Agreement or the other
Transaction Documents; provided, however, that the Trust Depositor may purchase
and sell (or grant Liens in respect of) assets similar to the Loan Assets to
other Persons in securitization or other non-recourse financing transactions
involving the Originator or any of its Affiliates on terms and conditions (with
respect to liabilities and restrictions on its activities, as well as
restrictions on its interactions with the Originator or its Affiliates, relevant
to the “bankruptcy remoteness” or “substantive consolidation” analysis relating
to the Trust Depositor) substantially similar to the terms and conditions
applicable to the Trust Depositor under the Transaction Documents, so long as
the Holders and the Swap Counterparties are not materially and adversely
affected thereby and the Rating Agency Condition is satisfied. Notwithstanding
anything to the contrary contained herein, the Trust Depositor may assign,
transfer, convey or finance all or any portion of any Class of Notes or
Certificates owned by it provided such assignment, transfer, conveyance or
financing is done in accordance with the terms of Section 4.02 of the Indenture.

 

Section 6.08 Indebtedness.

 

The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (i) obligations incurred
under this Agreement and the other Transaction Documents, (ii) liabilities
incident to the maintenance of its corporate existence in good standing or (iii)
liabilities necessarily incurred to facilitate securitizations referred to in
the proviso in Section 6.07.

 

Section 6.09 Guarantees.

 

The Trust Depositor shall not become or remain liable, directly or contingently,
in connection with any Indebtedness or other liability of any other Person,
whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise except in connection with the transactions described in Section 6.07.

 

94



--------------------------------------------------------------------------------

Section 6.10 Investments.

 

The Trust Depositor shall not make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Person except (i) for purchases of Loans from the Originator or as otherwise
contemplated by the Transaction Documents, (ii) for investments in Eligible
Investments in accordance with the terms of this Agreement, (iii) as may be
necessary to facilitate securitizations referred to in the proviso in Section
6.07 or (iv) for acquisition of the Class D Notes, the Class E Note and the
Certificate. Without limiting the generality of the foregoing, the Trust
Depositor shall not: (i) provide credit to any Holder for the purpose of
enabling such Holder to purchase any Securities or (ii) lend any money to the
Issuer.

 

Section 6.11 Merger; Sales.

 

The Trust Depositor shall not enter into any transaction of merger or
consolidation, liquidate or dissolve itself (or suffer any liquidation or
dissolution), acquire or be acquired by any Person, or convey, sell, lease or
otherwise dispose of all or substantially all of its property or business,
except as provided for in this Agreement.

 

Section 6.12 Distributions.

 

The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or capital of the Trust Depositor or any Person’s
interest therein, or purchase, redeem or otherwise acquire for value any of its
member interests now or hereafter outstanding, except that, so long as no Event
of Default has occurred and is continuing, no Event of Default would occur as a
result thereof or after giving effect thereto, and the Trust Depositor would
continue to be Solvent as a result thereof and after giving effect thereto, the
Trust Depositor may declare and pay distributions to its members.

 

Section 6.13 Other Agreements.

 

The Trust Depositor shall not become a party to, or permit any of its properties
to be bound by, any indenture, mortgage, instrument, contract, agreement, lease
or other undertaking, except this Agreement, the other Transaction Documents to
which it is a party, any agreement relating to the Trust Depositor’s disposition
of any Notes or the Certificate which it holds and any agreement relating to
another securitization transaction permitted by Section 6.07; nor shall it amend
or modify the provisions of its Certificate of Formation or limited liability
company operating agreement, or issue any power of attorney other than to the
Owner Trustee, the Indenture Trustee or the Servicer, except in accordance with
the Transaction Documents.

 

95



--------------------------------------------------------------------------------

Section 6.14 Separate Legal Existence.

 

The Trust Depositor shall:

 

(i) Maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. The funds of the Trust
Depositor will not be diverted to any other Person or for other than authorized
uses of the Trust Depositor.

 

(ii) Ensure that, to the extent that it shares the same officers or other
employees as any of its members or Affiliates, the salaries of and the expenses
related to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees.

 

(iii) Ensure that, to the extent that it jointly contracts with any of its
members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs. To the extent that the Trust Depositor contracts or does business
with vendors or service providers when the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
and services are provided, and each such entity shall bear its fair share of
such costs. All material transactions between Trust Depositor and any of its
Affiliates shall be only on an arm’s length basis.

 

(iv) To the extent that the Trust Depositor and any of its members or Affiliates
have offices in the same location, there shall be a fair and appropriate
allocation of overhead costs among them, and each such entity shall bear its
fair share of such expenses.

 

(v) Conduct its affairs strictly in accordance with its Certificate of Formation
and limited liability company operating agreement and observe all necessary,
appropriate and customary limited liability company formalities, including, but
not limited to, holding all regular and special members’ and managers’ meetings
appropriate to authorize all limited liability company action, keeping separate
and accurate minutes of its meetings, passing all resolutions or consents
necessary to authorize actions taken or to be taken, and maintaining accurate
and separate books, records and accounts, including, but not limited to, payroll
and intercompany transaction accounts.

 

(vi) Take or refrain from taking, as applicable, each of the activities
specified in the “substantive consolidation” opinion of Winston & Strawn LLP,
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

 

Section 6.15 [Reserved].

 

96



--------------------------------------------------------------------------------

Section 6.16 Liability of Trust Depositor and Others.

 

The Trust Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Trust Depositor under this
Agreement. The Trust Depositor and any director, officer, employee or agent of
the Trust Depositor may rely in good faith on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Trust Depositor and any director, officer, employee or
agent of the Trust Depositor shall be reimbursed by the Indenture Trustee for
any liability or expense incurred by reason of the Indenture Trustee’s willful
misfeasance, bad faith or gross negligence (except errors in judgment) in the
performance of its duties hereunder, or by reason of the reckless disregard of
its obligations and duties hereunder. The Trust Depositor shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its obligations under this Agreement and that in its opinion may
involve it in any expense or liability.

 

Section 6.17 Bankruptcy Limitations.

 

The Trust Depositor shall not, without the affirmative vote of a majority of the
managers of the Trust Depositor (which must include the affirmative vote of at
least two duly appointed Independent managers) (A) dissolve or liquidate, in
whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (B) consent to the institution of bankruptcy or insolvency
proceedings against it, (C) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy, (D)
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the limited liability company or a
substantial part of its property, (E) make a general assignment for the benefit
of creditors, (F) admit in writing its inability to pay its debts generally as
they become due, or (G) take any limited liability company action in furtherance
of the actions set forth in clauses (A) through (F) above; provided, however,
that no manager may be required by any member of the Trust Depositor to consent
to the institution of bankruptcy or insolvency proceedings against the Trust
Depositor so long as it is Solvent.

 

Section 6.18 [Reserved].

 

Section 6.19 Chief Executive Office.

 

During the term of this Agreement, the Trust Depositor will maintain its chief
executive office in one of the States of the United States.

 

97



--------------------------------------------------------------------------------

ARTICLE VII

 

ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND

 

Section 7.01 Trust Accounts; Collections.

 

(a) On or before the Closing Date, the Trust Depositor shall establish the
Collection Account (including two sub-accounts, the Interest Collection Account
and the Principal Collection Account), the Note Distribution Account and the
Reserve Fund, each with and in the name of the Indenture Trustee for the benefit
of the Holders and the Swap Counterparties. The Indenture Trustee, for the
benefit of the Noteholders and the Swap Counterparties, shall establish a
single, segregated trust account in accordance with the provisions of each Swap,
referred to as the “Swap Counterparty Collateral Account.” The Servicer and
Indenture Trustee are hereby required to ensure that each of the Trust Accounts
is established and maintained as an Eligible Deposit Account with a Qualified
Institution. If any institution with which any of the accounts established
pursuant to this Section 7.01(a) are established ceases to be a Qualified
Institution, the Servicer, or if the Servicer fails to do so, the Indenture
Trustee (as the case may be) shall within ten Business Days establish a
replacement account at a Qualified Institution after notice of such event. The
Indenture Trustee and the Servicer shall insure that each Qualified Institution
maintaining an Eligible Deposit Account agrees in writing to comply with all
instructions originated by the Indenture Trustee directing disposition of the
funds in such account without the further consent of the Trust Depositor or
Issuer. The Trust Depositor and the Issuer agree and acknowledge that the
Indenture Trustee is to have “control” (within the meaning of the UCC) of
collateral comprised of “Investment Property” (within the meaning of the UCC)
for all purposes of this Agreement. For all purposes of this Agreement, the
Indenture Trustee’s “jurisdiction” in respect of matters governed by the UCC
shall be the State of Minnesota.

 

(b) The Servicer shall deposit or cause to be deposited, without deposit into
any intervening account, into the Collection Account not later than two Business
Days following the actual receipt of such remittance by the Servicer, all
Collections on deposit with the Servicer in the form of available funds and all
Collections otherwise received by the Servicer. Collections constituting
Interest Collections shall be deposited in the Interest Collection Account, and
Collections constituting Principal Collections shall be deposited in the
Principal Collection Account.

 

(c) Notwithstanding Section 7.01(b), the Servicer shall deposit or cause to be
deposited, on the applicable Assignment Date, in immediately available funds
into the Collection Account all Collections received after the applicable
Cut-Off Date and through and including the date two days preceding the
applicable Assignment Date in respect of Loans being transferred to the Issuer
on such date. Such Collections constituting Interest Collections shall be
deposited in the Interest Collection Account, and those constituting Principal
Collections shall be deposited in the Principal Collection Account.

 

(d) [Reserved].

 

(e) Notwithstanding Section 7.01(b) and (c), if (i) the Servicer makes a deposit
into the Collection Account in respect of a Collection of a Loan in the Loan
Pool and such Collection was received by the Servicer in the form of a check
that is not honored for any reason, or (ii) the Servicer makes a mistake with
respect to the amount of any Collection and deposits an amount that is less than
or more than the actual amount of such Collection, the Servicer shall

 

98



--------------------------------------------------------------------------------

appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

 

Section 7.02 Reserve Fund Deposit.

 

On the Closing Date, the Owner Trustee, on behalf of the Issuer, shall deposit
the Reserve Fund Initial Deposit into the Reserve Fund from the net proceeds of
the sale of Securities.

 

Section 7.03 Trust Account Procedures.

 

(a) If the Servicer so directs in writing, the Indenture Trustee shall accept
such directions as directions of the Issuer and shall invest the amounts in the
Trust Accounts in Qualified Eligible Investments of the type specified in such
written direction that mature or are withdrawable not later than one Business
Day prior to the next succeeding Payment Date, except for investments in Section
(vi) of the definition of Eligible Investments. Once such funds are invested,
the Indenture Trustee shall not change the investment of such funds. Funds in
the Trust Accounts not so invested must be insured to the extent permitted by
law by the Bank Insurance Fund or the Savings Association Insurance Fund of the
Federal Deposit Insurance Corporation. Subject to the restrictions herein, the
Indenture Trustee may purchase a Qualified Eligible Investment from itself or an
Affiliate. Subject to the other provisions hereof, the Indenture Trustee shall
have sole control over each such investment and the income thereon, and any
certificate or other instrument evidencing any such investment, if any, shall be
delivered directly to the Indenture Trustee or its agent, together with each
document of transfer, if any, necessary to transfer title to such investment to
the Indenture Trustee in a manner which complies with this Section 7.03. All
Investment Earnings on investments of funds in the Trust Accounts (other than
any Swap Counterparty Collateral Account) shall be deposited in the Collection
Account pursuant to Section 7.01 and distributed on the next Payment Date
pursuant to Section 7.05. The Trust Depositor and the Issuer agree and
acknowledge that the Indenture Trustee is to have “control” (within the meaning
of Section 9-104 of the UCC as enacted in New York) of collateral comprised of
“Investment Property” (within the meaning of Section 9-102 of the UCC as enacted
in New York) for all purposes of this Agreement. For all purposes of this
Agreement, the Indenture Trustee’s “jurisdiction” in respect of matters governed
by the UCC shall be the State of Minnesota. In the absence of timely written
direction from the Servicer, the Indenture Trustee shall invest amounts in the
Trust Accounts in Qualified Eligible Investments of the type specified in clause
(vi) of the definition of Eligible Investments herein.

 

(b) On each Determination Date, the Servicer shall instruct the Indenture
Trustee to, and on each Payment Date the Indenture Trustee shall, transfer to
the Note Distribution Account, for distribution as provided in Section 7.05, all
Interest Collections and Principal Collections on deposit in the Collections
Account, all funds on deposit in the Reserve Fund and all Investment Earnings
from the Trust Accounts.

 

99



--------------------------------------------------------------------------------

(c) During the Replenishment Period, the Servicer may instruct the Indenture
Trustee to, and on the related Subsequent Transfer Date the Trustee shall,
withdraw Principal Collections from the Principal Collection Account to be
applied to the acquisition of Additional Loans in accordance with, and subject
to compliance with the requirements set forth in, Section 2.05.

 

Section 7.04 Holder Distributions.

 

(a) Each Holder as of the related Record Date shall be paid on the next
succeeding Payment Date by check mailed to such Holder at the address for such
Holder appearing on the Note Register or Certificate Register, as the case may
be, or by wire transfer if such Holder provides written instructions to the
Indenture Trustee, or Owner Trustee, respectively, at least ten days prior to
such Payment Date.

 

(b) The Indenture Trustee shall serve as the Paying Agent hereunder and shall
make the payments to the Holders required hereunder. The Indenture Trustee
hereby agrees that all amounts held by it for payment hereunder will be held in
trust for the benefit of the Holders.

 

Section 7.05 Allocations and Distributions.

 

(a) On each Determination Date, the Servicer shall instruct the Indenture
Trustee in writing to withdraw, and on the related Payment Date the Indenture
Trustee shall withdraw, from the Note Distribution Account the sum of (i) all
Interest Collections and (ii) all amounts from the Reserve Fund, to the extent
there are sufficient funds, to distribute to the following parties in the
following order of priority:

 

First, pro-rata, based on the amounts owed to such Persons under this clause
First, to the Swap Counterparties, any amounts, including Net Trust Swap
Payments for the current and any prior Payment Dates, owing to the Swap
Counterparties under the Swaps (other than Swap Breakage Costs), together with
interest accrued thereon; provided that following the occurrence of an Event of
Default, Swap Breakage Costs shall be payable pursuant to this clause First in
an amount not to exceed $500,000 in the aggregate, together with interest
accrued thereon;

 

Second, (i) prior to the occurrence of a Fee Event, to the Indenture Trustee,
the Backup Servicer and the Owner Trustee, any amounts owed to such parties
under the Transaction Documents for fees and expenses, other than for fees,
expenses and other amounts related to indemnification; provided, however, that
in no event shall the amounts payable pursuant to this subclause (i) of this
clause Second (a) to the Indenture Trustee and the Backup Servicer, in the
aggregate, exceed $5,000 for any 12 month period (excluding amounts paid as part
of the Indenture Trustee Fee, the Backup Servicing Fee and recording expenses
incurred by the Indenture Trustee in recording Assignments of Mortgages after an
Event of Default or a Servicer Default to the extent not paid by the Servicer
under Section 2.07(b)), (b) to the Owner Trustee, exceed $5,000 for any 12 month
period (excluding amounts paid as part of the Owner Trustee Fee) and (c) if a
Successor Servicer is being appointed, to the Indenture Trustee for costs and
expenses associated with that appointment, exceed $100,000 in the aggregate for
any given Servicer Transfer and (ii) following the occurrence of a Fee Event, to
the Indenture Trustee, the

 

100



--------------------------------------------------------------------------------

Backup Servicer and the Owner Trustee, any amounts owed to such parties under
the Transaction Documents for fees and expenses, other than for fees, expenses
and other amounts related to indemnification;

 

Third, to the Servicer, from Interest Collections received from the specific
Loans for which such Servicer Advances were made, reimbursement for the amount
of such Servicer Advances, relating to interest on such Loans;

 

Fourth, first, to S&P, an amount equal to any fees due to S&P and second, to the
Servicer, an amount equal to (i) the quarterly Servicing Fee, together with any
amounts in respect of the Servicing Fee that were due in respect of prior
Collection Periods that remain unpaid, minus (ii) amounts paid to S&P pursuant
to this clause Fourth;

 

Fifth, to the Holders of the Class A Notes, the Class A Interest Amount for the
related Interest Accrual Period and any related Interest Shortfall together with
interest on such amount;

 

Sixth to the Holders of the Class B Notes, the Class B Interest Amount for the
related Interest Accrual Period and any related Interest Shortfall together with
interest on such amount;

 

Seventh, to the Holders of the Class C Notes, the Class C Interest Amount for
the related Interest Accrual Period and any related Interest Shortfall together
with interest on such amount;

 

Eighth, (i) prior to the occurrence of an Event of Default, an amount equal to
the Additional Principal Amount, to be paid to the Class A Noteholders, the
Class B Noteholders, the Class C Noteholders and the Class D Noteholders,
sequentially until the Additional Principal Amount is reduced to zero as
follows;

 

(1) to the Class A Noteholders until the Outstanding Principal Balance of the
Class A Notes is reduced to zero;

 

(2) to the Class B Noteholders, the Class B Accrued Payable, if any;

 

(3) to the Class B Noteholders until the Outstanding Principal Balance of the
Class B Notes is reduced to zero;

 

(4) to the Class C Noteholders, the Class C Accrued Payable, if any;

 

(5) to the Class C Noteholders until the Outstanding Principal Balance of the
Class C Notes is reduced to zero;

 

(6) to the Class D Noteholders until the Outstanding Principal Balance of the
Class D Notes is reduced to zero; and

 

(ii) following the occurrence of an Event of Default, the balance of all
Interest Collections remaining after distributions pursuant to clause Seventh
above will be treated as Principal Collections;

 

101



--------------------------------------------------------------------------------

Ninth, to the Reserve Fund an amount, if any, which, when so deposited, causes
the balance of the Reserve Fund to equal the Required Reserve Amount;

 

Tenth, to the Holders of the Class B Notes, the Class B Accrued Payable, to the
extent not previously paid;

 

Eleventh, to the Holders of the Class C Notes, the Class C Accrued Payable, to
the extent not previously paid;

 

Twelfth, to the extent not paid by the Originator, any amounts due in respect of
listing the Offered Notes on the Irish Stock Exchange;

 

Thirteenth, to the Servicer, reimbursement for the amount of any Servicer
Advances relating to interest on Loans, to the extent not reimbursed pursuant to
clause Third above;

 

Fourteenth, pro-rata, based on amounts owed to such Persons under this clause
Fourteenth, to the Swap Counterparties, any unpaid Swap Breakage Costs, together
with interest accrued thereon;

 

Fifteenth, pro-rata, based on the amount owed to such Person under this clause
Fifteenth, to the Indenture Trustee, the Backup Servicer and the Owner Trustee,
to the extent not paid pursuant to clause Second due to the limitations set
forth therein, amounts owed to such parties for fees and expenses and other
amounts, including such amounts related to indemnification and, to a Successor
Servicer, any Additional Servicing Fee; and

 

Sixteenth, to the Owner Trustee for payment to the Certificateholder, any
remaining amounts.

 

(b) On each Determination Date, the Servicer shall instruct the Indenture
Trustee in writing to withdraw, and on the Payment Date the Indenture Trustee
shall withdraw, from the Note Distribution Account all Principal Collections and
all funds remaining on deposit therein, to the extent there are sufficient
funds, to distribute to the following parties in the order of priority set forth
below; provided that during the Replenishment Period, no Principal Collections
constituting Uninvested Amounts shall be distributed pursuant to clause Second
hereunder:

 

First, to the Servicer, from Principal Collections received from the specific
Loans for which Servicer Advances were made, reimbursement for the amount of
such Servicer Advances relating to principal on such Loans;

 

Second, during the Replenishment Period, first, if any Additional Principal
Amount remains unpaid after application of Interest Collections pursuant to
clause Eighth of Section 7.05(a), to the Class A Noteholders, the Class B
Noteholders, the Class C Noteholders and the Class D Noteholders, in payment of
the Additional Principal Amount, in accordance with the order of priority set
forth under such clause Eighth, and second, all remaining Principal

 

102



--------------------------------------------------------------------------------

Collections shall be deposited to the Principal Collection Account for
reinvestment in Additional Loans;

 

Third, to the Holders of the Class A Notes, first, during the continuance of an
Event of Default, an amount equal to any unpaid Class A Interest Amount for the
related Interest Accrual Period and any unpaid Class A Interest Shortfall
together with interest on such amount, and second, in payment of principal until
the Outstanding Principal Balance of the Class A Notes equals zero;

 

Fourth, to the Holders of the Class B Notes, first, during the continuance of an
Event of Default, an amount equal to any unpaid Class B Interest Amount for the
related Interest Accrual Period and any unpaid Class B Interest Shortfall
together with interest on such amount, and second, the Class B Accrued Payable,
in each case to the extent not previously paid;

 

Fifth, to the Holders of the Class B Notes, until the Outstanding Principal
Balance of the Class B Notes equals zero;

 

Sixth, to the Holders of the Class C Notes, first, during the continuance of an
Event of Default, an amount equal to any unpaid Class C Interest Amount for the
related Interest Accrual Period and any unpaid Class C Interest Shortfall
together with interest on such amount, and second, the Class C Accrued Payable,
in each case to the extent not previously paid;

 

Seventh, to the Holders of the Class C Notes, until the Outstanding Principal
Balance of the Class C Notes is reduced to zero;

 

Eighth, to the Servicer, reimbursement for the amount of any Servicer Advances
relating to principal (and, after the occurrence of an Event of Default,
interest) on the Loans, to the extent not previously reimbursed;

 

Ninth, pro-rata, based on the amounts owed to such Persons under this clause
Ninth, to the Swap Counterparties, any unpaid Swap Breakage Costs, together with
interest accrued thereon;

 

Tenth, pro-rata, based on the amounts owed to such Persons under this clause
Tenth, to the Indenture Trustee, the Backup Servicer and the Owner Trustee, to
the extent not paid pursuant to clause Second of Section 7.05(a) due to the
limitations set forth therein, amounts owed to such parties for fees and
expenses and other amounts, including such amounts related to indemnification,
and, to a Successor Servicer, any Additional Servicing Fee;

 

Eleventh, to the extent not paid by the Originator, any amounts due in respect
of listing the Offered Notes on the Irish Stock Exchange;

 

Twelfth, to the Holders of the Class D Notes, until the Outstanding Principal
Balance of the Class D Notes is reduced to zero;

 

103



--------------------------------------------------------------------------------

Thirteenth, to the Holder of the Class E Note until the Outstanding Principal
Balance of the Class E Note is reduced to zero; and

 

Fourteenth, to the Owner Trustee for payment to the Certificateholder, any
remaining amounts.

 

(c) If on any Payment Date, the aggregate amounts on deposit in the Collection
Account and the Reserve Fund are greater than or equal to the sum of (i) the
Aggregate Outstanding Principal Balance, (ii) the interest accrued thereon,
(iii) any accrued and unpaid Servicing Fee, (iv) unreimbursed Servicer Advances
and (v) amounts owed to the Swap Counterparties, including Swap Breakage Costs,
the Indenture Trustee, the Backup Servicer and the Owner Trustee, the amounts on
deposit in the Reserve Fund will be deposited in the Collection Account and used
to redeem the Notes in full. The redemption price will be equal to the unpaid
principal amount of the Notes plus accrued and unpaid interest through the date
of redemption. It shall be a condition precedent to such redemption that all
Swap Transactions then outstanding under any Swaps then in effect shall be
terminated and all amounts payable to the Swap Counterparties, including Swap
Breakage Costs, upon such termination shall be paid in full.

 

Section 7.06 Determination of LIBOR.

 

(a) The Indenture Trustee will determine the interest rate for each Interest
Accrual Period by determining the rate for deposits in U.S. Dollars for a period
of three months (the “Three-Month Index Maturity”) which appears on Telerate
Page 3750 as of 11:00 a.m., London time, on the day that is two London Banking
Days preceding (i) in the case of the first Interest Accrual Period, the date of
the Purchase Agreement, and (ii) in the case of each subsequent Interest Period,
the first day of such Interest Accrual Period (“LIBOR”). If such rate does not
appear on Telerate Page 3750 at such time, the rate for that Interest Accrual
Period will be determined as if the parties had specified “USD-LIBOR-Reference
Banks” as the applicable rate. “USD-LIBOR-Reference Banks” means that the
interest rate for an Interest Accrual Period will be determined on the basis of
the rates at which deposits in U.S. Dollars are offered by the Reference Banks
at approximately 11:00 a.m., London time, on the day that is two London Banking
Days preceding the beginning of that Interest Accrual Period to prime banks in
the London interbank market for the Three-Month Index Maturity commencing on the
beginning of that Interest Accrual Period and in a Representative Amount. The
Indenture Trustee will request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If at least two such
quotations are provided, the rate for that Interest Accrual Period will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that Interest Accrual Period will be the arithmetic mean
of the rates quoted by major banks in New York City, selected by the Indenture
Trustee, at approximately 11:00 a.m., New York City time, on the beginning of
that Interest Accrual Period for loans in U.S. Dollars to leading European banks
for the Three-Month Index Maturity commencing at the beginning of that Interest
Accrual Period and in a Representative Amount.

 

104



--------------------------------------------------------------------------------

(b) The establishment of LIBOR by the Indenture Trustee and the Indenture
Trustee’s subsequent calculation of the rates of interest applicable to the
Notes, in the absence of manifest error, will be final and binding.

 

ARTICLE VIII

 

SERVICER DEFAULT; SERVICER TRANSFER

 

Section 8.01 Servicer Default.

 

“Servicer Default” means the occurrence of any of the following:

 

(a) any failure by the Servicer to make any payment, transfer or deposit, or to
give any instructions, notice or report to the Owner Trustee or the Indenture
Trustee pursuant to this Agreement on or before the date occurring two Business
Days after the date such payment, transfer or deposit, or such instruction,
notice or report, is required to be made or given, as the case may be, under the
terms of this Agreement;

 

(b) any failure on the part of the Servicer duly to observe or perform any other
covenants or agreements of the Servicer set forth in this Agreement that has a
material adverse effect on the Noteholders or the Swap Counterparties, which
continues unremedied for a period of 30 days after the first to occur of (i) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Servicer by the Indenture Trustee, or to the
Servicer and the Indenture Trustee by the Noteholders, or the Indenture Trustee
on behalf of such Noteholders aggregating not less than 25% of the Outstanding
Principal Balance of any Class adversely affected thereby and (ii) the date on
which the Servicer becomes aware thereof;

 

(c) any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect when made, which has a material adverse effect on the
Noteholders or the Swap Counterparties and which continues to be incorrect in
any material respect for a period of 30 days after the first to occur of (i) the
date on which written notice of such incorrectness requiring the same to be
remedied shall have been given to the Servicer and the Owner Trustee by the
Indenture Trustee, or to the Servicer, the Owner Trustee and the Indenture
Trustee by Noteholders, or by the Indenture Trustee on behalf of Noteholders
aggregating not less than 25% of the Outstanding Principal Balance of any Class
adversely affected thereby and (ii) the date on which the Servicer becomes aware
thereof;

 

(d) an Insolvency Event shall occur with respect to the Servicer;

 

(e) the Servicer shall fail in any material respect to service the Loans in
accordance with the Credit and Collection Policy; or

 

(f) the Servicer alters or amends the Credit and Collection Policy in a manner
that has a material adverse effect on the Noteholders or the Swap
Counterparties.

 

105



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a delay in or failure of performance referred to
under clause (a) above for a period of five Business Days or referred to under
clause (b) or (c) for a period of 60 days (in addition to any period provided in
clause (a), (b) or (c)) shall not constitute a Servicer Default until the
expiration of such additional five Business Days or 60 days, respectively, if
such delay or failure could not be prevented by the exercise of reasonable
diligence by the Servicer and such delay or failure was caused by an act of God
or other events beyond the Servicer’s control. Upon the occurrence of any such
event, the Servicer shall not be relieved from using its best efforts to perform
its obligations in a timely manner in accordance with the terms of this
Agreement and the Servicer shall provide the Owner Trustee, the Indenture
Trustee, the Trust Depositor and each Swap Counterparty prompt notice of such
failure or delay by it, together with a description of its efforts to so perform
its obligations. The Servicer shall immediately notify the Indenture Trustee and
each Swap Counterparty in writing of any Servicer Default.

 

Section 8.02 Servicer Transfer.

 

(a) If a Servicer Default has occurred and is continuing, (x) the Required
Holders, or (y) the Indenture Trustee, may, by written notice (a “Termination
Notice”) delivered to the parties hereto, with a copy to Moody’s, terminate all
(but not less than all) of the Servicer’s management, administrative, servicing,
custodial and collection functions.

 

(b) Upon delivery of the notice required by Section 8.02(a) (or, if later, on a
date designated therein), and on the date that a successor Servicer shall have
been appointed pursuant to Section 8.03 (such appointment being herein called a
“Servicer Transfer”), all rights, benefits, fees, indemnities, authority and
power of the Servicer under this Agreement, whether with respect to the Loans,
the Loan Files or otherwise, shall pass to and be vested in such successor (the
“Successor Servicer”) pursuant to and under this Section 8.02; and, without
limitation, the Successor Servicer is authorized and empowered to execute and
deliver on behalf of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do any and all acts or things necessary
or appropriate to effect the purposes of such notice of termination. The
Servicer agrees to cooperate with the Successor Servicer in effecting the
termination of the responsibilities and rights of the Servicer hereunder,
including, without limitation, the transfer to the Successor Servicer for
administration by it of all cash amounts which shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, in the Collection
Account, or for its own account in connection with its services hereafter or
thereafter received with respect to the Loans. The Servicer shall transfer to
the Successor Servicer (i) all records held by the Servicer relating to the
Loans in such electronic form as the Successor Servicer may reasonably request
and (ii) any Loan Files in the Servicer’s possession. In addition, the Servicer
shall permit access to its premises (including all computer records and
programs) to the Successor Servicer or its designee, and shall pay the
reasonable transition expenses of the Successor Servicer. Upon a Servicer
Transfer, the Successor Servicer shall also be entitled to receive the Servicing
Fee for performing the obligations of the Servicer.

 

106



--------------------------------------------------------------------------------

Section 8.03 Appointment of Successor Servicer; Reconveyance; Successor Servicer
to Act.

 

(a) Upon delivery of the notice required by Section 8.02(a) (or, if later, on a
date designated therein), the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or, if no such date is specified, until a date mutually agreed by the
Servicer and the Indenture Trustee. The Indenture Trustee shall as promptly as
possible after the giving of or receipt of a Termination Notice, appoint a
Successor Servicer (which shall be the Backup Servicer, in accordance with
Section 5.22(c)), and such Successor Servicer shall accept its appointment by a
written assumption in a form acceptable to the Indenture Trustee and Owner
Trustee and a copy of such written assumption shall be provided promptly to
Moody’s. If within 60 days of delivery of a Termination Notice the Backup
Servicer does not accept appointment as the Successor Servicer, the Indenture
Trustee is unable to obtain any bids from eligible servicers and the Servicer
shall have yet to cure the Servicer Default, then the Indenture Trustee shall
offer the Trust Depositor, and the Trust Depositor shall offer the Originator,
the right to accept retransfer of all the Loan Assets, and such parties may
accept retransfer of such Loan Assets in consideration of the Trust Depositor’s
delivery to the Collection Account on or prior to the next upcoming Payment Date
of a sum equal to the Aggregate Outstanding Principal Balance of all Securities
(other than the Certificate) then outstanding, together with accrued and unpaid
interest thereon through such date of deposit and all other amounts due and
owing to any Person under the Transaction Documents, including amounts owing to
each Swap Counterparty, including Swap Breakage Costs, it being a condition
precedent to such retransfer that all Swap Transactions then outstanding under
any Swaps then in effect shall be terminated and all amounts payable to the Swap
Counterparties, including Swap Breakage Costs, upon such termination shall be
paid in full; provided, that, the Indenture Trustee, if so directed by the
Required Holders in writing, need not accept and effect such reconveyance in the
absence of evidence (which may include valuations of an investment bank or
similar entity) reasonably acceptable to such Trustee or Required Holders that
such retransfer would not constitute a fraudulent conveyance of the Trust
Depositor or the Originator.

 

(b) In the event that a Successor Servicer has not been appointed and has not
accepted its appointment at the time when the then Servicer has ceased to act as
Servicer, the Indenture Trustee, without further action, shall automatically be
appointed the Successor Servicer. Notwithstanding the foregoing, if the
Indenture Trustee is legally unable or prohibited from so acting, it shall
petition a court of competent jurisdiction to appoint any established financial
institution having a net worth of at least $200,000,000 and whose regular
business includes the servicing of loans similar to the Loans as the Successor
Servicer hereunder. On or after a Servicer Transfer, the Successor Servicer
shall be the successor in all respects to the Servicer in its capacity as
servicer under this Agreement and the transactions set forth or provided for
herein and shall be subject to all the responsibilities, duties and liabilities
relating thereto placed on the Servicer by the terms and provisions hereof, and
the terminated Servicer shall be relieved of such responsibilities, duties and
liabilities arising after such Servicer Transfer; provided, however, that (i)
the Successor Servicer will not assume any obligations of the Servicer described
in Section 8.02, (ii) the Successor Servicer shall not be liable for any acts or
omissions of the Servicer

 

107



--------------------------------------------------------------------------------

occurring prior to such Servicer Transfer or for any breach by the Servicer of
any of its representations and warranties contained herein or in any related
document or agreement and (iii) the terminated Servicer shall not be liable for
any acts or omission of any Successor Servicer occurring on and after such
Servicer Transfer or for any breach by any Successor Servicer of any of its
representations and warranties contained herein or in any related document or
agreement. As compensation therefor, the Successor Servicer shall be entitled to
receive reasonable compensation equal to the quarterly Servicing Fee.
Notwithstanding anything else herein to the contrary, in no event shall the
Indenture Trustee or the Backup Servicer be liable for any Servicing Fee or for
any differential in the amount of the servicing fee paid hereunder and the
amount necessary to induce any Successor Servicer to act as Successor Servicer
under this Agreement and the transactions set forth or provided for herein. The
Owner Trustee, Holders and the Indenture Trustee and such successor shall take
such action, consistent with this Agreement, as shall be necessary to effectuate
any such succession. To the extent the terminated Servicer has made Servicer
Advances, it shall be entitled to reimbursement of the same notwithstanding its
termination hereunder, to the same extent as if it had continued to service the
Loans hereunder.

 

Section 8.04 Notification to Holders and Swap Counterparties.

 

(a) Promptly following the occurrence of any Servicer Default, the Servicer
shall give written notice thereof to the Trustees, the Trust Depositor and each
Rating Agency at the addresses described in Section 13.04 hereof, to each Swap
Counterparty at its address as set forth in the applicable Swap, and to the
Holders at their respective addresses appearing on the Note Register and the
Certificate Register, respectively.

 

(b) Within ten days following any termination of a Servicer or appointment of a
Successor Servicer pursuant to this Article VIII, the Indenture Trustee shall
give written notice thereof to each Rating Agency and the Trust Depositor at the
addresses described in Section 13.04 hereof, to each Swap Counterparty at its
address as set forth in the applicable Swap and to the Holders at their
respective addresses appearing on the Note Register and the Certificate
Register, respectively.

 

Section 8.05 Effect of Transfer.

 

(a) After a Servicer Transfer, the terminated Servicer shall have no further
obligations with respect to the management, administration, servicing, custody
or collection of the Loans and the Successor Servicer appointed pursuant to
Section 8.03 shall have all of such obligations, except that the terminated
Servicer will transmit or cause to be transmitted directly to the Successor
Servicer for its own account, promptly on receipt and in the same form in which
received, any amounts (properly endorsed where required for the Successor
Servicer to collect them) received as payments upon or otherwise in connection
with the Loans.

 

(b) A Servicer Transfer shall not affect the rights and duties of the parties
hereunder (including but not limited to the indemnities of the Servicer) other
than those relating to the management, administration, servicing, custody or
collection of the Loans.

 

108



--------------------------------------------------------------------------------

Section 8.06 Database File.

 

Upon reasonable request by the Indenture Trustee or the Backup Servicer, the
Servicer will provide the Successor Servicer with a magnetic tape containing the
database file for each Loan (i) as of the applicable Cut-Off Date, (ii)
thereafter, as of the last day of the preceding Collection Period and on the
Determination Date prior to a Servicer Default and (iii) on and as of the
Business Day before the actual commencement of servicing functions by the
Successor Servicer following the occurrence of a Servicer Default.

 

Section 8.07 Successor Servicer Indemnification.

 

The original Servicer shall defend, indemnify and hold the Successor Servicer
and any officers, directors, employees or agents of the Successor Servicer
harmless against any and all claims, losses, penalties, fines, forfeitures,
legal fees and related costs, judgments and any other costs, fees, and expenses
that the Successor Servicer may sustain in connection with the claims asserted
at any time by third parties against the Successor Servicer which result from
(i) any willful or grossly negligent act taken or omission by the Servicer or
(ii) a breach of any representations of the Servicer in Section 3.07 hereof. The
indemnification provided by this Section 8.07 shall survive the termination of
this Agreement and the removal or resignation of the Successor Servicer.

 

Section 8.08 Responsibilities of the Successor Servicer.

 

(a) The Successor Servicer will not be responsible for delays attributable to
the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.

 

(b) The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) Loan payment history, (iv)
collections history and (v) the trial balances, as of the close of business on
the day immediately preceding conversion to the Successor Servicer, reflecting
all applicable Loan information. The current Servicer shall be obligated to pay
the costs associated with the transfer of the servicing files and records to the
Successor Servicer.

 

(c) The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Agreement if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Trust Depositor or the Trustees or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity,

 

109



--------------------------------------------------------------------------------

unenforceability of any Loan under Requirements of Law or the breach or the
inaccuracy of any representation or warranty made with respect to any Loan.

 

(d) If the Indenture Trustee or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to the
benefits of (and subject to the provisions of) Section 5.05 concerning
delegation of duties to subservicers.

 

Section 8.09 Rating Agency Condition for Servicer Transfer.

 

Notwithstanding the foregoing provisions relating to a Servicer Transfer, no
Servicer Transfer shall be effective hereunder unless prior written notice
thereof shall have been given to the Rating Agencies, and the Rating Agency
Condition shall have been satisfied with respect thereto.

 

ARTICLE IX

 

REPORTS

 

Section 9.01 Quarterly Reports; Compliance with Collateral Criteria.

 

(a) With respect to each Payment Date and the related Collection Period, the
Servicer will provide to each Trustee, the Backup Servicer, each Rating Agency
and the Initial Purchasers on the related Determination Date, a quarterly
statement (a “Quarterly Report”) substantially in the form of Exhibit H hereto,
which shall include reporting with respect to the Collateral Criteria, as
prepared by the Indenture Trustee. On each Payment Date, the Indenture Trustee
will forward or make available to each Noteholder and each Swap Counterparty a
copy of the Quarterly Report.

 

(b) The Servicer will determine and report to the Indenture Trustee on the
Closing Date the extent of compliance of the Initial Loans with the Collateral
Criteria as of the Initial Cut-Off Date (provided that the Loan to MGP
Instruments, Inc. shall be deemed to be a Loan to an Obligor organized under the
laws of, and all or substantially all of the assets of which are located in, the
United States solely for purposes of this initial determination).

 

Section 9.02 Officer’s Certificate.

 

Each Quarterly Report delivered pursuant to Section 9.01 shall be accompanied by
a certificate of a Servicing Officer certifying the accuracy of the Quarterly
Report and that no Servicer Default or event that with notice or lapse of time
or both would become a Servicer Default has occurred, or if such event has
occurred and is continuing, specifying the event and its status.

 

110



--------------------------------------------------------------------------------

Section 9.03 Other Data.

 

In addition, the Servicer shall, upon the request of any Trustee, the Backup
Servicer or any Rating Agency, furnish such Trustee, Rating Agency or the Backup
Servicer, as the case may be, such underlying data used to generate a Quarterly
Report as may be reasonably requested. The Servicer will also forward to the
Indenture Trustee, the Owner Trustee, each Swap Counterparty, each Rating Agency
and the Initial Purchasers (a) within 60 days after each calendar quarter
(except the fourth calendar quarter), commencing with the quarter ending March
31, 2005, the unaudited quarterly financial statement of the Servicer and (b)
within 90 days after each fiscal year of the Servicer, commencing with the
fiscal year ending December 31, 2005, the audited annual financial statement of
the Servicer, together with the related report of the independent accountants to
the Servicer. On the Payment Date following the receipt of each such financial
statements and report, the Indenture Trustee will forward to each Noteholder of
record a copy of such financial statements and report.

 

Section 9.04 Annual Report of Accountants.

 

(a) The Servicer shall cause a firm of nationally recognized independent
certified public accountants (the “Independent Accountants”), who may also
render other services to the Servicer or its Affiliates (but, for the avoidance
of doubt, such accountants need not provide any audit or other services to the
Servicer or its Affiliates in order to qualify to provide the report described
herein), to deliver to the Indenture Trustee, the Owner Trustee, each Swap
Counterparty, the Backup Servicer and each Rating Agency, on or before March 31
(90 days after the end of the Servicer’s fiscal year) of each year, beginning on
March 31, 2006, a report addressed to the Board of Directors of the Servicer,
the Indenture Trustee and the Owner Trustee indicating that the Independent
Accountant has performed certain procedures as agreed by the Servicer, the
Indenture Trustee (subject to the provisions of this Section 9.04(a)) and the
Owner Trustee, whereby the Independent Accountant will obtain the Quarterly
Report for two Collection Periods with respect to the 12 months ended the
immediately preceding December 31 and, for each Quarterly Report, the
Independent Accountant will agree certain amounts in the Quarterly Report to the
Servicer’s computer, accounting and other reports, which will include in such
report any amounts which were not in agreement. In the event such firm of
Independent Accountants requires the Indenture Trustee to agree to the
procedures performed by such firm of Independent Accountants, the Servicer shall
direct the Indenture Trustee in writing to so agree; it being understood and
agreed that the Indenture Trustee will deliver such letter of agreement in
conclusive reliance upon the direction of the Servicer, and the Indenture
Trustee will not make any independent inquiry or investigation as to, and shall
have no obligation or liability in respect of, the sufficiency, validity or
correctness of such procedures.

 

(b) The Independent Accountant’s report shall also indicate that the firm is
independent of the Servicer within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants.

 

111



--------------------------------------------------------------------------------

Section 9.05 Annual Statement of Compliance from Servicer; Obligor Financial
Statements.

 

(a) The Servicer will deliver to the Trustees, each Swap Counterparty and each
of the Rating Agencies, within 90 days of the end of each fiscal year commencing
with the year ending December 31, 2005, an Officer’s Certificate stating that
(a) a review of the activities of the Servicer during the prior calendar year
and of its performance under this Agreement was made under the supervision of
the officer signing such certificate and (b) to such officer’s knowledge, based
on such review, the Servicer has fully performed or caused to be performed in
all material respects all its obligations under this Agreement and no Servicer
Default has occurred or is continuing, or, if there has been a Servicer Default,
specifying each such default known to such officer and the nature and status
thereof and the steps being taken or necessary to be taken to remedy such event.
Any Holder may obtain a copy of such certificate by a request in writing to the
Indenture Trustee, with respect to any Noteholder, or the Owner Trustee, with
respect to any Certificateholder.

 

(b) The initial Servicer shall also provide to each Rating Agency the most
recently available financial statements for each Obligor of a Loan included in
the Loan Pool, (i) in the case of each Initial Loan, within 13 months after the
Closing Date and every 13 months thereafter, and (ii) in the case of each
Additional Loan or Substitute Loan, within 13 months after the related Cut-Off
Date and every 13 months thereafter, until, in all cases, such time as the
related Loan has been paid in full or is no longer part of the Loan Pool. Any
failure by the initial Servicer to provide financial statements to S&P with
respect to any Obligor at such times shall result in each Loan to the applicable
Obligor being deemed to have an S&P Rating of CCC-. The Servicer shall provide
to Fitch summaries of each Additional Loan prior to its inclusion in the Loan
Pool.

 

Section 9.06 Annual Summary Statement.

 

Within 90 days of the end of each fiscal year, commencing December 31, 2005, the
Servicer shall prepare and provide to each Trustee, each Swap Counterparty and
each Rating Agency a cumulative summary of the information required to be
included in the Quarterly Reports for the Collection Periods ending during the
immediately preceding calendar year.

 

Section 9.07 Reports of Foreclosure and Abandonment of Mortgaged Property.

 

Each year the Servicer shall make the reports of foreclosures and abandonment of
any mortgaged property included in the Collateral as and to the extent required
by § 6050J of the Code. Promptly after filing any such report with the Code, the
Servicer shall provide the Indenture Trustee with an Officer’s Certificate
certifying that such report has been filed.

 

Section 9.08 Notices.

 

(a) The Servicer shall furnish to the Indenture Trustee and each Swap
Counterparty (i) promptly, copies of any material and adverse notices
(including, without limitation, notices of defaults, breaches, potential
defaults or potential breaches) given to or received from its other lenders and
(ii) immediately, notice of the occurrence of any Event of Default or Servicer

 

112



--------------------------------------------------------------------------------

Default or of any situation which the Servicer reasonably expects to develop
into an Event of Default or Servicer Default.

 

(b) The Servicer also agrees to make available on a reasonable basis to any
Noteholder or Swap Counterparty a knowledgeable financial or accounting officer
for the purpose of answering reasonable questions respecting recent developments
affecting the Servicer or the financial statements of the Servicer and to permit
any Noteholder or Swap Counterparty, at such Holder’s or Swap Counterparty’s
sole cost and expense, upon reasonable advance notice and subject to reasonable
confidentiality restrictions, to inspect the Servicer’s servicing facilities
during normal business hours and in a manner that does not unreasonably
interfere with the Servicer’s normal operations or customer or employee
relations for the purpose of satisfying such Holder or Swap Counterparty that
the Servicer has the ability to service the Loans in accordance with this
Agreement.

 

ARTICLE X

 

TERMINATION

 

Section 10.01 Optional Repurchase of Notes.

 

(a) At any time during the Call Period, the Holder of the Class E Note shall
have the option to direct the Issuer to repurchase for the Repurchase Price the
Offered Notes then outstanding, on any Payment Date after the date on which the
Holder of the Class E Note provides notice of its election to cause the
repurchase of the Notes pursuant to the Indenture and the other Transaction
Documents. To exercise such option, the Holder of the Class E Note shall cause
the Issuer to deposit in the Note Distribution Account, on or prior to the
Payment Date upon which such Repurchase is to occur, an amount equal to the
Repurchase Price which, with respect to the Class D Notes, shall be payable in
such consideration as the Holders of the Class D Notes shall deem acceptable,
and such repurchase shall otherwise comply with the requirements of Section
10.02 of the Indenture.

 

(b) Notice of any repurchase pursuant to Section 10.01(a) shall be given by the
Holder of the Class E Note to the Issuer, the Indenture Trustee and the Rating
Agencies.

 

(c) Following the satisfaction and discharge of the Indenture, the payment in
full of the principal of and interest on the Notes, the termination of all Swap
Transactions then outstanding under all Swap Agreements then in effect and the
payment in full of all amounts, including Swap Breakage Costs, payable to such
Swap Counterparties upon such terminations, the Certificateholders will succeed
to the rights of the Noteholders hereunder and the Owner Trustee will succeed to
the rights of the Indenture Trustee pursuant to this Agreement.

 

Section 10.02 Sale of Loan Assets.

 

(a) Upon any sale of the assets of the Issuer pursuant to Section 9.02 of the
Trust Agreement, the Servicer shall instruct the Indenture Trustee in writing to
deposit the proceeds

 

113



--------------------------------------------------------------------------------

from such sale after all payments and reserves therefrom have been made (the
“Insolvency Proceeds”) in the Collection Account. On the Payment Date on which
the Insolvency Proceeds are deposited in the Collection Account (or, if such
proceeds are not so deposited on a Payment Date, on the Payment Date immediately
following such deposit), the Servicer shall instruct the Indenture Trustee in
writing to allocate and apply (after the application on such Payment Date of
Principal Collections and Interest Collections pursuant to Section 7.05) the
Insolvency Proceeds as if (and in the same order of priority as) the Insolvency
Proceeds were Principal Collections and Interest Collections being allocated and
distributed on such date pursuant to Section 7.05(c).

 

(b) As described in Article IX of the Trust Agreement, notice of any termination
of the Issuer shall be given by the Servicer to the Owner Trustee, the Indenture
Trustee and each Swap Counterparty as soon as practicable after the Servicer has
received notice thereof.

 

(c) Following the satisfaction and discharge of the Indenture, the payment in
full of the principal of and interest on the Notes, the termination of all Swap
Transactions then outstanding under all Swaps then in effect and the payment in
full of all amounts, including Swap Breakage Costs, payable to such Swap
Counterparties upon such terminations, the Certificateholders will succeed to
the rights of the Noteholders hereunder and the Owner Trustee will succeed to
the rights of the Indenture Trustee pursuant to this Agreement.

 

ARTICLE XI

 

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

 

Section 11.01 Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties.

 

Upon a discovery by the Servicer, the Trust Depositor or the Trustees of a
breach of a representation or warranty of the Originator and the Trust Depositor
as set forth in Section 3.01, Section 3.02, Section 3.03, Section 3.04, and
Section 3.05, or as made or deemed made in any Addition Notice or any Subsequent
Purchase Agreement relating to Substitute Loans or Additional Loans, or
applicable, that materially and adversely affects the interest of the
Noteholders or any Swap Counterparty in a Loan (in either case without regard to
the benefits of the Reserve Fund) (an “Ineligible Loan”), the party discovering
the breach shall give prompt written notice to the other parties; provided,
that, the Trustees shall have no duty or obligation to inquire or to investigate
the breach by the Originator of any of such representations or warranties. The
Trust Depositor and the Originator shall repurchase each such Ineligible Loan at
a repurchase price equal to the Transfer Deposit Amount, not later than the next
succeeding Determination Date following the date the Trust Depositor or the
Originator becomes aware of, or receives written notice from any Trustee, the
Servicer or the Trust Depositor of, any such breach or inaccuracy and which
breach or inaccuracy has not otherwise been cured; provided, however, that if
the Trust Depositor and the Originator are able to effect a substitution for any
such Ineligible Loan in compliance with Section 2.04, the Trust Depositor and
the Originator may, in lieu of repurchasing such Loan, effect a substitution for
such affected Loan with a Substitute Loan not later than the date a repurchase
of such affected Loan would be required

 

114



--------------------------------------------------------------------------------

hereunder; and provided, further, that, with respect to a breach of a
representation or warranty relating to the Loans in the aggregate and not to any
particular Loan, the Trust Depositor and the Originator may select Loans
(without adverse selection) to repurchase (or substitute for) such that, had
such Loans not been included as part of the Loan Assets (and, in the case of a
substitution, had such Substitute Loan been included as part of the Loan Assets
instead of the selected Loan), there would have been no breach of such
representation or warranty. Notwithstanding any other provision of this
Agreement, the obligation of the Trust Depositor and the Originator described in
this Section 11.01 shall not (a) terminate or be deemed released by any party
hereto upon a Servicer Transfer pursuant to Article VIII or (b) include any
obligation to make payment on account of a breach of a Loan by an Obligor
subsequent to the date on which such Loan was transferred to the Issuer. The
repurchase obligation described in this Section 11.01 is in no way to be
satisfied with monies in the Reserve Fund.

 

Section 11.02 Reassignment of Repurchased or Substituted Loans.

 

Upon receipt by the Indenture Trustee for deposit in the Collection Account of
the amounts described in Section 11.01 (or upon the Subsequent Transfer Date
related to a Substitute Loan described in Section 11.0l), and upon receipt of an
Officer’s Certificate of the Servicer in the form attached hereto as Exhibit E,
the Indenture Trustee and the Issuer shall assign to the Trust Depositor, and
the Trust Depositor shall assign to the Originator, all of the Issuer’s and the
Indenture Trustee’s (or Trust Depositor’s, as applicable) right, title and
interest in the repurchased or substituted Loan and related Loan Assets without
recourse, representation or warranty. Such reassigned Loan shall no longer
thereafter be included in any calculations of Outstanding Loan Balances required
to be made hereunder or otherwise be deemed a part of the Loan Pool.

 

ARTICLE XII

 

INDEMNITIES

 

Section 12.01 Indemnification by Servicer.

 

The Servicer agrees to indemnify, defend and hold the Indenture Trustee (as such
and in its individual capacity), the Owner Trustee (as such and in its
individual capacity), the Backup Servicer (as such and in its individual
capacity), each Swap Counterparty (as such and in its individual capacity) and
each Noteholder and Certificateholder harmless from and against any and all
claims, losses, penalties, fines, forfeitures, reasonable legal fees and related
costs, judgments, and any other reasonable costs, fees and expenses that such
Person may sustain as a result of the material failure of the Servicer to
perform its duties and service the Loans in compliance with the terms of this
Agreement, except to the extent arising from (a) the gross negligence, willful
misconduct or fraud by the Person claiming indemnification or (b) an Obligor’s
financial difficulty. The Servicer shall immediately notify the Indenture
Trustee and the Owner Trustee if a claim is made by any party with respect to
this Agreement, and the Servicer shall assume (with the consent of the
indemnified party) the defense and any settlement of any such claim and pay all
expenses in connection therewith, including reasonable counsel

 

115



--------------------------------------------------------------------------------

fees, and promptly pay, discharge and satisfy any judgment or decree which may
be entered against the indemnified party in respect of such claim.

 

The Servicer, for so long as ACAS is Servicer, and thereafter, ACAS further
agrees to indemnify and hold harmless the Issuer and each person, if any, who
controls the Issuer within the meaning of either the Securities Act or the
Exchange Act from and against any loss, claim, damage or liability, joint or
several, and any action in respect thereof, to which the Issuer or such
controlling person may become subject, under the Securities Act or Exchange Act
or otherwise, insofar as such loss, claim, damage, liability or action arises
out of, or is based upon, any regulatory action or litigation (whether initiated
by the United States federal government, any of the governments of the states or
any agency or instrumentality of the foregoing, or a private individual or group
of individuals, or any combination of the foregoing) brought against Ace Cash
Express, Inc., a Delaware corporation (“Ace”) or any affiliate of Ace, and shall
reimburse the Issuer and such controlling person for any legal and other
expenses reasonably incurred by the Issuer or such controlling person in
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action; provided, however, that the Servicer shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises solely out of the gross negligence or willful
misconduct by the Issuer or such controlling person.

 

Section 12.02 Indemnification by Trust Depositor.

 

(a) The Trust Depositor agrees to indemnify, defend, and hold the Indenture
Trustee (as such and in its individual capacity), the Owner Trustee (as such and
in its individual capacity), the Backup Servicer (as such and in its individual
capacity), each Swap Counterparty (as such and in its individual capacity) and
each Noteholder and Certificateholder harmless from and against any and all
claims, losses, penalties, fines, forfeitures, reasonable legal fees and related
costs, judgments, and any other reasonable costs, fees and expenses that such
Person may sustain as a result of the material failure of the Trust Depositor to
perform its duties in compliance with the terms of this Agreement and in the
best interests of the Holders and the Swap Counterparties, except to the extent
arising from (a) the gross negligence, willful misconduct or fraud by the Person
claiming indemnification or (b) an Obligor’s financial difficulty. The Trust
Depositor shall immediately notify the Indenture Trustee and the Owner Trustee
if a claim is made by a third party with respect to this Agreement, and the
Trust Depositor shall assume (with the consent of the indemnified party) the
defense and any settlement of any such claim and pay all expenses in connection
therewith, including reasonable counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against the indemnified
party in respect of such claim.

 

(b) The Trust Depositor agrees to indemnify, defend and hold harmless the
Issuer, the Owner Trustee, the Indenture Trustee and the Servicer from and
against any taxes that may at any time be asserted against any such Person with
respect to the transactions contemplated herein and in the other Transaction
Documents, including any sales, gross receipts, general corporation, tangible
personal property, Maryland personal property replacement privilege or license
taxes (but, in the case of the Issuer, not including any taxes asserted with
respect to, and as of the date

 

116



--------------------------------------------------------------------------------

of, the sale of the Loans to the Issuer or the issuance and original sale of the
Securities, or asserted with respect to ownership of the Loans, or federal or
other income taxes arising out of distributions on the Certificate or the Notes)
and costs and expenses in defending against the same.

 

(c) The Trust Depositor shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee, and the Indenture Trustee, their officers, directors, agents
and employees, from and against all costs, expenses, losses, claims, damages and
liabilities arising out of or incurred in connection with the acceptance or
performance of the trusts and duties herein and, in the case of the Owner
Trustee, in the Trust Agreement and, in the case of the Indenture Trustee, in
the Indenture, and any other document or transaction contemplated in connection
herewith or therewith, except to the extent that such cost, expense, loss,
claim, damage or liability in the case of (i) the Owner Trustee, shall be due to
the willful misfeasance, bad faith or gross negligence of the Owner Trustee, or
shall arise from the breach by the Owner Trustee of any of its representations
or warranties set forth in Section 7.03 of the Trust Agreement, or (ii) the
Indenture Trustee, shall be due to the willful misfeasance, bad faith or
negligence of the Indenture Trustee.

 

(d) The Trust Depositor shall be liable directly to and will indemnify any
injured party or any other creditor of the Issuer for all losses, claims,
damages, liabilities and expenses of the Issuer to the extent that the Trust
Depositor would be liable if the Issuer were a partnership under the Delaware
Revised Uniform Limited Partnership Act in which the Trust Depositor were a
general partner; provided, however, that the Trust Depositor shall not be liable
for any losses incurred by a Certificateholder in the capacity of an investor in
the Certificate or a Holder in the capacity of an investor in the Notes. In
addition, any third party creditors of the Issuer (other than in connection with
the obligations described in the immediately preceding sentence for which the
Trust Depositor shall not be liable) shall be deemed third party beneficiaries
of this paragraph. The Certificate described in the Trust Agreement shall
evidence the obligations of the Trust Depositor under this paragraph.

 

(e) The Trust Depositor shall indemnify, defend and hold harmless the Owner
Trustee and the Indenture Trustee, their officers, directors, agents and
employees, from and against any loss, liability or expense incurred by reason of
the Trust Depositor’s or Issuer’s violation of federal or state securities laws
in connection with the offering and sale of the Notes.

 

Section 12.03 Liabilities to Obligors.

 

No obligation or liability to any Obligor under any of the Loans is intended to
be assumed by the Trustees, the Issuer, the Holders or the Swap Counterparties
under or as a result of this Agreement and the transactions contemplated hereby.

 

Section 12.04 Tax Indemnification.

 

(a) The Originator agrees to pay, and to indemnify, defend and hold harmless the
Trust Depositor, the Issuer, the Trustees, the Backup Servicer, the Holders and
the Swap

 

117



--------------------------------------------------------------------------------

Counterparties from, any taxes that may at any time be asserted with respect to,
and as of the date of, the transfer of the Loans to the Trust Depositor, the
transfer by the Trust Depositor of the Loans to the Issuer and the further
pledge by the Issuer to the Indenture Trustee, including, without limitation,
any sales, gross receipts, general corporation, personal property, privilege or
license taxes (but not including any federal, state or other taxes arising out
of the creation of the Issuer and the issuance of the Notes and Certificate),
and costs, expenses and reasonable counsel fees in defending against the same,
whether arising by reason of the acts to be performed by the Originator or the
Servicer under this Agreement or imposed against the Issuer, the Trustees, the
Backup Servicer, a Noteholder, a Certificateholder, a Swap Counterparty or
otherwise. Notwithstanding any other provision of this Agreement, the obligation
of the Originator under this Section 12.04 shall not terminate upon a Servicer
Transfer pursuant to Article VIII of this Agreement and shall survive any
termination of this Agreement.

 

(b) The Originator agrees to pay and to indemnify, defend and hold harmless the
Issuer, the Trustees and the Swap Counterparties, on an after-tax basis (as
hereinafter defined), from any state or local personal property taxes, gross
rent taxes, leasehold taxes or similar taxes that may at any time be asserted
with respect to the ownership of the Loans (including security interests
therein) and the receipt of rentals therefrom by the Issuer, and costs, expenses
and reasonable counsel fees in defending against the same, excluding, however,
taxes based upon or measured by gross or net income or receipts (other than
taxes imposed specifically with respect to rentals). As used in this Section,
the term “after-tax basis” shall mean, with respect to any payment to be
received by an indemnified Person, that the amount to be paid by the Originator
shall be equal to the sum of (i) the amount to be received without regard to
this sentence, plus (ii) any additional amount that may be required so that,
after reduction by all taxes imposed under any federal, state and local law, and
taking into account any current credits or deductions arising therefrom,
resulting either from the receipt of the payments described in both clauses (i)
and (ii) hereof, such sum shall be equal to the amount described in clause (i)
above.

 

Section 12.05 Adjustments.

 

(a) The Originator agrees that, with respect to each Loan that provides for a
prepayment amount less than the amount calculated in accordance with the
definition of “Prepayment Amount”, the Originator shall indemnify the Trust
Depositor or the Issuer as assignee thereof in an amount at least equal to the
excess of the Prepayment Amount as calculated in accordance with the definition
thereof over the amount otherwise payable upon prepayment of such Loan.

 

(b) The Originator hereby further agrees that if any real property collateral
securing any Loan described in Section 3.02(d) hereof becomes the subject of any
claims, proceedings, Liens or encumbrances with respect to any material
violation or claimed material violation of any federal or state environmental
laws or regulations, such Loan shall for all purposes hereunder be, at and
following the time of discovery by the Originator, the Trust Depositor, the
Servicer or any Trustee (it being understood and agreed that such Trustee is
under no duty of

 

118



--------------------------------------------------------------------------------

investigation) of such fact, deemed an Ineligible Loan subject to the same
remedial and recourse provisions hereunder as other Loans determined to be
Ineligible Loans hereunder.

 

Section 12.06 Operation of Indemnities.

 

Indemnification under this Article XII shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation. If the
Servicer, Trust Depositor or Originator has made any indemnity payments pursuant
to this Article XII and the indemnified party thereafter collects any of such
amounts from others, the indemnified party will repay such amounts collected to
the Servicer, the Originator or the Trust Depositor, as applicable, except that
any payments received by the indemnified parties from an insurance provider as a
result of the events under which the Servicer’s, the Originator’s or the Trust
Depositor’s, as applicable, indemnity payments arose shall be repaid prior to
any repayment of the Servicer’s, the Originator’s or the Trust Depositor’s, as
applicable, indemnity payment.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.01 Amendment.

 

(a) This Agreement may be amended by the Originator, the Trust Depositor, the
Servicer, the Indenture Trustee and the Owner Trustee on behalf of the Issuer,
collectively, without the consent of any Holders, to cure any ambiguity, to
correct or supplement any provisions in this Agreement that are inconsistent
with the provisions herein, or to add any other provisions with respect to
matters or questions arising under this Agreement that shall not be inconsistent
with the provisions of this Agreement or to make such changes as shall be
necessary or advisable in order for the Offered Notes to be listed on the Irish
Stock Exchange; provided, however, (i) that the consent of the Noteholders shall
be required unless the Issuer obtains an Opinion of Counsel stating that the
amendment does not adversely affect in any material respect the interests of any
Holder of the Offered Notes, (ii) the consent of each Swap Counterparty shall be
required for any amendments to Section 5.17(h), and (iii) for all other such
amendments, the consent of each Swap Counterparty shall be required unless the
Issuer obtains an Opinion of Counsel stating that the amendment does not
adversely affect in any material respect the interests of the Swap
Counterparties.

 

(b) This Agreement may also be amended from time to time by the Originator, the
Trust Depositor, the Servicer, the Indenture Trustee and the Owner Trustee on
behalf of the Issuer, with the consent of the Required Holders and the Swap
Counterparties, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Holders or the Swap Counterparties; provided,
however, that no such amendment shall,

 

(1) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the method of calculating distributions which are required
to be made on

 

119



--------------------------------------------------------------------------------

any Note or the Certificate or the principal amount of the Notes or the
Certificate without the consent of each Holder affected thereby; or

 

(2) change the manner in which the Reserve Fund is applied, without the consent
of each Noteholder affected thereby; or

 

(3) reduce the aforesaid percentage required to consent to any amendment
(including through amendment of related definitions) without the consent of each
Noteholder affected thereby; or

 

(4) modify, amend or supplement the provisions of this Agreement relating to the
allocation of collections on the Loans without the consent of each Noteholder
affected thereby; or

 

(5) make any security issued by the Issuer payable in money other than U.S.
dollars without the consent of each Noteholder affected thereby;

 

(c) Prior to the execution of any amendment or consent, the Indenture Trustee
shall furnish written notification of the substance of such amendment or
consent, together with a copy thereof, to each Rating Agency. In addition, prior
to the execution of any such amendment or consent, the Indenture Trustee shall
obtain written confirmation from S&P that entry into such amendment or consent
satisfies the S&P Rating Condition.

 

(d) Promptly after the execution of any such amendment or consent, the Owner
Trustee and the Indenture Trustee, as the case may be, shall furnish written
notification of the substance of such amendment or consent to each
Certificateholder and Noteholder, respectively. It shall not be necessary for
the consent of the Holders or the Swap Counterparties pursuant to Section
13.01(b) to approve the particular form of any proposed amendment or consent,
but it shall be sufficient if such consent shall approve the substance thereof.
The manner of obtaining such consents and of evidencing the authorization by the
Holders and the Swap Counterparties of the execution thereof shall be subject to
such reasonable requirements as the Owner Trustee or the Indenture Trustee may
prescribe.

 

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized and permitted by this Agreement. Such Trustee may, but shall not be
obligated to, enter into any such amendment that affects such Trustee’s own
rights, duties, indemnities or immunities under this Agreement or otherwise.

 

Section 13.02 Protection of Title to Issuer.

 

(a) The Servicer shall execute and file such financing statements, and cause to
be executed and filed such amendments or continuation statements, all in such
manner and in such places as may be required by Requirements of Law fully to
preserve, maintain and protect the

 

120



--------------------------------------------------------------------------------

interest of the Issuer, the Holders, the Swap Counterparties, the Indenture
Trustee and the Owner Trustee in the Loans and in the proceeds thereof. The
Servicer shall deliver (or cause to be delivered) to the Owner Trustee and the
Indenture Trustee file-stamped copies of, or filing receipts for, any document
filed as provided above, as soon as available following such filing.

 

(b) The Servicer shall maintain or cause to be maintained accounts and records
as to each Loan accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Loan, including payments and
recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on (or with respect to) each Loan
and the amounts from time to time deposited in or credited to the Collection
Account, including identifying amounts credited to the Interest Collection
Account and the Principal Collection Account in respect of each Loan.

 

(c) The Servicer shall maintain or cause to be maintained its computer systems
so that, from and after the time of sale under this Agreement of the Loans, the
Servicer’s master computer records (including any backup archives) that shall
refer to a Loan indicate clearly the interest of the Issuer and the Indenture
Trustee in such Loan and that such Loan is owned by the Issuer and has been
pledged to the Indenture Trustee. Indication of the Issuer’s ownership of and
the Indenture Trustee’s interest in a Loan shall be deleted from or modified on
the Servicer’s computer systems when, and only when, the related Loan shall have
been paid in full or repurchased or substituted for.

 

(d) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee, each
Swap Counterparty and each Rating Agency promptly after the execution and
delivery of this Agreement and of each amendment hereto, an Opinion of Counsel
either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements have been executed and filed that are
necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee and reciting the details of each filing or referring to prior
Opinions of Counsel in which such details are given, or (B) stating that, in the
opinion of such counsel, no such action shall be necessary to preserve and
protect such interest.

 

Section 13.03 Governing Law.

 

(a) THIS AGREEMENT, INCLUDING THE RIGHTS, DUTIES AND REMEDIES OF THE PARTIES
HERETO, SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH

 

121



--------------------------------------------------------------------------------

OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SUBSECTION 13.03(b).

 

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 13.04 Notices.

 

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a)upon receipt when sent
through the U.S. mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, or (b) one Business Day after delivery to an
overnight courier, or (c) on the date personally delivered to an Authorized
Officer of the party to which sent, or (d) on the date transmitted by legible
telecopier transmission with a confirmation of receipt, in all cases addressed
to the recipient as follows:

 

  (i) If to the Servicer or the Originator:

 

American Capital Strategies, Ltd.

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention:        Compliance Officer

Facsimile No.: (301) 654-6714

 

  (ii) If to the Trust Depositor:

 

ACAS Business Loan LLC, 2004-1

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention:        Compliance Officer

Facsimile No.: (301) 654-6714

 

122



--------------------------------------------------------------------------------

  (iii) If to the Indenture Trustee:

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention:        Corporate Trust Services/Asset Backed Administration

Facsimile No.: (612) 667-3464

 

  (iv) If to the Owner Trustee:

 

Wachovia Bank of Delaware, National Association

One Rodney Square, 1st Floor

920 King Street

Wilmington, Delaware 19801

Attention:        Corporate Trust Administration

Facsimile No.: (302) 888-7544

 

  (v) If to the Issuer:

 

ACAS Business Loan Trust 2004-1

c/o Wachovia Bank of Delaware, National Association

One Rodney Square, 1st Floor

920 King Street

Wilmington, Delaware 19801

Attention:        Corporate Trust Administration

Facsimile No.: (302) 888-7544

 

  (vi) If to S&P:

 

Standard & Poor’s Inc.

55 Water Street

41st Floor

New York, New York 10041

Attention:        Surveillance: CDO Surveillance

Facsimile No.: (212) 438-2662

email: cdo_surveillance@sandp.com

 

123



--------------------------------------------------------------------------------

  (vii) If to Moody’s:

 

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Attention:        CDO Monitoring Department

Facsimile No.: (212) 553-3707

email: cdomonitoring@moodys.com

 

  (viii) If to Fitch:

 

Fitch, Inc.

One State Street Plaza

New York, New York 10004

Attention:        CDO Surveillance

Facsimile No.: (212) 514-6501

email: cdo.surveillance@fitchratings.com

 

  (ix) If to the Initial Purchasers:

 

Wachovia Capital Markets, LLC

BB&T Capital Markets

Citigroup Global Markets Inc.

Harris Nesbitt Corp.

J.P. Morgan Securities Inc.

c/o Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0610

301 South College Street

Charlotte, North Carolina 28288-0610

Attention:        Asset Securitization Division

Facsimile No.: (704) 383-4012

 

  (x) If to a Swap Counterparty:

 

At the address set forth for such party in the applicable Swap.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 13.05 Severability of Provisions.

 

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement,
the Notes, the Certificate or the rights of the Holders thereof, and any such
prohibition, invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenants, agreements, provisions or
terms in any other jurisdiction.

 

124



--------------------------------------------------------------------------------

Section 13.06 Third Party Beneficiaries.

 

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party, other than the Swap Counterparties
and the Owner Trustee, shall be deemed a third party beneficiary of this
Agreement, and specifically that the Obligors are not third party beneficiaries
of this Agreement.

 

Section 13.07 Counterparts.

 

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

Section 13.08 Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

Section 13.09 No Bankruptcy Petition; Disclaimer.

 

(a) Each of the Originator, the Indenture Trustee, the Servicer, the Issuer
acting through the Owner Trustee, each Swap Counterparty (by entering into a
Swap) and each Holder (by acceptance of the applicable Securities) covenants and
agrees that, prior to the date that is one year and one day (or, if longer, the
preference period then in effect and one day) after the payment in full of all
amounts owing in respect of all outstanding Classes of Notes rated by any Rating
Agency, it will not institute against the Trust Depositor, or the Issuer, or
join any other Person in instituting against the Trust Depositor or the Issuer,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under the laws of the United States or
any state of the United States; provided, however, that nothing herein shall
prohibit the Indenture Trustee from filing proofs of claim or otherwise
participating in any such proceedings instituted by any other Person. This
Section 13.09 will survive the termination of this Agreement.

 

(b) The Issuer acknowledges and agrees that the Certificate represents a
beneficial interest in the Issuer and Loan Assets only and the Securities do not
represent an interest in any assets (other than the Loan Assets) of the Trust
Depositor (including by virtue of any deficiency claim in respect of obligations
not paid or otherwise satisfied from the Loan Assets and proceeds thereof). In
furtherance of and not in derogation of the foregoing, to the extent that the
Trust Depositor enters into other securitization transactions as contemplated in
Section 6.07, the Issuer acknowledges and agrees that it shall have no right,
title or interest in or to any assets (or interests therein), other than the
Loan Assets, conveyed or purported to be conveyed (whether by way of a sale,
capital contribution or by the granting of a Lien) by the Trust Depositor to any
Person other than the Issuer (the “Other Assets”).

 

125



--------------------------------------------------------------------------------

(c) To the extent that, notwithstanding the agreements contained in this Section
13.09, the Issuer, any Holder or any Swap Counterparty, either (i) asserts an
interest in or claim to, or benefit from any Other Assets, whether asserted
against or through the Trust Depositor or any other Person owned by the Trust
Depositor, or (ii) is deemed to have any interest, claim or benefit in or from
any Other Assets, whether by operation of law, legal process or pursuant to
applicable provisions of Insolvency Laws or otherwise (including without
limitation pursuant to Section 1111(b) of the federal Bankruptcy Code, as
amended), and whether deemed asserted against or through the Trust Depositor or
any other Person owned by the Trust Depositor, then the Issuer, each Holder by
accepting a Note or Certificate and each Swap Counterparty further acknowledges
and agrees that any such interest, claim or benefit in or from the Other Assets
is and shall be expressly subordinated to the indefeasible payment in full of
all obligations and liabilities of the Trust Depositor that, under the terms of
the documents relating to the securitization of the Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distribution under Requirements
of Law, including Insolvency Laws, and whether asserted against the Trust
Depositor or any other Person owned by the Trust Depositor), including, without
limitation, the payment of post-petition interest on such other obligations and
liabilities. This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code. Each of
the Issuer, the Holders and the Swap Counterparties is deemed to have
acknowledged and agreed that no adequate remedy at law exists for a breach of
this Section 13.09 and that the terms and provisions of this Section 13.09 may
be enforced by an action for specific performance.

 

(d) The provisions of this Section 13.09 shall be for the third party benefit of
those entitled to rely thereon and shall survive the termination of this
Agreement.

 

Section 13.10 Jurisdiction.

 

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non-exclusive jurisdiction of those
courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

 

Section 13.11 Tax Characterization.

 

Notwithstanding the provisions of Section 2.01 and Section 2.04 hereof, the
Trust Depositor and Owner Trustee agree that, for federal and State of Maryland
income tax purposes and pursuant to Treasury Regulations Section 301.7701-3(b),
in the event that the Certificate and the Class E Note are owned by a single
Holder, the Issuer is to be disregarded as an entity separate from such Holder,
and in the event that the Certificate and Class E Note are owned by more than
one Holder, the Issuer is to be treated as a partnership the partners of which
are the Holders of the Certificate and Class E Note.

 

126



--------------------------------------------------------------------------------

Section 13.12 Prohibited Transactions with Respect to the Issuer.

 

The Originator shall not:

 

(a) Provide credit to any Noteholder or Certificateholder for the purpose of
enabling such Noteholder or Certificateholder to purchase Notes or Certificate,
respectively;

 

(b) Purchase any Notes or Certificate in an agency or trustee capacity; or

 

(c) Except in its capacity as Servicer as provided in this Agreement, lend any
money to the Issuer.

 

Section 13.13 Merger or Consolidation of Originator or Servicer.

 

(a) Each of the Originator and the Servicer will keep in full force and effect
its existence, rights and franchise as a Delaware corporation, and each of the
Originator and the Servicer will obtain and preserve its qualification to do
business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and of any of the Loans and to perform its
duties under this Agreement.

 

(b) Any Person into which the Originator or the Servicer, as the case may be,
may be merged or consolidated, or any corporation resulting from such merger or
consolidation to which the Originator or the Servicer, as the case may be, is a
party, or any Person succeeding by acquisition or transfer to substantially all
of the assets and the business of the Originator or the Servicer, as the case
may be, shall be the successor to the Originator or the Servicer, as the case
may be, hereunder, without execution or filing of any paper or any further act
on the part of any of the parties hereto, notwithstanding anything herein to the
contrary.

 

(c) Upon the merger or consolidation of the Originator or the Servicer, as the
case may be, as described in this Section 13.13, the Originator or the Servicer,
as the case may be, shall provide the Indenture Trustee, each Swap Counterparty
and the Rating Agencies notice of such merger, consolidation or transfer of
substantially all of the assets and business within five Business Days after
completion of the same.

 

Section 13.14 Assignment or Delegation by the Originator.

 

Except as specifically authorized hereunder, the Originator may not convey and
assign or delegate any of its rights or obligations hereunder absent the prior
written consent of the Trust Depositor, the Trustees and each Swap Counterparty,
and any attempt to do so without such consent shall be void.

 

127



--------------------------------------------------------------------------------

Section 13.15 Limitation of Liability of Owner Trustee.

 

Wachovia Bank of Delaware, National Association acts on behalf of the Issuer
solely as Owner Trustee hereunder and not in its individual capacity, and all
Persons having any claim against the Issuer by reason of the transactions
contemplated by this Agreement or any other Transaction Document shall look only
to the Trust Estate under the Trust Agreement for payment or satisfaction
thereof. The Owner Trustee makes no representations as to the validity or
sufficiency of this Agreement, any other Transaction Document, the Notes, or of
any Loan or related documents. The Owner Trustee shall at no time have any
responsibility or liability for or with respect to the legality, validity and
enforceability of any Loan, the perfection and priority of any security interest
created by any Loan in any Collateral, the maintenance of any such perfection
and priority, or for or with respect to the sufficiency of the Trust Estate
under the Trust Agreement or its ability to generate the payments to be
distributed to the Certificateholders under the Trust Agreement or the
Noteholders under the Indenture, including, without limitation, (i) the
existence, condition and ownership of any Collateral; (ii) the existence and
enforceability of any insurance thereon; (iii) the existence and contents of any
Loan on any computer or other record thereof; (iv) the validity of the
assignment of any Loan to the Issuer or of any intervening assignment; (v) the
completeness of any Loan; (vi) the performance or enforcement of any Loan; (vii)
the compliance by the Issuer, the Trust Depositor or the Servicer with any
covenant, agreement or other obligation or the accuracy of any warranty or
representation made under any Transaction Document or in any related document;
or (viii) or any action of the Indenture Trustee or the Servicer or any
subservicer taken in the name of the Owner Trustee or the Issuer.

 

Section 13.16 No Partnership.

 

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto, and the services of the Servicer
shall be rendered as an independent contractor and not as agent for the Holders.

 

Section 13.17 Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

Section 13.18 Acts of Noteholders.

 

Except as otherwise specifically provided herein, whenever Noteholder action,
consent or approval is required under this Agreement, such action, consent or
approval shall be deemed to have been taken or given on behalf of, and shall be
binding upon, all Noteholders if the Required Holders agree to take such action
or give such consent or approval.

 

Section 13.19 Duration of Agreement.

 

This Agreement shall continue in existence and effect until terminated as herein
provided.

 

128



--------------------------------------------------------------------------------

Section 13.20 Servicer Assignment and Resignation.

 

The Servicer shall not assign its rights and duties under this Agreement (other
than in connection with a subservicing arrangement) nor resign from the
obligations and duties hereby imposed on it as Servicer except (i) by mutual
consent of the Servicer, the Indenture Trustee, the Swap Counterparties and the
Required Holders, (ii) in connection with a merger, conversion or consolidation
permitted pursuant to Section 13.13 (in which case the Person resulting from the
merger, conversion or consolidation shall be the successor of the Servicer),
(iii) in connection with an assignment permitted pursuant to Section 13.13 (in
which case the assignee shall be the successor of the Servicer), or (iv) upon
the Servicer’s determination that its duties hereunder are no longer permissible
under Requirements of Law or administrative determination and such incapacity
cannot be cured by the Servicer. Any such determination permitting the
resignation of the Servicer shall be evidenced by a written Opinion of Counsel
to such effect delivered to the Indenture Trustee, which Opinion of Counsel
shall be in form and substance reasonably acceptable to the Indenture Trustee.
No such resignation shall become effective until a successor has assumed the
Servicer’s responsibilities and obligations hereunder in accordance with Section
8.03.

 

Section 13.21 Limited Recourse.

 

The obligations of the Trust Depositor, the Originator and the Servicer under
this Agreement are solely the obligations of the Trust Depositor, the Originator
and the Servicer. No recourse shall be had for the payment of any amount owing
by the Trust Depositor, the Originator, and the Servicer under this Agreement or
for the payment by the Trust Depositor, the Originator and the Servicer of any
fee in respect hereof or any other obligation or claim of or against the Trust
Depositor, the Originator and the Servicer arising out of or based upon this
Agreement, against any employee, officer, director, Affiliate, shareholder,
partner or member of the Trust Depositor, the Originator and the Servicer or
against the employee, officer, director, shareholder, partner or member or any
Affiliate of such Person. The provisions of this Section 13.21 shall survive
termination of this Agreement.

 

Section 13.22 Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure.
“Tax treatment” and “tax structure” shall have the same meaning as such terms
have for purposes of Treasury Regulation Section 1.6011-4.

 

Section 13.23 Alternative Exchange Listing.

 

In the event that the Issuer is required to prepare financial statements in
accordance with the International Financial Reporting Standards as a condition
of the continued listing of the Offered Notes on the Irish Stock Exchange, the
Issuer may terminate the listing of the Offered Notes on such exchange and, if
such listing is so terminated, the Issuer shall use its best commercially
reasonable efforts to obtain the listing of the Offered Notes on an exchange
that is

 

129



--------------------------------------------------------------------------------

a member of the International Federation of Stock Exchanges and is organized or
incorporated in a state that is a member of the Organization for Economic
Cooperation and Development; provided that the Issuer shall not be required to
obtain such a replacement listing if maintaining such a listing would require
the Issuer to restate its accounts or would otherwise be unduly burdensome or
costly to the Issuer.

 

[Remainder of Page Intentionally Left Blank.]

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

ACAS BUSINESS LOAN TRUST 2004-1 By:   WACHOVIA BANK OF DELAWARE, NATIONAL
ASSOCIATION, not in its individual capacity but solely as the Owner Trustee on
behalf of the Issuer By:  

/s/ Steve A. Finklea

Name:

 

Steve A. Finklea, CCTS

Title:

 

Vice President

ACAS BUSINESS LOAN LLC, 2004-1, as the

Trust Depositor

By:  

/s/ John Erickson

Name:

 

John Erickson

Title:

 

Vice President

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer and as the Originator

By:  

/s/ John Erickson

Name:

 

John Erickson

Title:

 

Executive Vice President, Chief Financial

Officer and Secretary

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the Indenture Trustee and the

Backup Servicer

By:  

/s/ Joe Nardi

Name:

 

Joe Nardi

Title:

 

Vice President

 



--------------------------------------------------------------------------------

ANNEX A

 

Diversity Score Calculation

 

The Diversity Score for the Loans is calculated by summing each of the Industry
Diversity Scores, which are calculated as follows:

 

(i) An “Obligor Par Amount” is calculated for each Obligor represented in the
Loan Pool by summing the Outstanding Loan Balance of each Loan in the Loan Pool
of that Obligor or any Affiliate of that Obligor.

 

(ii) An “Average Par Amount” is calculated by summing the Obligor Par Amounts
and dividing by the number of Obligors represented. For purposes of calculating
the number of Obligors, any Obligors which are Affiliates will be considered one
Obligor.

 

(iii) An “Equivalent Unit Score” is calculated for each Obligor represented in
the Loan Pool by taking the lesser of (a) one and (b) the Obligor Par Amount for
such Obligor divided by the Average Par Amount. For purposes of calculating the
Equivalent Unit Score, any Obligors which are Affiliates will be considered one
Obligor.

 

(iv) An “Aggregate Industry Equivalent Unit Score” is then calculated for each
of the Moody’s industrial classification groups by summing the Equivalent Unit
Scores for each Obligor in the industry.

 

(v) An “Industry Diversity Score” is then established by reference to the
Diversity Score Table shown below for the related Aggregate Industry Equivalent
Unit Score. If any Aggregate Industry Equivalent Unit Score falls between any
two scores then the applicable Industry Diversity Score will be the lower of the
two Industry Diversity Scores.

 

(vi) Defaulted Loans shall be excluded from the calculation of the Diversity
Score.

 

L-1



--------------------------------------------------------------------------------

Diversity Score Table

 

Aggregate
Industry
Equivalent

Unit Score

--------------------------------------------------------------------------------

 

Diversity

Score

--------------------------------------------------------------------------------

 

Aggregate
Industry
Equivalent

Unit Score

--------------------------------------------------------------------------------

 

Diversity

Score

--------------------------------------------------------------------------------

 

Aggregate
Industry
Equivalent

Unit Score

--------------------------------------------------------------------------------

 

Diversity

Score

--------------------------------------------------------------------------------

 

Aggregate
Industry
Equivalent

Unit Score

--------------------------------------------------------------------------------

 

Diversity

Score

--------------------------------------------------------------------------------

0.0000

  0.0000   5.0500   2.7000   10.1500   4.0200   15.2500   4.5300

0.0500

  0.1000   5.1500   2.7333   10.2500   4.0300   15.3500   4.5400

0.1500

  0.2000   5.2500   2.7667   10.3500   4.0400   15.4500   4.5500

0.2500

  0.3000   5.3500   2.8000   10.4500   4.0500   15.5500   4.5600

0.3500

  0.4000   5.4500   2.8333   10.5500   4.0600   15.6500   4.5700

0.4500

  0.5000   5.5500   2.8667   10.6500   4.0700   15.7500   4.5800

0.5500

  0.6000   5.6500   2.9000   10.7500   4.0800   15.8500   4.5900

0.6500

  0.7000   5.7500   2.9333   10.8500   4.0900   15.9500   4.6000

0.7500

  0.8000   5.8500   2.9667   10.9500   4.1000   16.0500   4.6100

0.8500

  0.9000   5.9500   3.0000   11.0500   4.1100   16.1500   4.6200

0.9500

  1.0000   6.0500   3.0250   11.1500   4.1200   16.2500   4.6300

1.0500

  1.0500   6.1500   3.0500   11.2500   4.1300   16.3500   4.6400

1.1500

  1.1000   6.2500   3.0750   11.3500   4.1400   16.4500   4.6500

1.2500

  1.1500   6.3500   3.1000   11.4500   4.1500   16.5500   4.6600

1.3500

  1.2000   6.4500   3.1250   11.5500   4.1600   16.6500   4.6700

1.4500

  1.2500   6.5500   3.1500   11.6500   4.1700   16.7500   4.6800

1.5500

  1.3000   6.6500   3.1750   11.7500   4.1800   16.8500   4.6900

1.6500

  1.3500   6.7500   3.2000   11.8500   4.1900   16.9500   4.7000

1.7500

  1.4000   6.8500   3.2250   11.9500   4.2000   17.0500   4.7100

1.8500

  1.4500   6.9500   3.2500   12.0500   4.2100   17.1500   4.7200

1.9500

  1.5000   7.0500   3.2750   12.1500   4.2200   17.2500   4.7300

2.0500

  1.5500   7.1500   3.3000   12.2500   4.2300   17.3500   4.7400

2.1500

  1.6000   7.2500   3.3250   12.3500   4.2400   17.4500   4.7500

2.2500

  1.6500   7.3500   3.3500   12.4500   4.2500   17.5500   4.7600

2.3500

  1.7000   7.4500   3.3750   12.5500   4.2600   17.6500   4.7700

2.4500

  1.7500   7.5500   3.4000   12.6500   4.2700   17.7500   4.7800

2.5500

  1.8000   7.6500   3.4250   12.7500   4.2800   17.8500   4.7900

2.6500

  1.8500   7.7500   3.4500   12.8500   4.2900   17.9500   4.8000

2.7500

  1.9000   7.8500   3.4750   12.9500   4.3000   18.0500   4.8100

2.8500

  1.9500   7.9500   3.5000   13.0500   4.3100   18.1500   4.8200

2.9500

  2.0000   8.0500   3.5250   13.1500   4.3200   18.2500   4.8300

3.0500

  2.0333   8.1500   3.5500   13.2500   4.3300   18.3500   4.8400

3.1500

  2.0667   8.2500   3.5750   13.3500   4.3400   18.4500   4.8500

3.2500

  2.1000   8.3500   3.6000   13.4500   4.3500   18.5500   4.8600

3.3500

  2.1333   8.4500   3.6250   13.5500   4.3600   18.6500   4.8700

3.4500

  2.1667   8.5500   3.6500   13.6500   4.3700   18.7500   4.8800

3.5500

  2.2000   8.6500   3.6750   13.7500   4.3800   18.8500   4.8900

3.6500

  2.2333   8.7500   3.7000   13.8500   4.3900   18.9500   4.9000

3.7500

  2.2667   8.8500   3.7250   13.9500   4.4000   19.0500   4.9100

 

L-2



--------------------------------------------------------------------------------

Aggregate
Industry
Equivalent

Unit Score

--------------------------------------------------------------------------------

 

Diversity

Score

--------------------------------------------------------------------------------

 

Aggregate
Industry
Equivalent

Unit Score

--------------------------------------------------------------------------------

 

Diversity

Score

--------------------------------------------------------------------------------

 

Aggregate
Industry
Equivalent

Unit Score

--------------------------------------------------------------------------------

 

Diversity

Score

--------------------------------------------------------------------------------

 

Aggregate
Industry
Equivalent

Unit Score

--------------------------------------------------------------------------------

 

Diversity

Score

--------------------------------------------------------------------------------

3.8500

  2.3000   8.9500   3.7500   14.0500   4.4100   19.1500   4.9200

3.9500

  2.3333   9.0500   3.7750   14.1500   4.4200   19.2500   4.9300

4.0500

  2.3667   9.1500   3.8000   14.2500   4.4300   19.3500   4.9400

4.1500

  2.4000   9.2500   3.8250   14.3500   4.4400   19.4500   4.9500

4.2500

  2.4333   9.3500   3.8500   14.4500   4.4500   19.5500   4.9600

4.3500

  2.4667   9.4500   3.8750   14.5500   4.4600   19.6500   4.9700

4.4500

  2.5000   9.5500   3.9000   14.6500   4.4700   19.7500   4.9800

4.5500

  2.5333   9.6500   3.9250   14.7500   4.4800   19.8500   4.9900

4.6500

  2.5667   9.7500   3.9500   14.8500   4.4900   19.9500   5.0000

4.7500

  2.6000   9.8500   3.9750   14.9500   4.5000        

4.8500

  2.6333   9.9500   4.0000   15.0500   4.5100        

4.9500

  2.6667   10.0500   4.0100   15.1500   4.5200        

 

L-3



--------------------------------------------------------------------------------

 

EXHIBITS TO

TRANSFER AND SERVICING AGREEMENT

 

EXHIBIT A    Form of Assignment EXHIBIT B    Form of Closing Certificate of
Trust Depositor EXHIBIT C    Form of Closing Certificate of Servicer/Originator
EXHIBIT D-1    Form of Initial Certification EXHIBIT D-2    Form of Final
Certification EXHIBIT E    Form of Request for Release of Documents EXHIBIT F   
[RESERVED] EXHIBIT G    List of Loans EXHIBIT H    Form of Quarterly Servicer
Report EXHIBIT I    Form of Subsequent Transfer Agreement EXHIBIT J    Form of
Subsequent Purchase Agreement EXHIBIT K    Credit and Collection Policy EXHIBIT
L    List of Subordinated Loans

 



--------------------------------------------------------------------------------

 

EXHIBIT A

to Transfer and

Servicing Agreement

 

FORM OF ASSIGNMENT

(ACAS Business Loan Trust 2004-1)

 

Pursuant to and in accordance with the Transfer and Servicing Agreement (as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time, the “Transfer and Servicing Agreement”), dated as of
December 2, 2004, made by and among ACAS Business Loan LLC, 2004-1, as the Trust
Depositor (the “Trust Depositor”), American Capital Strategies, Ltd., as the
Servicer and as the Originator, Wells Fargo Bank, National Association, as the
Indenture Trustee and the Backup Servicer, and the ACAS Business Loan Trust
2004-1 (the “Issuer”), as the assignee thereunder, the undersigned does hereby
sell, transfer, convey, assign, set over and otherwise convey to the Issuer (i)
the Initial Loans and all Collections and other monies due or to become due in
payment of such Loans on and after the Initial Cut-Off Date, including any
Prepayment amounts, any Prepayment Premiums, any Late Charges, any payments in
respect of a casualty or early termination, any Insurance Proceeds and any
Liquidation Proceeds received with respect to the foregoing, (ii) the Collateral
related to such Loans (to the extent the Originator, other than solely in its
capacity as collateral agent under any loan agreement with an Obligor, has been
granted a Lien thereon), including the security interest of the Trust Depositor
in such Collateral, all proceeds from any sale or other disposition of such
Collateral and all Insurance Policies, (iii) the Loan Files and all documents
and records (including computer records) relating thereto, (iv) all guarantees,
indemnities, warranties and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Loans, (v)
the Trust Accounts and all Trust Account Property (to the extent of the Trust
Depositor’s interest if any therein), and (vi) all income, payments, products,
proceeds and other benefits of any and all of the foregoing.

 

Capitalized terms used but not defined herein shall have the meanings given such
terms in the Transfer and Servicing Agreement.

 

This Assignment is made pursuant to and in reliance upon the representations and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this [    ] day of December, 2004.

 

ACAS BUSINESS LOAN LLC, 2004-1 By:    

Name:

 

John Erickson

Title:

 

Vice President

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

to Transfer and

Servicing Agreement

 

FORM OF CLOSING CERTIFICATE OF TRUST DEPOSITOR

(ACAS Business Loan Trust 2004-1)

 

The undersigned certifies that he is the Vice President of ACAS Business Loan
LLC, 2004-1, a Delaware limited liability company, as the Trust Depositor (the
“Trust Depositor”), and that, in the capacity as such officer, is duly
authorized to execute and deliver this certificate on behalf of the Trust
Depositor in connection with the Transfer and Servicing Agreement (such
agreement as amended, modified, waived, supplemented or restated from time to
time, the “Agreement”), dated as of December 2, 2004, by and among ACAS Business
Loan Trust 2004-1, as the Issuer, the Trust Depositor, as the Trust Depositor,
Wells Fargo Bank, National Association, as the Indenture Trustee and as the
Backup Servicer, and American Capital Strategies, Ltd., as the Originator and as
the Servicer (all capitalized terms used herein without definition have the
respective meanings set forth in the Agreement), and further certifies in his
capacity as such officer as follows (it being understood that these
certifications are being relied upon by, among others, the Initial Purchaser and
its counsel in connection with the Initial Purchaser’s undertakings in
connection with the subject transactions):

 

1. Attached hereto as Annex I is a true and correct copy of the Certificate of
Formation of the Trust Depositor, together with all amendments thereto as in
effect on the date hereof, which documents were in full force and effect on
December [    ], 2004, and at all times subsequent thereto, and no other
amendments have been authorized by the members or managers of the Trust
Depositor.

 

2. Attached hereto as Annex II is a Certificate of the Secretary of State of the
State of Delaware, dated December [    ], 2004, stating that the Trust Depositor
is duly formed under the laws of the State of Delaware and is in good standing,
and a Certificate of the State of Maryland, dated December [    ], 2004, stating
that the Trust Depositor is in good standing as a foreign limited liability
company in the State of Maryland.

 

3. Attached hereto as Annex III is a true and correct copy of the Limited
Liability Company Operating Agreement of the Trust Depositor, together with all
amendments thereto in effect on the date hereof, which documents were in full
force and effect on December [    ], 2004, and at all times subsequent thereto.

 

4. Attached hereto as Annex IV is a true and correct copy of resolutions adopted
pursuant to the unanimous written consent of the Board of Managers of the Trust
Depositor relating to the authorization, execution, delivery and performance of
(among other things) the Agreement and the other Transaction Documents. Said
resolutions have not been amended, modified, annulled or revoked, and the same
were in full force and effect on December [    ], 2004,

 

B-1



--------------------------------------------------------------------------------

and at all times subsequent thereto, and said resolutions are the only
resolutions relating to these matters which have been adopted by the Board of
Managers.

 

5. Each person named on Annex V attached hereto is a duly elected, qualified and
incumbent officer of the Trust Depositor and the signature set forth opposite
his name on such Annex V is that person’s genuine signature.

 

6. No event with respect to the Trust Depositor has occurred and is continuing
that would constitute an Event of Default or an event that, with notice or the
passage of time or both, would become an Event of Default as defined in the
Transaction Documents.

 

7. All federal, state and local taxes of the Trust Depositor due and owing as of
the date hereof have been paid or adequate provisions for the payment thereof
have been made.

 

8. All representations and warranties of the Trust Depositor contained in the
Transaction Documents or any other related documents, or in any document,
certificate or financial or other statement delivered in connection therewith,
are true and correct in all material respects as of the date hereof.

 

9. There is no action, investigation or proceeding pending or, to our knowledge,
threatened against the Trust Depositor before any court, administrative agency
or other tribunal (a) asserting the invalidity of the Transaction Documents; (b)
seeking to prevent the consummation of any of the transactions contemplated by
the Transaction Documents; or (c) which is likely to materially and adversely
affect the Trust Depositor’s performance of its obligations under, or the
validity or enforceability of, the Transaction Documents.

 

10. No consent, approval, authorization or order of, and no notice to or filing
with, any governmental agency or body or state or federal court is required to
be obtained by the Trust Depositor for the Trust Depositor’s consummation of the
transactions contemplated by the Transaction Documents, except such as have been
obtained or made and such as may be required under the blue sky laws of any
jurisdiction in connection with the issuance and sale of the Securities.

 

11. The Trust Depositor is not a party to any agreements or instruments
evidencing or governing indebtedness for money borrowed or by which the Trust
Depositor or its property is bound (other than the Transaction Documents).

 

12. None of (a) the Originator’s transfer and assignment of the Loan Assets to
the Trust Depositor; (b) the Trust Depositor’s concurrent transfer and
assignment of the Loan Assets to the Issuer; (c) the Trust Depositor’s execution
and delivery of the Transaction Documents; nor (d) the Trust Depositor’s
consummation of any of the transactions contemplated by the Transaction
Documents, will violate or conflict with any agreement or instrument to which
the Trust Depositor is a party or by which it or its property is otherwise
bound.

 

B-2



--------------------------------------------------------------------------------

13. In connection with the transfer of Loans and related Collateral contemplated
in the Transaction Documents, the Trust Depositor (a) is not making such
transfer with the actual intent to hinder, delay or defraud any creditor of the
Trust Depositor; (b) is not receiving less than a reasonably equivalent value in
exchange for such transfer; (c) is not on the date hereof insolvent (nor will it
become insolvent as a result thereof); (d) is not engaged (or about to engage)
in a business or transaction for which it has unreasonably small capital; and
(e) does not intend to incur or believe it will incur debts beyond its ability
to pay when matured.

 

14. Each of the agreements and conditions of the Trust Depositor to be performed
on or before the Closing Date pursuant to the Transaction Documents have been
performed in all material respects.

 

15. The Trust Depositor has not executed for filing any UCC financing statements
listing the Loan Assets as collateral other than financing statements (a)
relating to the transactions contemplated in the Agreement or (b) filed in
connection with the CP Transaction, which financing statements, with respect to
the Loan Assets, shall be released on or before the Closing Date.

 

16. To the best of my knowledge after reasonable investigation, since the
respective dates as of which information is given in the Offering Memorandum,
there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, results of operations, business affairs or
business prospects of the Trust Depositor, whether or not arising in the
ordinary course of business, or in the ability of the Trust Depositor to perform
its obligations under the Purchase Agreement or under the Transaction Documents
or in the characteristics of the Loans.

 

17. Nothing has come to the attention of the Trust Depositor that would lead it
to believe that the Offering Memorandum, and any amendment thereof or supplement
thereto, or any Additional Offering Documents (as defined in the Purchase
Agreement), as of the date of such agreement and as of the Closing Date,
contained an untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

* * * *

 

IN WITNESS WHEREOF, I have affixed my signature hereto this [    ]th day of
December, 2004.

 

By:    

Name:

 

John Erickson

Title:

 

Vice President

 

B-3



--------------------------------------------------------------------------------

 

ANNEX I

to Closing Certificate of

Trust Depositor

 

CERTIFICATE OF FORMATION

 

Annex I-1



--------------------------------------------------------------------------------

 

ANNEX II

to Closing Certificate of

Trust Depositor

 

GOOD STANDING CERTIFICATES

 

Annex II-1



--------------------------------------------------------------------------------

 

ANNEX III

to Closing Certificate of

Trust Depositor

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

Annex III-1



--------------------------------------------------------------------------------

 

ANNEX IV

to Closing Certificate of

Trust Depositor

 

RESOLUTIONS

 

Annex IV-1



--------------------------------------------------------------------------------

 

ANNEX V

to Closing Certificate of

Trust Depositor

 

INCUMBENCY OF SIGNING OFFICERS

 

Name of Officer

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

Malon Wilkus   

President

 

--------------------------------------------------------------------------------

John R. Erickson   

Vice President, Treasurer and Secretary

 

--------------------------------------------------------------------------------

Ira J. Wagner   

Vice President

 

--------------------------------------------------------------------------------

Thomas A. McHale   

Vice President and Assistant Secretary

 

--------------------------------------------------------------------------------

Richard E. Konzmann   

Vice President and Assistant Secretary

 

--------------------------------------------------------------------------------

Cydonii V. Fairfax   

Vice President and Assistant Secretary

 

--------------------------------------------------------------------------------

 

Annex V-1



--------------------------------------------------------------------------------

 

EXHIBIT C

to Transfer and

Servicing Agreement

 

FORM OF CLOSING CERTIFICATE OF SERVICER/ORIGINATOR

(ACAS Business Loan Trust 2004-1)

 

The undersigned certifies that he is the Executive Vice President, Chief
Financial Officer and Secretary of American Capital Strategies, Ltd. (“American
Capital”), and that, in the capacity as such officer, he/she is duly authorized
to execute and deliver this certificate on behalf of American Capital, as the
Originator and as the Servicer, in connection with the Transfer and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), dated as of December 2, 2004, by and among
American Capital, as the Originator and as the Servicer, ACAS Business Loan LLC,
2004-1, as the Trust Depositor, Wells Fargo Bank, National Association, as the
Indenture Trustee and as the Backup Servicer, and ACAS Business Loan Trust
2004-1, as the Issuer (all capitalized terms used herein without definition
having the respective meanings set forth in the Agreement) and further certifies
in his capacity as such officer as follows (it being understood that these
certifications are being relied upon by, among others, the Initial Purchaser and
its counsel in connection with the Initial Purchaser’s undertakings in
connection with the subject transactions):

 

1. Attached hereto as Annex I is a true and correct copy of the Second Amended
and Restated Certificate of Incorporation of American Capital (the “Certificate
of Incorporation”), together with all amendments thereto as in effect on the
date hereof, which documents were in full force and effect on May 4, 2000, and
at all times subsequent thereto, and no other amendments have been authorized by
the Board of Directors or shareholders of American Capital.

 

2. Attached hereto as Annex II is a Certificate of the Secretary of State of the
State of Delaware, dated December [    ], 2004, stating that American Capital is
duly incorporated under the laws of the State of Delaware and is in good
standing, and a Certificate of the State of Maryland, dated December [    ],
2004, stating that American Capital Strategies, Ltd. is in good standing as a
foreign corporation in the State of Maryland.

 

3. Attached hereto as Annex III is a true and correct copy of the Second Amended
and Restated Bylaws of American Capital, dated as of August 12, 1997, together
with all amendments thereto, which were in full force and effect on August 12,
1997, and at all times subsequent thereto.

 

4. Attached hereto as Annex IV is a true and correct copy of resolutions adopted
pursuant to the unanimous written consent of the Board of Directors of American
Capital on December [    ], 2004 relating to the authorization, execution,
delivery and performance of (among other things) the Agreement and the other
Transaction Documents. Said resolutions

 

C-1



--------------------------------------------------------------------------------

have not been amended, modified, annulled or revoked, and the same were in full
force and effect on December [    ], 2004, and at all times subsequent thereto,
and said resolutions are the only resolutions relating to these matters which
have been adopted by the Board of Directors.

 

5. Each person named on Annex V attached hereto is a duly elected, qualified and
incumbent officer of the American Capital and the signature set forth opposite
his name on such Annex V is that person’s genuine signature.

 

6. No event with respect to American Capital has occurred and is continuing that
would constitute an Event of Default or Servicer Default or an event that, with
notice or the passage of time, would constitute an Event of Default or Servicer
Default as defined in the Transaction Documents.

 

7. All federal, state and local taxes of American Capital due and owing as of
the date hereof have been paid or adequate provisions for the payment thereof
have been made.

 

8. All representations and warranties of American Capital contained in the
Transaction Documents or in any document, certificate or financial or other
statement delivered in connection therewith are true and correct in all material
respects as of the date hereof.

 

9. There is no action, investigation or proceeding pending or, to my knowledge,
threatened against American Capital before any court, administrative agency or
other tribunal (a) asserting the invalidity of any Transaction Document to which
American Capital is a party; (b) seeking to prevent the consummation of any of
the transactions contemplated by the Transaction Documents; or (c) that is
likely to materially and adversely affect American Capital’s performance of its
obligations under, or the validity or enforceability of, the Transaction
Documents.

 

10. No consent, approval, authorization or order of, and no notice to or filing
with, any governmental agency or body or state or federal court is required to
be obtained by American Capital for its consummation of the transactions
contemplated by the Transaction Documents, except such as have been obtained or
made and such as may be required under the blue sky laws of any jurisdiction in
connection with the issuance and sale of the Securities.

 

11. None of (a) American Capital’s transfer and assignment of the Loan Assets to
the Trust Depositor; (b) American Capital’s entering into of the Transaction
Documents; nor (c) American Capital’s consummation of any of the transactions
contemplated in the Transaction Documents, will violate or conflict with any
agreement or instrument to which American Capital is a party or by which it or
its property is otherwise bound.

 

12. In connection with the transfers of Loans and related Collateral
contemplated in the Transaction Documents, American Capital (a) is not making
such transfer with actual intent to hinder, delay or defraud any creditor of
American Capital; (b) is not receiving less than a reasonably equivalent value
in exchange for such transfer; (c) is not on the date hereof insolvent (nor will
American Capital become insolvent as a result thereof); (d) is not engaged (or
about to

 

C-2



--------------------------------------------------------------------------------

engage) in a business or transaction for which it has unreasonably small
capital; and (e) does not intend to incur or believe it will incur debts beyond
its ability to pay when matured.

 

13. Each of the agreements and conditions of American Capital to be performed or
satisfied on or before the Closing Date under the Transaction Documents has been
performed or satisfied in all material respects.

 

14. American Capital has not executed for filing any UCC financing statements
listing the Loan Assets as collateral other than financing statements (a)
relating to the transactions contemplated in the Agreement or (b) filed in
connection with the CP Transaction, which financing statements, with respect to
the Loan Assets, shall be released on or before the Closing Date. All of
American Capital’s indebtedness to NCB Development Corporation has been
satisfied in full and all security interests of NCB Development Corporation
against American Capital have been terminated or released.

 

15. To the best of my knowledge after reasonable investigation, since the
respective dates as of which information is given in the Offering Memorandum,
there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, results of operations, business affairs or
business prospects of American Capital, whether or not arising in the ordinary
course of business, or in the ability of American Capital to perform its
obligations under the Purchase Agreement or under the Transaction Documents or
in the characteristics of the Loans.

 

16. Nothing has come to the attention of American Capital that would lead it to
believe that the Offering Memorandum, and any amendment thereof or supplement
thereto, or any Additional Offering Documents (as defined in the Purchase
Agreement), as of the date of such agreement and as of the Closing Date,
contained an untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

* * * *

 

IN WITNESS WHEREOF, I have affixed my signature hereto this [    ]th day of
December, 2004.

 

By:

   

Name:

 

John Erickson

Title:

 

Executive Vice President, Chief

Financial Officer and Secretary

 

C-3



--------------------------------------------------------------------------------

 

ANNEX I

to Closing Certificate of

Servicer/Originator

 

CERTIFICATE OF INCORPORATION

 

Annex I-1



--------------------------------------------------------------------------------

 

ANNEX II

to Closing Certificate of

Servicer/Originator

 

GOOD STANDING CERTIFICATES

 

Annex II-1



--------------------------------------------------------------------------------

 

ANNEX III

to Closing Certificate of

Servicer/Originator

 

BYLAWS

 

Annex III-1



--------------------------------------------------------------------------------

 

ANNEX IV

to Closing Certificate of

Servicer/Originator

 

RESOLUTIONS

 

Annex IV-1



--------------------------------------------------------------------------------

 

ANNEX V

to Closing Certificate of

Servicer/Originator

 

INCUMBENCY OF SIGNING OFFICERS

 

NAME

--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

  

SIGNATURE

--------------------------------------------------------------------------------

Malon Wilkus

   President, Chairman and Chief Executive Officer     

John R. Erickson

   Executive Vice President, Chief Financial Officer and Secretary     

Ira J. Wagner

   Executive Vice President and Chief Operating Officer     

Thomas A. McHale

   Vice President, Finance and Investor Relations and Assistant Secretary     

Richard E. Konzmann

   Vice President, Accounting and Financial Reporting and Assistant Secretary   
 

Cydonii V. Fairfax

   Vice President, Associate General Counsel and Assistant Secretary     

 

Annex V-1



--------------------------------------------------------------------------------

 

EXHIBIT D-1

to Transfer and

Servicing Agreement

 

FORM OF INITIAL CERTIFICATION

 

date

 

ACAS Business Loan LLC, 2004-1

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

 

American Capital Strategies, Ltd.

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

 

Wachovia Bank, National Association,

as Swap Counterparty

301 South College Street, NC0600

Charlotte, North Carolina 28202-0600

Attention:

   Bruce M. Young      Senior Vice President, Risk Management

 

Re: Transfer and Servicing Agreement - ACAS Business Loan Trust 2004-1

 

Ladies and Gentlemen:

 

In accordance with Section 2.08 of the above-captioned Transfer and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Indenture Trustee,
hereby certifies that, except as noted on the attachment hereto, if any (the
“Loan Exception Report”), it has received each of the documents required to be
delivered to it pursuant to Section 2.07 of the Agreement with respect to each
Loan listed in the List of Loans, and the documents contained therein appear to
bear original signatures. Capitalized but undefined terms have the meanings set
forth in the Agreement.

 

The Indenture Trustee has made no independent examination of any such documents
beyond the review specifically required in the above-referenced Agreement.

 

D-1-1



--------------------------------------------------------------------------------

The Indenture Trustee makes no representations as to: (i) the validity,
legality, sufficiency, enforceability or genuineness of any such documents or
any of the Loans identified on the List of Loans, or (ii) the collectibility,
insurability, effectiveness or suitability of any such Loan.

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION, as the Indenture

Trustee

By:

   

Name:

   

Title:

   

 

D-1-2



--------------------------------------------------------------------------------

 

EXHIBIT D-2

to Transfer and

Servicing Agreement

 

FORM OF FINAL CERTIFICATION

 

date

 

ACAS Business Loan LLC, 2004-1

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

 

American Capital Strategies, Ltd.

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

 

Wachovia Bank, National Association,

as Swap Counterparty

301 South College Street, NC0600

Charlotte, North Carolina 28202-0600

Attention:

   Bruce M. Young      Senior Vice President, Risk Management

 

Re: Transfer and Servicing Agreement - ACAS Business Loan Trust 2004-1

 

Ladies Gentlemen:

 

In accordance with Section 2.08 of the above-captioned Transfer and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Indenture Trustee,
hereby certifies that, except as noted on the attachment hereto, as to each Loan
listed in the List of Loans (other than any Loan paid in full or listed on the
attachment hereto) it has reviewed the documents delivered to it pursuant to
Section 2.07 of the Agreement and has determined that (i) all such documents are
in its possession, (ii) such documents have been reviewed by it and have not
been mutilated, damaged, torn or otherwise physically altered and relate to such
Loan and (iii) based on its examination, and only as to the foregoing documents,
the information set forth in the List of Loans respecting such Loan is correct.
The Indenture Trustee has made no independent

 

D-2-1



--------------------------------------------------------------------------------

examination or inquiry of such documents beyond the review specifically required
in the Agreement.

 

The Indenture Trustee makes no representations as to: (i) the validity,
legality, enforceability or genuineness of any such documents or any of the
Loans identified on the List of Loans, (ii) the collectibility, insurability,
effectiveness or suitability of any such Loan, or (iii) the compliance by such
documents with statutory or regulatory guidelines.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Indenture
Trustee By:    

Name:

   

Title:

   

 

D-2-2



--------------------------------------------------------------------------------

 

EXHIBIT E

to Transfer and

Servicing Agreement

 

FORM OF REQUEST FOR RELEASE OF DOCUMENTS

(ACAS Business Loan Trust 2004-1)

 

To: Wells Fargo Bank, National Association, as the Indenture Trustee

 

Re: Transfer and Servicing Agreement - ACAS Business Loan Trust 2004-1

 

In connection with the administration of the pool of Loans held by you, we
request the release, and acknowledge receipt, of the (Indenture Trustee’s
Document File/specify document) for the Loan described below, for the reason
indicated.

 

Obligor’s Name, Address & Zip Code:

 

Loan Number:

 

Reason for Requesting Documents (check one)

 

¨ 1.

  

Loan paid in full

 

(Servicer hereby certifies that all amounts received in connection therewith
have been credited to the Collection Account.)

¨ 2.

  

Loan liquidated

 

(Servicer hereby certifies that all proceeds of foreclosure, insurance or other
liquidation have been finally received and credited to the Collection Account.)

¨ 3.

   Loan in foreclosure

¨ 4.

   Loan repurchased (Servicer hereby certifies that the repurchase price to the
extent required has been credited to the Collection Account and/or remitted to
the Indenture Trustee for deposit into the Note Distribution Account pursuant to
the Transfer and Servicing Agreement.)

¨ 5.

   Loan substituted (Servicer hereby certifies that one or more Substitute
Loan(s) has been provided pursuant to the Transfer and Servicing Agreement.)

¨ 6.

   Other.

 

E-1



--------------------------------------------------------------------------------

If box 1, 2, 4 or 5 above is checked, and if all or part of the Indenture
Trustee’s document file was previously released to us, please release to us our
previous receipt on file with you, as well as any additional documents in your
possession relating to the above specified Loan.

 

If box 3 or 6 above is checked, we agree to return all of the above documents to
you when our need therefor no longer exists.

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer

By:    

Name:

 

John Erickson

Title:

  Executive Vice President, Chief Financial
Officer and Secretary Date:    

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT F

to Transfer and

Servicing Agreement

 

[RESERVED]

 

F-1



--------------------------------------------------------------------------------

9       Any amount to the Reserve Fund which will equal the Required Reserve
Amount

   _____________                         

10     [reserved]

   _____________                         

11     [reserved]

   _____________                         

12     Amounts not paid by Originator and due in respect of Irish Stock Exchange
Listing

   _____________                         

13     Any unpaid Servicer Advances relating to interest

   _____________                         

14     Any unpaid swap breakage cost to Swap Counterparties

   _____________                         

15     Other amounts to the Indenture Trustee, Backup Servicer and Owner Trustee
plus Additional Servicing Fee

   _____________                         

16     Excess Interest Collections to the Certificateholders

   _____________                         

PRINCIPAL ALLOCATIONS

   _____________                         

Excess Interest Collections after allocating payments

   _____________                         

Total

   _____________                         

1       Certain amounts to reimburse Servicer Advances relating to principal

   _____________                         

2       During the Replenishment Period, first, if any Additional Principal
Amount remains unpaid after application of Interest Collections pursuant to
clause 8 of Interest Allocations, to the Noteholders in payment of the
Additional Principal Amount, in accordance with the order of priority set forth
under such clause Eighth, and second, all remaining Principal Collections shall
be deposited to the Principal Collection Account for reinvestment in Additional
Loans

   _____________                         

3       Amounts to the Class A, first, an amount equal to any unpaid Class A
Interest Amount for the related Interest Accrual Period and any unpaid Class A
Interest Shortfall, second, until the Outstanding Principal Balance is reduced
to zero

   _____________                         

 

H-5



--------------------------------------------------------------------------------

4       Amounts to the Class B, first, an amount equal to any unpaid Class B
Interest Amount for the related Interest Accrual Period and any unpaid Class B
Interest Shortfall, second, the Class B Accrued Payable to the extent not
previously paid

   _____________                         

5       Amounts to the Class B until the Outstanding Principal Balance is
reduced to zero

   _____________                         

6       Amounts to the Class C, first, an amount equal to any unpaid Class C
Interest Amount for the related Interest Accrual Period and any unpaid Class C
Interest Shortfall, second, the Class C Accrued Payable to the extent not
previously paid

   _____________                         

7       Amounts to the Class C until the Outstanding Principal Balance is
reduced to zero

   _____________                         

8       Any unpaid Servicer Advances relating to principal

   _____________                         

9       Amounts to Swap Counterparties for unpaid breakage cost

   _____________                         

10     Other amounts to the Indenture Trustee, Backup Servicer and Owner Trustee
plus Additional Servicing Fee to the extent not previously paid

   _____________                         

11     Amounts not paid by Originator and due in respect of Irish Stock Exchange
Listing

   _____________                         

12     Amounts to the Class D until the Outstanding Principal Balance is reduced
to zero

   _____________                         

13     Amounts to the Class E until the Outstanding Principal Balance is reduced
to zero

   _____________                         

14     All remaining amounts to the Certificateholder

   _____________                         

 

Signature    

Title    

 

DELINQUENT LOANS

 

    

Name

--------------------------------------------------------------------------------

  

Close Date

--------------------------------------------------------------------------------

  

Maturity Date

--------------------------------------------------------------------------------

  

2004-1 Original
Amount

--------------------------------------------------------------------------------

  

2004-1 Current
Amount

--------------------------------------------------------------------------------

  

Period of
Delinquency

--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

1                                    2                                   

 

H-6



--------------------------------------------------------------------------------

DEFAULTED LOANS

 

   

Name

--------------------------------------------------------------------------------

 

Close Date

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

   2004-1
Original
Amount


--------------------------------------------------------------------------------

   2004-1
Current
Amount


--------------------------------------------------------------------------------

   Period of
Default


--------------------------------------------------------------------------------

   Comments


--------------------------------------------------------------------------------

1

                               

2

                               

3

                               

 

SUBSTITUTED LOANS

 

   

Name

--------------------------------------------------------------------------------

 

Close Date

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

   2004-1
Original
Amount


--------------------------------------------------------------------------------

   2004-1
Current
Amount


--------------------------------------------------------------------------------

   Period of
Substitution


--------------------------------------------------------------------------------

   Comments


--------------------------------------------------------------------------------

1

                               

2

                               

3

                               

 

PREPAID LOANS

 

   

Name

--------------------------------------------------------------------------------

 

Close Date

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

   2004-1
Original
Amount


--------------------------------------------------------------------------------

   2004-1
Current
Amount


--------------------------------------------------------------------------------

   Period of
Prepayment


--------------------------------------------------------------------------------

   Comments


--------------------------------------------------------------------------------

1

                               

2

                               

3

                               

 

LOANS WITH CHANGES TO COVENANTS*

 

   

Name

--------------------------------------------------------------------------------

 

Close Date

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

   2004-1
Original
Amount


--------------------------------------------------------------------------------

   2004-1
Current
Amount


--------------------------------------------------------------------------------

   Covenant
Changed
(Include
Section
Reference)


--------------------------------------------------------------------------------

   Description
of Change


--------------------------------------------------------------------------------

1

                               

2

                               

3

                               

 

* Note that information as to Loans with changes to covenants should be provided
on a cumulative basis for all Loans with changes to covenants from the Initial
Cut-Off Date to the date of this Quarterly Report.

 

MATERIALLY MODIFIED LOANS

 

   

Name

--------------------------------------------------------------------------------

 

Close Date

--------------------------------------------------------------------------------

 

Maturity Date

--------------------------------------------------------------------------------

   2004-1
Original
Amount


--------------------------------------------------------------------------------

   2004-1
Current
Amount


--------------------------------------------------------------------------------

   Material
Modification
(Include
Reference to
portion of
Section 5.08
or 5.09
Breached)


--------------------------------------------------------------------------------

   Description
of Change


--------------------------------------------------------------------------------

1

                               

2

                               

3

                               

 

* Note that information as to Materially Modified Loans should be provided on a
cumulative basis for all Loans so modified from the Initial Cut-Off Date to the
date of this Quarterly Report.

 

H-7



--------------------------------------------------------------------------------

LIQUIDATION EXPENSES

 

   

Obligor Name

--------------------------------------------------------------------------------

   Close
Date


--------------------------------------------------------------------------------

   Maturity
Date


--------------------------------------------------------------------------------

   2004-1
Original
Amount


--------------------------------------------------------------------------------

   2004-1
Current
Amount


--------------------------------------------------------------------------------

   Description
of
Liquidation
Expenses
(Itemize
and Provide
Breakdown)


--------------------------------------------------------------------------------

1

                            

2

                            

3

                            

 

LOANS EXPECTED TO BE PAID IN FULL IN NEXT COLLECTION PERIOD

 

   

Name

--------------------------------------------------------------------------------

   Close
Date


--------------------------------------------------------------------------------

   Maturity
Date


--------------------------------------------------------------------------------

   2004-1
Original
Amount


--------------------------------------------------------------------------------

   2004-1
Current
Amount


--------------------------------------------------------------------------------

   Expected
Date of
Payment
in Full


--------------------------------------------------------------------------------

   Comments


--------------------------------------------------------------------------------

1

                                 

2

                                 

3

                                 

 

Collateral Criteria.

 

The undersigned, a Responsible Officer of the Servicer hereby certifies that the
Collateral Criteria are satisfied as of the Determination Date to which this
Quarterly Report relates, except as described below:

 

  (a) the Moody’s Weighted Average Rating Test is satisfied;

 

       Maximum Moody’s Weighted Average Rating: 3250

 

       [Actual Moody’s Weighted Average Rating]:                    

 

  (b) the Fitch Weighted Average Rating Test is satisfied;

 

       Maximum Fitch Weighted Average Rating: 22.84%

 

       [Actual Fitch Weighted Average Rating]:                     

 

  (c) the Weighted Average Life Test is satisfied;

 

       Maximum Weighted Average Life for Determination Date:
                    

 

       [Actual Weighted Average Life]:                     

 

  (d) the Weighted Average LIBOR Spread Test is satisfied;

 

       Minimum Weighted Average LIBOR Spread: 7.75%

 

       [Actual Weighted Average LIBOR Spread]:                     

 

  (e) the Weighted Average Prime Spread Test is satisfied;

 

       Minimum Weighted Average Prime Spread: 2.5%

 

       [Actual Weighted Average Prime Spread]:                     

 

  (f) the Weighted Average Coupon Test is satisfied;

 

       Minimum Weighted Average Coupon: 12.0%

 

       [Actual Weighted Average Coupon]:                     

 

H-8



--------------------------------------------------------------------------------

  (g) the Diversity Test is satisfied;

 

       Required Diversity Score: 21

 

       [Actual Diversity Score]:                     

 

  (h) the Moody’s Weighted Average Recovery Rate Test is satisfied;

 

       Required Moody’s Weighted Average Recovery Rate: 22.5%

 

       [Actual Moody’s Weighted Average Recovery Rate]:                     

 

  (i) the S&P Weighted Average Recovery Rate Test is satisfied

 

       Required S&P Weighted Average Recovery Rate: 29.5%

 

       [Actual S&P Weighted Average Recovery Rate]:                     

 

  (j) the Portfolio Profile Test is satisfied;

 

       [Compliance Determined Below];

 

  (k) the S&P CDO Monitor Test is satisfied.

 

       [Reported Notes Loss Differential]:

 

Portfolio Profile Test

 

(a) Not more than 61% of the Aggregate Outstanding Loan Balance may consist of
Fixed Rate Loans;

 

       [Actual Fixed Rate Loan%]:         %

 

(b) Not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Floating Prime Rate Loans;

 

       [Actual Floating Rate Loan%]:         %

 

(c) Not more than 70% of the Aggregate Outstanding Loan Balance may consist of
Subordinated Loans;

 

       [Actual Subordinated Loan%]:         %

 

(d) Not more than 5% of the Aggregate Outstanding Loan Balance may consist of
Loans that pay interest less frequently than quarterly;

 

       [Actual less frequent than quarterly pay%]:         %

 

H-9



--------------------------------------------------------------------------------

(e) Not more than 15% of the Aggregate Outstanding Loan Balance may consist of
Loans (other than Defaulted Loans) with a Moody’s Rating of “Caa1” or lower and
an S&P Rating of “CCC+” or lower;

 

[Actual Moody’s/S&P Rating below Caa1/CCC+%]:         %

 

(f) The weighted average of the current cash pay portion of the interest payable
with respect to Deferred Interest Loans is not less than 11.5%;

 

(i) [Weighted average current cash pay interest portion]:         %

 

(g) Not more than 20% of the Aggregate Outstanding Loan Balance may consist of
Loans which do not have either a rating or a rating estimate from each Rating
Agency;

 

[Actual Loan% which do not have a rating or rating estimate]:         %

 

(h) Not more than 10% of the Aggregate Outstanding Loan Balance may consist of
Loans to Obligors organized under the laws of, or all or substantially all of
the assets of which are located in, any country other than the United States;

 

[Actual Loan% to Obligors organized/assets located in country outside of U.S.]:
        %

 

(i) Not more than 10% of the Aggregate Outstanding Loan Balance may consist of
Loans to Obligors organized under the laws of, or all or substantially all of
the assets of which are located in, Canada;

 

[Actual Loan% to Obligors organized/assets located in Canada]:         %

 

(j) The sum of the Outstanding Loan Balances of Loans to Obligors organized
under the laws of, or all or substantially all of the assets of which are
located in, Group I Countries, Group II Countries or Group III Countries may not
exceed 5% of the Aggregate Outstanding Loan Balance;

 

[Actual Loan% to Obligors organized/assets located in Group I, Group II or Group
III Countries]:         %

 

(k) Not more than 2.5% of the Aggregate Outstanding Loan Balance may consist of
Loans to a single Obligor organized under the laws of, or all or substantially
all of the assets of which are located in, a Group II Country or a Group III
Country.

 

[Largest Obligor organized/assets located in Group II Countries]:         %

 

[Largest Obligor organized/assets located in Group III Countries]:         %

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as Servicer

By:        

Name:

   

Title:

 

H-10



--------------------------------------------------------------------------------

 

EXHIBIT I

to Transfer and

Servicing Agreement

 

FORM OF SUBSEQUENT TRANSFER AGREEMENT

(ACAS Business Loan Trust 2004-1)

 

SUBSEQUENT TRANSFER AGREEMENT (the “Agreement”), dated as of
[                    ], by and among ACAS Business Loan Trust 2004-1, as the
Issuer (the “Issuer”), ACAS Business Loan LLC, 2004-1, as the Trust Depositor
(the “Trust Depositor”), Wells Fargo Bank, National Association, as the
Indenture Trustee (the “Indenture Trustee”) and as the Backup Servicer (the
“Backup Servicer”), and American Capital Strategies, Ltd., as the Servicer (the
“Servicer”) and as the Originator (the “Originator”), entered into pursuant to
the Transfer and Servicing Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, the Issuer, the Trust Depositor, the Servicer, the Originator, the
Indenture Trustee and the Backup Servicer are parties to the Transfer and
Servicing Agreement, dated as December 2, 2004 (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Transfer and Servicing Agreement”);

 

WHEREAS, pursuant to the Transfer and Servicing Agreement, the Trust Depositor
wishes to sell the [Substitute] [Additional] Loans to the Issuer, and the Issuer
wishes to purchase the same, for the consideration described in the Transfer and
Servicing Agreement; and

 

WHEREAS, the Servicer has timely delivered an Addition Notice related to such
conveyance as required in by the Transfer and Servicing Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Defined Terms.

 

Capitalized terms used herein shall have the meanings ascribed to them in the
Transfer and Servicing Agreement unless otherwise defined herein.

 

[“Additional Loans” shall mean, for purposes of this Agreement, the Substitute
Loans listed in the Subsequent List of Loans attached hereto as Exhibit A.]

 

“Subsequent Cutoff Date” shall mean, with respect to the [Substitute]
[Additional] Loans transferred hereby, [                    ].

 

I-1



--------------------------------------------------------------------------------

[“Substitute Loans” shall mean, for purposes of this Agreement, the Substitute
Loans listed in the Subsequent List of Loans attached hereto as Exhibit A.]

 

“Subsequent Transfer Date” shall mean, with respect to the [Substitute]
[Additional] Loans transferred hereby, [                    ].

 

Section 2. Subsequent List of Loans.

 

The Subsequent List of Loans attached hereto as Exhibit A is an amendment to the
initial List of Loans attached as Exhibit G to the Transfer and Servicing
Agreement, as contemplated in the definition of List of Loans set forth therein.
The Subsequent List of Loans separately identifies the [Substitute] [Additional]
Loans to be transferred pursuant to this Agreement on the Subsequent Transfer
Date[.] [,and also further separately identifies the related Loan or Loans with
respect to which a Substitution Event has occurred and which Loans are being
deleted from the List of Loans by virtue of the delivery of the Subsequent List
of Loans].

 

Section 3. Transfer of Substitute Loans.

 

Subject to and upon the terms and conditions set forth in [Section 2.04]
[Section 2.05] of the Transfer and Servicing Agreement and this Agreement, the
Trust Depositor hereby sells, transfers, assigns, sets over and otherwise
conveys to the Issuer all of the Trust Depositor’s rights, title and interest
in:

 

(i) the [Substitute] [Additional] Loans identified in the related Addition
Notice and all Collections and other monies received in payment of such
[Substitute] [Additional] Loans on and after the related Subsequent Cut-Off
Date, including any Prepayment amounts, any Prepayment Premiums, any Late
Charges, any payments in respect of a casualty or early termination, any
Insurance Proceeds and any Liquidation Proceeds received with respect to the
foregoing;

 

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the security interest of
the Trust Depositor in such Collateral, all proceeds from any sale or other
disposition of such Collateral and all Insurance Policies;

 

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

 

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

I-2



--------------------------------------------------------------------------------

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Trust Depositor’s interest if any therein); and

 

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

 

It is the intention of the Trust Depositor and the Owner Trustee that the
transfer contemplated by this Agreement shall constitute an absolute assignment
and sale of the [Substitute] [Additional] Loans from the Trust Depositor to the
Issuer, conveying good title thereto free and clear of any Liens (other than
Permitted Liens).

 

Section 4. Representations and Warranties of the Trust Depositor.

 

(a) The Trust Depositor hereby represents and warrants to the Issuer that the
representations and warranties of the Trust Depositor required by [Section 2.04]
[Section 2.05] of the Transfer and Servicing Agreement are true and correct as
of the date such representations and warranties are required to be made as of
the Subsequent Transfer Date.

 

(b) The Trust Depositor hereby represents and warrants that (a) the Outstanding
Loan Balance of the [Substitute] [Additional] Loans listed on the Subsequent
List of Loans and conveyed to the Trust Depositor pursuant to the ACAS Transfer
Agreement and by the Trust Depositor to the Issuer pursuant to this Agreement
and the Transfer and Servicing Agreement is $[                    ] as of the
Subsequent Cutoff Date, and (b) the conditions set forth in [Section 2.04]
[Section 2.05] of the ACAS Transfer Agreement and the Transfer and Servicing
Agreement have been satisfied as of the Subsequent Transfer Date.

 

Section 5. Ratification of Agreement.

 

As supplemented by this Agreement, the Transfer and Servicing Agreement is in
all respects ratified and confirmed and, as so supplemented by this Agreement,
shall be read, taken and construed as one and the same instrument.

 

Section 6. Counterparts.

 

This Agreement may be executed by facsimile signatures and in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.

 

Section 7. Governing Law.

 

This Agreement shall be construed in accordance with the laws of the State of
New York, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.

 

I-3



--------------------------------------------------------------------------------

Section 8. Authorization of Owner Trustee.

 

By its execution hereof, the Trust Depositor hereby authorizes and directs the
Owner Trustee to execute and deliver this Agreement on behalf of the Issuer.

 

REMAINDER OF PAGE INTENTIONALLY BLANK

 

I-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

ACAS BUSINESS LOAN LLC, 2004-1,

as the Trust Depositor

By:

   

Name:

 

John Erickson

Title:

 

Vice President

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Servicer and as the Originator

By:

   

Name:

 

John Erickson

Title:

 

Executive Vice President, Chief Financial

Officer and Secretary

ACAS BUSINESS LOAN TRUST 2004-1,

as the Issuer

By:

  WACHOVIA BANK OF DELAWARE, NATIONAL ASSOCIATION, not in its individual
capacity but solely as Owner Trustee on behalf of the Issuer

By:

   

Name:

   

Title:

   

WELLS FARGO BANK,

NATIONAL ASSOCIATION, not in its individual

capacity but solely as Indenture Trustee and as

Backup Servicer

By:

   

Name:

   

Title:

   

 

I-5



--------------------------------------------------------------------------------

 

EXHIBIT J

to Transfer and

Servicing Agreement

 

FORM OF SUBSEQUENT PURCHASE AGREEMENT

(ACAS Business Loan Trust 2004-1)

 

SUBSEQUENT PURCHASE AGREEMENT (the “Agreement”), dated as of
[                    ], [            ], by and among ACAS Business Loan LLC,
2004-1, a Delaware limited liability company (the “Trust Depositor”), and
American Capital Strategies, Ltd., a Delaware corporation (“American Capital” or
the “Originator”), entered into pursuant to the ACAS Transfer Agreement referred
to below.

 

WITNESSETH:

 

WHEREAS, the Trust Depositor and the Originator are parties to the ACAS Transfer
Agreement, dated as of December 2, 2004 (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“ACAS Transfer Agreement”);

 

WHEREAS, pursuant to the ACAS Transfer Agreement, the Originator wishes to sell
the [Substitute] [Additional] Loans to the Trust Depositor, and the Trust
Depositor wishes to purchase the same, for the purchase price set forth in
Section 3 below; and

 

WHEREAS, the Originator has timely delivered an Addition Notice related to such
conveyance as required in the ACAS Transfer Agreement.

 

NOW, THEREFORE, the Originator and the Trust Depositor hereby agree as follows:

 

Section 9. Defined Terms.

 

Capitalized terms used herein shall have the meanings ascribed to them in the
Transfer and Servicing Agreement unless otherwise defined herein.

 

[“Additional Loans” shall mean, for purposes of this Agreement, the Substitute
Loans listed in the Subsequent List of Loans attached hereto as Exhibit A.]

 

“Subsequent Cutoff Date” shall mean, with respect to the [Substitute]
[Additional] Loans transferred hereby, [                    ].

 

[“Substitute Loans” shall mean, for purposes of this Agreement, the Substitute
Loans listed in the Subsequent List of Loans attached hereto as Exhibit A.]

 

J-1



--------------------------------------------------------------------------------

“Subsequent Transfer Date” shall mean, with respect to the [Substitute]
[Additional] Loans transferred hereby, [                    ].

 

Section 10. Subsequent List of Loans.

 

The Subsequent List of Loans attached hereto as Exhibit A is an amendment to the
initial List of Loans attached as Exhibit G to the Transfer and Servicing
Agreement, as contemplated in the definition of List of Loans set forth therein.
The Subsequent List of Loans separately identifies (by attached schedule, or
marking or other effective identifying designation) the [Substitute]
[Additional] Loans to be transferred pursuant to this Agreement on the
Subsequent Transfer Date[.][, and also further separately identifies (by
attached schedule, or marking or other effective identifying designation) the
related Loan or Loans with respect to which a Substitution Event has occurred
and which Loans are being deleted from the List of Loans by virtue of the
delivery of the Subsequent List of Loans].

 

Section 11. Transfer of Substitute Loans.

 

Subject to and upon the terms and conditions set forth in Section 2.04 of the
ACAS Transfer Agreement and this Agreement, the Originator hereby sells,
transfers, assigns, sets over and otherwise conveys to the Trust Depositor, in
consideration of the Trust Depositor’s [(x)] payment of $[                    ]
as the purchase price therefor, [representing the prepayment proceeds received
with respect to the related Substitution Event (if applicable) or (y) release
and redelivery to the Originator of the related Loan Assets with respect to
which a Substitution Event has occurred (if applicable),] all of the
Originator’s rights, title and interests in:

 

(i) the [Substitute] [Additional] Loans identified in the related Addition
Notice and all Collections and other monies received in payment of such
[Substitute] [Additional] Loans on and after the related Subsequent Cut-Off
Date, including any Prepayment amounts, any Prepayment Premiums, any Late
Charges, any payments in respect of a casualty or early termination, any
Insurance Proceeds and any Liquidation Proceeds received with respect to the
foregoing;

 

(ii) the Collateral related to such Loans (to the extent the Originator, other
than solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the related security
interest granted by the Obligor under such Loans, all proceeds from any sale or
other disposition of such Collateral and all Insurance Policies;

 

(iii) the Loan Files and all documents and records (including computer records)
relating thereto;

 

(iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

J-2



--------------------------------------------------------------------------------

(v) the Trust Accounts and all Trust Account Property (to the extent of the
Originator’s interest if any therein); and

 

(vi) all income, payments, products, proceeds and other benefits of any and all
of the foregoing.

 

It is the intention of the Originator and the Trust Depositor that the transfer
contemplated by this Agreement shall constitute a sale of the [Substitute]
[Additional] Loans from the Originator to the Trust Depositor, conveying good
title thereto free and clear of any Liens (other than Permitted Liens), and that
the [Substitute] [Additional] Loans shall not be part of the Originator’s estate
in the event of the filing of a bankruptcy petition by or against the Originator
under any bankruptcy or similar law.

 

Section 12. Representations and Warranties of the Originator.

 

(a) The Originator hereby represents and warrants to the Trust Depositor that
the representations and warranties of the Originator required by [Section 2.04]
[Section 2.05] of the ACAS Transfer Agreement are true and correct as of the
date such representations and warranties are required to be made as of the
Subsequent Transfer Date.

 

(b) The Originator hereby represents and warrants that (i) the Outstanding Loan
Balance of the [Substitute] [Additional] Loans listed on the Subsequent List of
Loans and conveyed to the Trust Depositor pursuant to this Agreement and the
ACAS Transfer Agreement is $[                    ] as of the Subsequent Cutoff
Date, and (ii) the conditions set forth in [Section 2.04] [Section 2.05] of the
ACAS Transfer Agreement have been satisfied as of the Subsequent Transfer Date.

 

Section 13. Ratification of Agreement.

 

As supplemented by this Agreement, the ACAS Transfer Agreement is in all
respects ratified and confirmed and, as so supplemented by this Agreement, shall
be read, taken and construed as one and the same instrument.

 

Section 14. Counterparts.

 

This Agreement may be executed by facsimile signatures and in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.

 

Section 15. Governing Law.

 

This Agreement shall be construed in accordance with the laws of the State of
New York, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.

 

J-3



--------------------------------------------------------------------------------

REMAINDER OF PAGE INTENTIONALLY BLANK

 

J-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

ACAS BUSINESS LOAN LLC, 2004-1 By:    

Name:

 

John Erickson

Title:

 

Vice President

AMERICAN CAPITAL STRATEGIES, LTD. By:    

Name:

 

John Erickson

Title:

 

Executive Vice President, Chief Financial

Officer and Secretary

 

J-5



--------------------------------------------------------------------------------

 

EXHIBIT K

to Transfer and

Servicing Agreement

 

CREDIT AND COLLECTION POLICY

 

(See Attached)

 

K-1



--------------------------------------------------------------------------------

 

EXHIBIT L

to Transfer and

Servicing Agreement

 

LIST OF SUBORDINATED LOANS

 

L-1